Exhibit 10.1

EXECUTION VERSION

 

 

 

$750,000,000

CREDIT AGREEMENT

dated as of February 7, 2011

among

ROVI CORPORATION,

as Holdings

ROVI SOLUTIONS CORPORATION

and

ROVI GUIDES, INC.

as Borrowers,

THE GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

MORGAN STANLEY SENIOR FUNDING, INC.

and

J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agent,

BANK OF AMERICA, N.A.,

as Documentation Agent,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE   ARTICLE I    DEFINITIONS   

SECTION 1.01

 

Defined Terms

     1   

SECTION 1.02

 

Classification of Loans and Borrowings

     36   

SECTION 1.03

 

Terms Generally

     36   

SECTION 1.04

 

Accounting Terms; GAAP

     36   

SECTION 1.05

 

Resolution of Drafting Ambiguities

     37    ARTICLE II    THE CREDITS   

SECTION 2.01

 

Commitments

     37   

SECTION 2.02

 

Loans

     37   

SECTION 2.03

 

Borrowing Procedure

     38   

SECTION 2.04

 

Evidence of Debt; Repayment of Loans

     39   

SECTION 2.05

 

Fees

     39   

SECTION 2.06

 

Interest on Loans

     40   

SECTION 2.07

 

Termination of Commitments

     41   

SECTION 2.08

 

Interest Elections

     41   

SECTION 2.09

 

Amortization of Borrowings

     42   

SECTION 2.10

 

Optional and Mandatory Prepayments of Loans

     42   

SECTION 2.11

 

Alternate Rate of Interest

     45   

SECTION 2.12

 

Yield Protection

     46   

SECTION 2.13

 

Breakage Payments

     47   

SECTION 2.14

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     47   

SECTION 2.15

 

Taxes

     49   

SECTION 2.16

 

Mitigation Obligations; Replacement of Lenders

     52   

SECTION 2.17

 

Increase in Commitments

     53    ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01

 

Organization; Powers

     56   

SECTION 3.02

 

Authorization; Enforceability

     56   

SECTION 3.03

 

No Conflicts

     56   

SECTION 3.04

 

Financial Statements; Projections

     56   

SECTION 3.05

 

Properties

     57   

SECTION 3.06

 

Intellectual Property

     58   

SECTION 3.07

 

Equity Interests and Subsidiaries

     58   

 

i



--------------------------------------------------------------------------------

SECTION 3.08

 

Litigation; Compliance with Laws

     59   

SECTION 3.09

 

Agreements

     59   

SECTION 3.10

 

Federal Reserve Regulations

     59   

SECTION 3.11

 

Investment Company Act

     60   

SECTION 3.12

 

Use of Proceeds

     60   

SECTION 3.13

 

Taxes

     60   

SECTION 3.14

 

No Material Misstatements

     60   

SECTION 3.15

 

Labor Matters

     60   

SECTION 3.16

 

Solvency

     61   

SECTION 3.17

 

Employee Benefit Plans

     61   

SECTION 3.18

 

Environmental Matters

     62   

SECTION 3.19

 

Security Documents

     63   

SECTION 3.20

 

Anti-Terrorism Law

     64    ARTICLE IV    CONDITIONS TO CREDIT EXTENSIONS   

SECTION 4.01

 

Conditions to Initial Credit Extension

     65    ARTICLE V    AFFIRMATIVE COVENANTS   

SECTION 5.01

 

Financial Statements, Reports, etc.

     68   

SECTION 5.02

 

Litigation and Other Notices

     71   

SECTION 5.03

 

Existence; Businesses and Properties

     71   

SECTION 5.04

 

Insurance

     72   

SECTION 5.05

 

Obligations and Taxes

     73   

SECTION 5.06

 

Employee Benefits

     73   

SECTION 5.07

 

Maintaining Records; Access to Properties and Inspections; Annual Meetings

     74   

SECTION 5.08

 

Use of Proceeds

     74   

SECTION 5.09

 

Compliance with Environmental Laws; Environmental Reports

     74   

SECTION 5.10

 

Interest Rate Protection

     75   

SECTION 5.11

 

Additional Collateral; Additional Guarantors

     75   

SECTION 5.12

 

Security Interests; Further Assurances

     77   

SECTION 5.13

 

Information Regarding Collateral

     78   

SECTION 5.14

 

Senior Indebtedness

     78    ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01

 

Indebtedness

     78   

SECTION 6.02

 

Liens

     80   

SECTION 6.03

 

Sale and Leaseback Transactions

     83   

SECTION 6.04

 

Investment, Loan and Advances

     83   

SECTION 6.05

 

Mergers and Consolidations

     85   

 

ii



--------------------------------------------------------------------------------

SECTION 6.06

 

Asset Sales

     86   

SECTION 6.07

 

[Reserved]

     87   

SECTION 6.08

 

Dividends

     87   

SECTION 6.09

 

Transactions with Affiliates

     88   

SECTION 6.10

 

Financial Covenants

     89   

SECTION 6.11

 

Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.

     90   

SECTION 6.12

 

Limitation on Certain Restrictions on Subsidiaries

     90   

SECTION 6.13

 

[Reserved.]

     91   

SECTION 6.14

 

[Reserved.]

     91   

SECTION 6.15

 

Business

     91   

SECTION 6.16

 

Limitation on Accounting Changes

     91   

SECTION 6.17

 

Fiscal Year

     91   

SECTION 6.18

 

No Further Negative Pledge

     91   

SECTION 6.19

 

Anti-Terrorism Law; Anti-Money Laundering

     92   

SECTION 6.20

 

Embargoed Person

     92    ARTICLE VII    GUARANTEE   

SECTION 7.01

 

The Guarantee

     93   

SECTION 7.02

 

Obligations Unconditional

     93   

SECTION 7.03

 

Reinstatement

     94   

SECTION 7.04

 

Subrogation; Subordination

     94   

SECTION 7.05

 

Remedies

     94   

SECTION 7.06

 

Instrument for the Payment of Money

     95   

SECTION 7.07

 

Continuing Guarantee

     95   

SECTION 7.08

 

General Limitation on Guarantee Obligations

     95   

SECTION 7.09

 

Release of Guarantors

     95   

SECTION 7.10

 

Right of Contribution

     95    ARTICLE VIII    EVENTS OF DEFAULT   

SECTION 8.01

 

Events of Default

     96   

SECTION 8.02

 

Rescission

     98   

SECTION 8.03

 

Application of Proceeds

     98    ARTICLE IX    THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT   

SECTION 9.01

 

Appointment and Authority

     99   

SECTION 9.02

 

Rights as a Lender

     99   

SECTION 9.03

 

Exculpatory Provisions

     99   

SECTION 9.04

 

Reliance by Agent

     100   

SECTION 9.05

 

Delegation of Duties

     101   

 

iii



--------------------------------------------------------------------------------

SECTION 9.06

 

Resignation of Agent

     101   

SECTION 9.07

 

Non-Reliance on Agent and Other Lenders

     101   

SECTION 9.08

 

Withholding Tax

     102   

SECTION 9.09

 

No Other Duties, etc.

     102   

SECTION 9.10

 

Collateral Matters

     102    ARTICLE X    MISCELLANEOUS   

SECTION 10.01

 

Notices

     103   

SECTION 10.02

 

Waivers; Amendment

     105   

SECTION 10.03

 

Expenses; Indemnity; Damage Waiver

     108   

SECTION 10.04

 

Successors and Assigns

     109   

SECTION 10.05

 

Survival of Agreement

     112   

SECTION 10.06

 

Counterparts; Integration; Effectiveness

     112   

SECTION 10.07

 

Severability

     112   

SECTION 10.08

 

Right of Setoff

     112   

SECTION 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     113   

SECTION 10.10

 

Waiver of Jury Trial

     114   

SECTION 10.11

 

Headings

     114   

SECTION 10.12

 

Treatment of Certain Information; Confidentiality

     114   

SECTION 10.13

 

USA PATRIOT Act Notice

     114   

SECTION 10.14

 

Interest Rate Limitation

     115   

SECTION 10.15

 

[Reserved.]

     115   

SECTION 10.16

 

Obligations Absolute

     115   

SECTION 10.17

 

Joint and Several Liability

     115   

SECTION 10.18

 

No Advisory or Fiduciary Responsibility

     115   

 

iv



--------------------------------------------------------------------------------

ANNEXES

 

Annex 1

   Amortization Schedule

SCHEDULES

 

Schedule X    Commitments Schedule 1.01(a)    Transitional Cash Equivalents
Schedule 1.01(b)    Guarantors Schedule 3.06(a)    Ownership; No Claims Schedule
3.06(c)    Violations or Proceedings Schedule 3.08    Litigation; Compliance
with Laws Schedule 3.09    Material Agreements Schedule 3.18    Environmental
Matters Schedule 4.01(g)    Local Counsel Schedule 6.01(b)    Existing
Indebtedness Schedule 6.02(c)    Existing Liens Schedule 6.04(b)    Existing
Investments

EXHIBITS

 

Exhibit A    Form of Administrative Questionnaire Exhibit B    Form of
Assignment and Assumption Exhibit C    Form of Borrowing Request Exhibit D   
Form of Compliance Certificate Exhibit E    Form of Interest Election Request
Exhibit F    Form of Joinder Agreement Exhibit G    [Reserved.] Exhibit H-1   
Form of Tranche A Note Exhibit H-2    Form of Tranche B Note Exhibit I-1    Form
of Perfection Certificate Exhibit I-2    Form of Perfection Certificate
Supplement Exhibit J    Form of Security Agreement Exhibit K    Form of Solvency
Certificate Exhibit L    Form of Intercompany Note Exhibit M    Form of Non-Bank
Tax Certificate

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) dated as of February 7, 2011 among ROVI
SOLUTIONS CORPORATION, a Delaware corporation (“Rovi Solutions”), and ROVI
GUIDES, INC., a Delaware corporation (“Rovi Guides”; each of Rovi Solutions and
Rovi Guides, a “Borrower” and together, “Borrowers”), ROVI CORPORATION, a
Delaware corporation (“Holdings”), the GUARANTORS as defined herein, the LENDERS
from time to time party hereto, MORGAN STANLEY SENIOR FUNDING, INC. and J.P.
MORGAN SECURITIES LLC, as joint lead arrangers (in such capacity, “Arrangers”)
and joint bookrunners (in such capacity, “Bookrunners”), MORGAN STANLEY SENIOR
FUNDING, INC., as syndication agent (in such capacity, “Syndication Agent”),
BANK OF AMERICA, N.A., as documentation agent (in such capacity, “Documentation
Agent”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, “Administrative Agent”) for the Lenders and as collateral agent (in
such capacity, “Collateral Agent”) for the Secured Parties.

WITNESSETH:

WHEREAS, Borrowers have requested the Lenders to extend credit in the form of
Loans on the Closing Date, in an initial aggregate principal amount not in
excess of $750,000,000, to be used in accordance with the terms hereof; and

WHEREAS, the Lenders are willing to provide the Loans on and subject to the
terms hereof;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Holdings or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the



--------------------------------------------------------------------------------

revenues, income, cash flow or profits (or the like) of any person or business
acquired in connection with such Permitted Acquisition; provided that any such
future payment that is subject to a contingency shall be considered Acquisition
Consideration only to the extent of the reserve, if any, required under GAAP at
the time of such sale to be established in respect thereof by Holdings or any of
its Subsidiaries.

“Adjusted LIBOR Rate” shall mean:

(a) with respect to any Borrowing comprised of Tranche A Loans for any Interest
Period, (i) an interest rate per annum (rounded upward, if necessary, to the
nearest 1/100th of 1%) determined by the Administrative Agent to be equal to the
LIBOR Rate for such Eurodollar Borrowing in effect for such Interest Period
divided by (ii) 1 minus the Statutory Reserves (if any) for such Eurodollar
Borrowing for such Interest Period; and

(b) with respect to any Borrowing comprised of Tranche B Loans for any Interest
Period, the higher of (i) (A) an interest rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) determined by the Administrative Agent
to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (B) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period and (ii) 1.00%.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article IX.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 20%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.

“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the greatest of (a) the
Base Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.50% and (c) the one-month Adjusted LIBOR Rate determined for
such day plus 1.00%. Any change in the Alternate Base Rate due to a change in
the Base Rate, the Federal Funds Effective Rate or the one-month Adjusted LIBOR
Rate shall be effective on the effective date of such change in the Base Rate or
the Federal Funds Effective Rate, respectively.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.20.

 

-2-



--------------------------------------------------------------------------------

“Applicable ECF Percentage” shall mean, for any fiscal year, (a) 50% if the
Total Leverage Ratio as of the last day of such fiscal year is greater than or
equal to 3.00 to 1.00, (b) 25% if the Total Leverage Ratio as of the last day of
such fiscal year is less than 3.00 to 1.00 but greater than or equal to 2.00 to
1.00 and (c) 0% if the Total Leverage Ratio as of the last day of such fiscal
year is less than 2.00 to 1.00.

“Applicable Margin” shall mean the Tranche A Applicable Margin or Tranche B
Applicable Margin, as the context requires.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arrangers” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property, excluding sales
of inventory, licenses of Intellectual Property (other than exclusive licenses
of, or assignments to, the rights to commercialize Intellectual Property of the
kind described in Section 6.06(h)) (whether in consideration of periodic royalty
payments or a lump sum payment), assignments and dispositions of cash and Cash
Equivalents, in each case (other than in the case of cash and Cash Equivalents),
in the ordinary course of business, by Holdings or any of its Subsidiaries and
(b) any issuance or sale of any Equity Interests of any Subsidiary of Holdings,
in each case referred to in clauses (a) and (b), to any person other than
(i) any Borrower, (ii) any Guarantor or (iii) other than for purposes of
Section 6.06, any other Subsidiary.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at the rate of interest implicit in such transaction) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in any such Sale and Leaseback Transaction; provided, however, if
such Sale and Leaseback Transaction results in a Capital Lease Obligation, the
amount of Attributable Indebtedness represented thereby shall be determined in
accordance with the definition of Capital Lease Obligation and shall not
constitute Attributable Indebtedness.

“Available Basket Amount” shall mean, at any time, an amount equal to (i) the
cumulative amount of the Applicable Percentage of Excess Cash Flow for each
fully completed fiscal year of Holdings commencing with the fiscal year ending
December 31, 2011, in each case added to such amount on the date on which a
payment of Excess Cash Flow (if any) is required under Section 2.10(g) (or would
be required, if Excess Cash Flow were positive and a percentage greater than 1%
were required to be paid) less (ii) the aggregate amount of such Available
Basket Amount otherwise applied after the Closing Date in the manner provided
for in Section 6.04(j) (but only to the extent provided in the proviso thereto,
and without duplication of any amounts subtracted from Excess Cash Flow pursuant
to clause (c) of the definition thereof), 6.08 or 6.11 less (iii) the
Convertible Notes Premium/Hedge Amount (if any) at such time. “Applicable
Percentage” as used above means (i) 25% if the Total Leverage Rate determined

 

-3-



--------------------------------------------------------------------------------

as of the last day of the fiscal year for which Excess Cash Flow is being
determined is greater than or equal to 3.00 to 1.00 and (ii) 50% if the Total
Leverage Rate determined as of the last day of such fiscal year is less than
3.00 to 1.00; provided that, notwithstanding the foregoing, the Applicable
Percentage shall be 50% if Total Secured Leverage as of the last day of such
fiscal year is less than 2.00 to 1.00.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
Administrative Agent’s prime rate from time to time; each change in the Base
Rate shall be effective on the date such change is effective. The corporate
prime rate is not necessarily the lowest rate charged by the Administrative
Agent to its customers.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, the requisite
managers or members required under the Organizational Documents of such person
or in the event of a sole member-managed limited liability company, the Board of
Directors of such sole member, (iii) in the case of any partnership, the Board
of Directors of the general partner of such person and (iv) in any other case,
the functional equivalent of the foregoing.

“Bookrunners” shall have the meaning assigned to such term in the preamble
hereto.

“Borrower” and “Borrowers” shall have the meaning assigned to such terms in the
preamble hereto.

“Borrower Registered Intellectual Property” shall have the meaning assigned to
such term in Section 3.06(a).

“Borrowing” shall mean a Tranche A Borrowing or Tranche B Borrowing, as the
context.

“Borrowing Request” shall mean a request by Borrowers in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“BVI Share Charge” shall mean a charge granted by Rovi Guides, Inc. over its
shares in Index Systems Inc in favor of the Collateral Agent for the benefit of
the Secured Parties.

“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such person.

 

-4-



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by Holdings and its Subsidiaries during
such period for Capital Assets (whether paid in cash or other consideration,
financed by the incurrence of Indebtedness or accrued as a liability), but
excluding (i) expenditures made in connection with the replacement, substitution
or restoration of property pursuant to Section 2.10(f) and (ii) expenditures
attributable solely to acquisitions of Capital Assets in Permitted Acquisitions.
For purposes of this definition, the purchase price of equipment or other fixed
assets that are purchased simultaneously with the trade-in of existing assets or
with insurance proceeds shall be included in Capital Expenditures only to the
extent of the gross amount by which such purchase price exceeds the credit
granted by the seller of such assets for the assets being traded in at such time
or the amount of such insurance proceeds, as the case may be.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” shall mean:

(a) dollars, the lawful money of the European Union or the United Kingdom and
any other foreign currency, provided such other foreign currency is not subject
to exchange controls or other restriction on its conversion into United States
dollars;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
in each case with maturities not more than one year from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(c) time deposits (including eurodollar time deposits) with, or insured
certificates of deposit or bankers’ acceptances of, any commercial bank that
(i) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
(including without limitation promissory notes or other borrowings) rated at
least “Prime-l” (or the then equivalent grade) by Moody’s or at least “A-1” (or
the then equivalent grade) by S&P, as of the date of acquisition and (iii) has
combined capital and surplus of at least $1,000,000,000, in each case with
maturities of not more than one year from the date of acquisition thereof;

(d) commercial paper issued by any person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P as of the date of acquisition, in each case with maturities of not more than
one year from the date of acquisition thereof;

(e) repurchase obligations of any commercial bank (or any Affiliate thereof)
satisfying the requirements of clause (c) above, having a term of not more than
12 months;

(f) securities issued or fully guaranteed by any state, commonwealth or
territory of the United States of America or by any political subdivision
(including any municipality) or

 

-5-



--------------------------------------------------------------------------------

taxing authority of any such state, commonwealth or territory, the securities of
which state, commonwealth, territory, political subdivision or taxing authority
(as the case may be) are rated at least “A” by S&P or at least “A1” by Moody’s
as of the date of acquisition and, in each case, with a maturity of not more
than one year from the date of acquisition;

(g) securities and loans with maturities of one year or less from the date of
acquisition issued by, or backed by a standby letter of credit issued by, any
commercial bank satisfying the requirements of clause (c)(i)(B) above;

(h) shares in money market investment programs registered under the Investment
Company Act of 1940, which are administered by financial institutions that have
the highest rating obtainable from either Moody’s or S&P;

(i) in the case of any Foreign Subsidiary, investments denominated in the
currency of foreign jurisdictions with a maturity of not more than two years
from the date of acquisition which are substantially similar (including
creditworthiness, but with duration as described in this clause (i)) to the
items specified in subsections (b) through (h) of this definition made in the
ordinary course of business (and which, in the case of investments denominated
in the currency of a jurisdiction other than the jurisdiction in which such
Foreign Subsidiary is organized, are made for non-speculative bona fide business
purposes);

(j) securities of government sponsored entities having ratings of at least Aaa
by Moody’s or AAA by S&P as of the date of acquisition and having maturities not
more than one year from the date of acquisition thereof;

(k) Investments by Foreign Subsidiaries in Indebtedness issued by persons with a
long term rating of “A3” or higher from Moody’s or “A-” or higher from S&P, with
maturities not more than 24 months after the date of acquisition by such Foreign
Subsidiary; and

(l) for the first 45 days after the Closing Date only, the additional
Investments described on Schedule 1.01(a).

“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less without duplication (a) interest on any debt paid
by the increase in the principal amount of such debt including by accretion and
issuance of additional debt of such kind, (b) to the extent included in the
determination of Consolidated Interest Expense for such period, non-cash amounts
attributable to amortization of financing costs paid in a previous period, and
(c) to the extent included in the determination of Consolidated Interest
Expense, non-cash amounts attributable to amortization of debt discounts
(including, without limitation, the amortization of any debt discounts
recognized under ASC 470 in respect of convertible debt instruments that may be
settled in cash upon conversion), and (d) any other non-cash amounts included in
the determination of Consolidated Interest Expense for such period (but only to
the extent that such amount is not required to be paid in cash in any subsequent
period).

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Holdings or any of
its Subsidiaries. “Casualty Event” shall include any taking of all or any part
of any Real Property of any person or any part thereof, in or by condemnation or
other eminent domain proceedings pursuant to any Requirement of Law, or by
reason of the temporary

 

-6-



--------------------------------------------------------------------------------

requisition of the use or occupancy of all or any part of any Real Property of
any person or any part thereof by any Governmental Authority, civil or military,
or any settlement in lieu thereof.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq., and all
implementing regulations.

A “Change in Control” shall be deemed to have occurred if:

(a) at any time a “change of control” occurs under any Permitted Senior Notes or
Permitted Subordinated Notes; or

(b) Borrower becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act or otherwise) that any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this clause such person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of Voting Stock of
Holdings representing more than 35% of the voting power of the total outstanding
Voting Stock of Holdings; or

(c) during any period of two consecutive years, a majority of the seats (other
than vacant seats) on the Board of Directors of Holdings shall cease to be
occupied by individuals (i) who were members of such Board of Directors on the
first day of such period, (ii) whose election or nomination to such Board of
Directors was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
such Board of Directors or (iii) whose election or nomination to such Board of
Directors was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
such Board of Directors.

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that any adoption or change in law,
order, policy, rule or regulation, and any request, rule, guideline or directive
to implement or further effect the policies of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (any of the foregoing, an “Implementation”) shall be
deemed to be effective on the date on which Implementation is adopted or
effected, and not on the date on which such Act was initially enacted.

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Closing Date” shall mean the date of the initial Credit Extension hereunder.

“Closing Fees” shall mean the Tranche A Closing Fee and the Tranche B Closing
Fee.

 

-7-



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
subject or purported to be subject from time to time to a Lien under any
Security Document.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Commitment” shall mean a Tranche A Commitment or a Tranche B Commitment, as the
context may require.

“Commitments” shall mean the Tranche A Commitments and the Tranche B
Commitments. The initial aggregate amount of the Lenders’ Commitments is
$750,000,000.

“Communications” shall have the meaning assigned to such term in
Section 10.01(d).

“Companies” shall mean Holdings and its Subsidiaries; and “Company” shall mean
any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.

“Confidential Information Memorandum” shall mean that certain confidential
information memorandum dated as of January 19, 2011.

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Holdings and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Holdings and its Subsidiaries which may properly be classified
as current assets (other than assets held for sale) on a consolidated balance
sheet of Holdings and its Subsidiaries in accordance with GAAP, excluding cash
and Cash Equivalents.

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Holdings and its Subsidiaries which may properly be
classified as current liabilities (other than the current portion of any
long-term Indebtedness and liabilities held for sale on a consolidated balance
sheet of Holdings and its Subsidiaries in accordance with GAAP.

“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Holdings and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income and without duplication:

(a) Consolidated Interest Expense for such period,

 

-8-



--------------------------------------------------------------------------------

(b) Consolidated Amortization Expense for such period,

(c) Consolidated Depreciation Expense for such period,

(d) Consolidated Tax Expense for such period,

(e) costs and expenses directly incurred in connection with the Transactions and
the Sonic Acquisition, including restructuring charges relating thereto, costs
related to the closure, consolidation and integration of facilities, IT
infrastructure and legal entities, and severance and retention bonuses
(including any such costs incurred by Sonic or DivX Inc. in connection with
Sonic’s acquisition of DivX Inc.); provided that such costs and expenses under
this clause (e) are incurred not later than 12 months following the later of
(x) the Closing Date and (y) the date of the squeeze-out merger contemplated by
the acquisition agreement for the Sonic Acquisition, and do not exceed in the
aggregate $40.0 million,

(f) restructuring charges or reserves, including write-downs and write-offs,
deducted (and not added back) in such period in computing Consolidated Net
Income, including any one-time costs incurred in connection with acquisitions
after the Closing Date and costs related to the closure, consolidation and
integration of facilities, IT infrastructure and legal entities, and severance
and retention bonuses, provided that the aggregate amount of cash charges under
this clause (f) (including non-cash charges in the relevant period that result
in an accrual of a reserve for cash charges in any future period) does not
exceed $25.0 million in any period of four fiscal quarters,

(g) any expenses or charges (other than depreciation or amortization expense)
related to any issuance by Holdings of Equity Interests, any acquisition,
disposition or recapitalization or the incurrence of Indebtedness permitted to
be incurred hereunder (whether or not successful); provided that the aggregate
amount of expenses or charges under this clause (g) does not exceed $50.0
million in any period of four fiscal quarters, and

(h) the aggregate amount of all other non-cash charges (including, without
limitation, non-cash compensation expense) reducing Consolidated Net Income
(excluding any non-cash charge that results in an accrual of a reserve for cash
charges in any future period) for such period, and

(y) subtracting therefrom the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than the accrual of revenue or recording of
receivables in the ordinary course of business) for such period.

Notwithstanding the foregoing, Consolidated EBITDA shall be deemed to be
(x) $80,842,336 and $80,154,584 for the fiscal quarters ended June 30, 2010 and
September, 30, 2010, respectively, and (y) for December 31, 2010, the amount
disclosed in writing by Holdings to the Administrative Agent for such purpose
and period prior to the date hereof; provided, however, that if the squeeze-out
merger contemplated by the acquisition agreement for the Sonic Acquisition is
not completed by June 30, 2011, Consolidated EBITDA shall be deemed to be
(A) $70,091,088 and $69,203,970 for the fiscal quarters ended June 30, 2010 and
September 30, 2010, and (B) for December 31, 2010, the amount disclosed in
writing by Holdings to the Administrative Agent for such purpose and period
prior to the date hereof. Other than for purposes of calculating Excess Cash
Flow, as of any date of determination, in each case only to the extent
Consolidated EBITDA can be ascertained in respect of such acquisition or Asset
Sale,

 

-9-



--------------------------------------------------------------------------------

and with respect to any applicable Test Period, Consolidated EBITDA shall be
calculated on a Pro Forma Basis to give effect to any Permitted Acquisition
(including without limitation the Sonic Acquisition) and Asset Sales (other than
any dispositions in the ordinary course of business) consummated at any time on
or after the first day of the Test Period and prior to the date of determination
as if such Permitted Acquisition had been effected on the first day of such Test
Period and as if each such Asset Sale had been consummated on the day prior to
the first day of such Test Period; provided that Consolidated EBITDA shall not
be calculated on such a Pro Forma Basis in respect of any Pro Forma Basis
Excluded Transactions.

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness of Holdings and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated
Interest Expense for such Test Period.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense, net of cash interest income, of Holdings and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP plus, without duplication:

(a) imputed interest on Capital Lease Obligations and Attributable Indebtedness
of Holdings and its Subsidiaries for such period;

(b) commissions, discounts and other fees and charges owed by Holdings or any of
its Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period; and

(c) the interest portion of any deferred payment obligations of Holdings or any
of its Subsidiaries for such period;

provided that (a) to the extent directly related to the Transactions, debt
issuance costs, debt discount or premium and other financing fees and expenses
shall be excluded from the calculation of Consolidated Interest Expense and
(b) Consolidated Interest Expense shall be calculated after giving effect to
Hedging Agreements related to interest rates (including associated costs), but
excluding unrealized gains and losses with respect to Hedging Agreements related
to interest rates.

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness (other than Indebtedness incurred for ordinary course
working capital needs under ordinary course revolving credit facilities)
incurred, assumed or permanently repaid or extinguished at any time on or after
the first day of the Test Period and prior to the date of determination in
connection with any Permitted Acquisitions (including the Sonic Acquisition) and
Asset Sales (other than any dispositions in the ordinary course of business) as
if such incurrence, assumption, repayment or extinguishing had been effected on
the first day of such period; provided that pro forma calculations of interest
on any such Indebtedness incurred subsequent to the beginning of such Test
Period bearing a floating interest rate will be made as if the rate in effect on
the date of the incurrence thereof (taking into account any Hedging Agreement
applicable to the Indebtedness) had been the applicable rate for the entire Test
Period; provided further that Consolidated Interest Expense shall not be
calculated on such a Pro Forma Basis in respect of any Pro Forma Basis Excluded
Transactions. Notwithstanding anything to the contrary contained herein, for
purposes of determining Consolidated Interest Expense for any period

 

-10-



--------------------------------------------------------------------------------

ending prior to the first anniversary of the Closing Date, Consolidated Interest
Expense shall be an amount equal to actual Consolidated Interest Expense from
the Closing Date through the date of determination multiplied by a fraction the
numerator of which is 365 and the denominator of which is the number of days
from the Closing Date through the date of determination.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Holdings and its Subsidiaries determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:

(a) the net income of any person (other than a Subsidiary of Holdings) in which
any person other than Holdings and its Subsidiaries has an ownership interest,
except to the extent that cash in an amount equal to any such income has
actually been received by Holdings or (subject to clause (b) below) any of its
Subsidiaries during such period;

(b) the net income of any Subsidiary of Holdings during such period to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of that income is not permitted by operation of the terms of its
Organizational Documents or any agreement, instrument or Requirement of Law
applicable to that Subsidiary during such period, except that Holdings’ equity
in net loss of any such Subsidiary for such period shall be included in
determining Consolidated Net Income;

(c) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
Holdings or any of its Subsidiaries upon any Asset Sale (other than any
dispositions in the ordinary course of business) by Holdings or any of its
Subsidiaries;

(e) gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period;

(f) earnings resulting from any reappraisal, revaluation or write-up of assets;

(g) unrealized gains and losses with respect to Hedging Obligations for such
period;

(h) any net after-tax extraordinary or nonrecurring gains or losses (less all
fees and expenses related thereto); and

(i) any after tax effect of income (or loss) from discontinued operations and
any net after tax gains or losses on disposal of disposed, abandoned or
discontinued operations.

“Consolidated Secured Indebtedness” shall mean, as at any date of determination,
the aggregate amount of (i) all Loans and (ii) all other Indebtedness of
Holdings and its Subsidiaries that is secured by a Lien on property of Holdings
or any of its Subsidiaries, all determined on a consolidated basis in accordance
with GAAP.

“Consolidated Tax Expense” shall mean, for any period, the tax expense of
Holdings and its Subsidiaries, for such period, determined on a consolidated
basis in accordance with GAAP.

 

-11-



--------------------------------------------------------------------------------

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; (d) with respect to bankers’ acceptances,
letters of credit and similar credit arrangements, until a reimbursement
obligation arises (which reimbursement obligation shall constitute
Indebtedness); or (e) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term “Contingent Obligation” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business, typical contractual
indemnities provided in the ordinary course of business or any product
warranties. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such person may be liable, whether
singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall have the meaning assigned to such term in the Security
Agreement.

“Convertible Notes” shall mean the Existing Convertible Notes and any
convertible notes of a similar type issued by Holdings after the Closing Date.

“Convertible Notes 2011” shall mean the 2.625% convertible senior notes due 2011
issued by Rovi Solutions.

“Convertible Notes 2040” shall mean the 2.625% convertible senior notes due 2040
issued by Holdings.

“Convertible Notes Premium/Hedge Amount” shall mean at any time the aggregate
amount paid by Holdings or any of its Subsidiaries after the Closing Date (i) to
repurchase, redeem, repay or otherwise retire the Convertible Notes 2040 upon
any Permitted Refinancing thereof or other refinancing thereof permitted by
Section 6.01(q) (but excluding, for the avoidance of doubt, any payment made
pursuant to Section 6.11(a)(iii) or (iv)), but only to the extent that such
amount so paid represents a premium representing the embedded conversion option
in excess of the principal amount of, and accrued and unpaid interest on, the
Convertible Notes 2040 so repurchased, redeemed, repaid or otherwise retired or
(ii) pursuant to Section 6.08(g).

 

-12-



--------------------------------------------------------------------------------

“Credit Extension” shall mean the making of a Loan by a Lender.

“Debt Issuance” shall mean the incurrence by Holdings or any of its Subsidiaries
of any Indebtedness after the Closing Date (other than as permitted by
Section 6.01 (but including Indebtedness permitted by Section 6.01(n)(i))).

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Designated Non-cash Consideration” means any non-cash consideration received by
Holdings or its Subsidiaries in connection with an Asset Sale that is so
designated as “Designated Non-cash Consideration” pursuant to an Officer’s
Certificate delivered to the Administrative Agent, which certificate shall set
forth the fair market value of such non-cash consideration (determined in good
faith by Holdings) and the basis for determining such fair market value.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to 181 days after the Final Maturity Date, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to this definition, in each
case at any time on or prior to 181 days after the Final Maturity Date, or
(c) contains any repurchase obligation which may come into effect prior to
payment in full of all Obligations; provided, however, that any Equity Interests
that would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Equity Interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of a change in control or an asset sale occurring prior to the 181st day after
the Final Maturity Date shall not constitute Disqualified Capital Stock if the
payment upon such redemption is contractually subordinated in right of payment
to the Obligations.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration (other than
Qualified Capital Stock of such person) any of its Equity Interests outstanding
(or any options or warrants issued by such person with respect to its Equity
Interests), or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for consideration (other than Qualified Capital Stock of such
person) any of the Equity Interests of such person outstanding (or any options
or warrants issued by such person with respect to its Equity Interests). Without
limiting the foregoing, “Dividends” with respect to any person shall also
include all payments made or required to be made by such person with respect to
any stock appreciation rights, plans, equity incentive or achievement plans or
any similar plans.

“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

 

-13-



--------------------------------------------------------------------------------

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

“Effective Yield” shall have the meaning assigned to such term in Section 2.17.

“Eligible Assignee” shall mean (i) any Lender, (ii) an Affiliate of any Lender,
(iii) an Approved Fund and (iv) any other person approved by the Administrative
Agent and Holdings (each such approval not to be unreasonably withheld or
delayed, and Holdings shall be deemed to have so approved such person unless
Holdings shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after Holdings having received notice thereof);
provided that (x) no approval of Holdings shall be required during the
continuance of an Event of Default or prior to the completion of the primary
syndication of the Commitments and Loans (as determined by the Arrangers) and
(y) “Eligible Assignee” shall not include Holdings or any of its Affiliates or
Subsidiaries or any natural person.

“Embargoed Person” shall have the meaning assigned to such term in Section 6.20.

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

“Environmental Claim” shall mean any written claim, notice, or demand, or any
order, action, suit, proceeding or other written communication alleging
liability for or obligation with respect to any investigation, remediation,
removal, cleanup, response, corrective action, damages to natural resources,
personal injury, property damage, fines, penalties or other costs resulting
from, related to or arising out of (i) the presence, Release or threatened
Release in or into the Environment of Hazardous Material at any location or
(ii) any violation or alleged violation of any Environmental Law, and shall
include any claim seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from, related to or arising out of
the presence, Release or threatened Release of Hazardous Material or alleged
injury or threat of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.

 

-14-



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) with respect to a Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived;
(c) the failure to timely make a required contribution with respect to any Plan
or Multiemployer Plan; (d) the filing pursuant to Section 412(c) of the Code and
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan or any Multiemployer Plan; (e) a determination
that a Plan is, or is reasonably expected to be, in “at-risk status” (as defined
in Section 303(i)(4) of ERISA); (f) a determination that a Multiemployer Plan
is, or is reasonably expected to be, in “endangered status” or in “critical
status” (each as defined in Section 305(b) of ERISA); (g) the incurrence by any
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (h) the receipt by any Company or
any of its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan, or the occurrence of any event or condition which could
reasonably be expected to constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Plan; (i) the incurrence by
any Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal from any Plan or Multiemployer Plan; (j) the receipt by any Company
or its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (k) the
“substantial cessation of operations” within the meaning of Section 4062(e) of
ERISA with respect to a Plan; (l) the making of any amendment to any Plan which
could result in the imposition of a lien or the posting of a bond or other
security; and (m) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
reasonably be expected to result in liability to any Company.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Amount” shall have the meaning assigned to such term in Section 2.10(h).

“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:

(a) Cash Interest Expense and scheduled principal amortization of and cash
payments to settle conversions of, Indebtedness of Holdings and its Subsidiaries
(except (A) such repayments of borrowings under a revolving credit facility, but
including such repayment to the extent there is an equivalent permanent
reduction in the commitments related thereto, and (B) to

 

-15-



--------------------------------------------------------------------------------

the extent such repayments are financed with the proceeds of the incurrence of
Indebtedness) to the extent actually made, for such Excess Cash Flow Period;

(b) Capital Expenditures during such Excess Cash Flow Period that are paid in
cash (other than Capital Expenditures to the extent financed with the proceeds
of the incurrence of Indebtedness);

(c) the aggregate amount of expenditures made in cash during such period
pursuant to Sections 6.04(e) and (j) (other than expenditures to the extent
financed with the proceeds of the incurrence of Indebtedness);

(d) taxes of Holdings and its Subsidiaries (including any related interest and
penalties) that were paid in cash during such Excess Cash Flow Period;

(e) the absolute value of the difference, if negative, of the amount of Net
Working Capital at the end of the prior Excess Cash Flow Period (or the
beginning of the Excess Cash Flow Period in the case of the first Excess Cash
Flow Period) over the amount of Net Working Capital at the end of such Excess
Cash Flow Period;

(f) losses (other than any non-cash loss) excluded from the calculation of
Consolidated Net Income by operation of clause (c) or (h) of the definition
thereof that are incurred during such Excess Cash Flow Period;

(g) cash payments, if any, added back to Consolidated EBITDA pursuant to clause
(e), (f) or (g) of the definition thereof during such Excess Cash Flow Period;
and

(h) any premium paid in cash during such period in connection with the
prepayment, redemption, purchase, defeasance or other satisfaction prior to
scheduled maturity of Indebtedness permitted to be prepaid, redeemed, purchased,
defeased or satisfied hereunder.

provided that any amount deducted pursuant of any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:

(i) the difference, if positive, of the amount of Net Working Capital at the end
of the prior Excess Cash Flow Period (or the beginning of the Excess Cash Flow
Period in the case of the first Excess Cash Flow Period) over the amount of Net
Working Capital at the end of such Excess Cash Flow Period;

(ii) to the extent not included in Consolidated EBITDA, any return on
investments received in cash (other than from a Subsidiary) during such period,
which investments were made pursuant to Section 6.04(e) or (k); and

(iii) income or gain excluded from the calculation of Consolidated Net Income by
operation of clause (c) or (h) of the definition thereof that is realized in
cash during such Excess Cash Flow Period (except to the extent such gain is
subject to Section 2.10(c), (d) or (f)).

“Excess Cash Flow Period” shall mean the fiscal year of Holdings ending
December 31, 2011 and each fiscal year of Holdings thereafter.

 

-16-



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), franchise or overall gross receipts
taxes imposed on it (in lieu of net income taxes) and branch profits taxes
imposed on it, by a jurisdiction (or any political subdivision thereof) as a
result of the recipient being organized or having its principal office or, in
the case of any Lender, its applicable lending office in such jurisdiction,
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by any Loan Party under Section 2.16), with respect to any payment made
by or on account of any obligation of any Loan Party, any U.S. federal
withholding tax imposed pursuant to a law in effect (including FATCA) at the
time such Foreign Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding tax
pursuant to Section 2.15(a), (c) taxes resulting from a Foreign Lender’s failure
to comply with Section 2.15(e) (i.e. failure to deliver a form that the Foreign
Lender is legally entitled to deliver) and (d) to the extent not already an
Excluded Tax under the preceding provisions of this definition, any U.S. federal
withholding tax imposed on any “withholdable payment” (as defined under FATCA)
payable to a Lender or other recipient as a result of the failure of such Lender
or other recipient to satisfy, if applicable, the requirements of FATCA to
establish that such payment is exempt from withholding under FATCA.

“Executive Order” shall have the meaning assigned to such term in Section 3.20.

“Existing Convertible Notes” shall mean the Convertible Notes 2011 and the
Convertible Notes 2040.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof, (or
any amended version that is substantively and administratively comparable) and
any current or future regulations or official interpretations thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Final Maturity Date” shall mean the latest of the Tranche B Maturity Date and
any Incremental Loan Maturity Date applicable to existing Incremental Loans, as
of any date of determination.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection

 

-17-



--------------------------------------------------------------------------------

Act of 1973 as now or hereafter in effect or any successor statute thereto,
(iii) the National Flood Insurance Reform Act of 1994 as now or hereafter in
effect or any successor statute thereto and (iv) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto, in each
case including related legislation (including the regulations of the Board).

“Foreign IP Subsidiaries” shall mean Index Systems Inc, a British Virgin Islands
corporation, and each other Foreign Subsidiary that enters into a Foreign IP
Subsidiary Security Agreement pursuant to Section 5.11(b).

“Foreign IP Subsidiary Security Agreement” shall mean the BVI Share Charge and
each other security document or pledge agreement delivered on the Closing Date
or pursuant to Section 5.11(b) by a Foreign IP Subsidiary in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
any property as collateral for the Secured Obligations.

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any state thereof or the District of Columbia, (iii) an estate
whose income is subject to U.S. federal income taxation regardless of its source
or (iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust;
provided that for purposes of the definition of Excluded Taxes, with respect to
any payment made by or on account of any obligation of any Loan Party, a Foreign
Lender shall include a partnership, or other entity treated as a partnership for
United States federal income tax purposes, that is created or organized in or
under the laws of the United States, or any political subdivision thereof, but
only to the extent the beneficial owners for U.S. federal income tax purposes of
such entity (including indirect partners if the direct partners are partnerships
or other entities treated as partnerships for United States federal income tax
purposes created or organized in or under the laws of the United States, or any
political subdivision thereof) are treated as Foreign Lenders under subclauses
(i) through (iv) of the preceding clause. For purposes of this definition, the
United States of America, each state thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of Holdings
which is not a Domestic Subsidiary.

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive,

 

-18-



--------------------------------------------------------------------------------

legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by the
Guarantors.

“Guarantors” shall mean Holdings and each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to this Agreement pursuant
to Section 5.11.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Immaterial Subsidiary” shall mean, as of any date of determination, any direct
or indirect Subsidiary of Holdings, and any person that becomes an indirect or
direct Subsidiary of Holdings, in each case designated by Holdings to the
Administrative Agent in writing, that (a) has total consolidated assets that are
less than 2% of the total consolidated assets of Holdings and its Subsidiaries
(each determined as of the end of the last fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01(a) or (b)) and (b) had,
in the preceding four fiscal quarters for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), consolidated gross revenues that
are less than 2% of the consolidated gross revenues of Holdings and its
Consolidated Subsidiaries for such period; provided that Immaterial Subsidiaries
shall not, in the aggregate have (a) consolidated total assets in excess of 10%
of the total consolidated assets of Holdings and its Subsidiaries (each
determined as of the end of the last fiscal quarter for which financial
statements have been delivered pursuant to Section

 

-19-



--------------------------------------------------------------------------------

5.01(a) or (b)) or (b) consolidated gross revenues for the preceding four fiscal
quarters for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) in excess of 10% of the consolidated gross revenues of
Holdings and its Consolidated Subsidiaries for such period. Notwithstanding the
foregoing, for any determination made as of or prior to the date any person
becomes an indirect or direct Subsidiary of Holdings, such determination and
designation shall be made based on financial statements provided by or on behalf
of such person in connection with the acquisition by Holdings of such person or
such person’s assets.

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.17(a).

“Incremental Commitment” shall have the meaning assigned to such term in
Section 2.17(a).

“Incremental Loans” shall have the meaning assigned to such term in
Section 2.17(c).

“Incremental Loan Maturity Date” shall have the meaning assigned to such term in
Section 2.17(c).

“Increase Joinder” shall have the meaning assigned to such term in
Section 2.17(c).

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person under conditional sale or other title
retention agreements relating to property purchased by such person; (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable, accrued obligations
incurred in the ordinary course of business on normal trade terms and not
overdue by more than 90 days, time-based licenses entered into in the ordinary
course of business and operating leases); (e) all Indebtedness of others secured
by any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, but limited to the fair market
value of such property; (f) all Capital Lease Obligations and synthetic lease
obligations of such person; (g) all Hedging Obligations to the extent required
to be reflected on a balance sheet of such person; (h) all Attributable
Indebtedness of such person; (i) all obligations of such person for the
reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; (j) all
Contingent Obligations of such person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (i) above; and
(k) Disqualified Capital Stock. The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
terms of such Indebtedness expressly provide that such person is not liable
therefor. The amount of Indebtedness of any person for purposes of clause
(e) above shall (unless such Indebtedness has been assumed by such person) be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such person in good faith.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

 

-20-



--------------------------------------------------------------------------------

“Information” shall have the meaning assigned to such term in Section 10.12.

“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.

“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.

“Intellectual Property Rights” shall mean any and all worldwide (a) rights
associated with works of authorship, including exclusive exploitation rights,
copyrights, mask work rights, and moral rights (“Copyrights”); (b) trademark and
trade name rights and similar rights (“Trademarks”); (c) trade secret rights
(“Trade Secrets”); (d) patents and industrial property rights (“Patents”); and
(e) registrations, applications, renewals, extensions, continuations, divisions,
or reissues with respect to the foregoing.

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit L.

“Interest Election Request” shall mean a request by Borrowers to convert or
continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) the Tranche A Maturity Date, the
Tranche B Maturity Date or an Incremental Loan Maturity Date, as the case may
be.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or nine or twelve months if agreed to by all affected Lenders) thereafter, as
Borrowers may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Investments” shall have the meaning assigned to such term in Section 6.04.

 

-21-



--------------------------------------------------------------------------------

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.

“JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

“Lenders” shall mean (a) the financial institutions party hereto on the Closing
Date and (b) any financial institution that has become a party hereto pursuant
to an Assignment and Assumption, other than, in each case, any such financial
institution that has ceased to be a party hereto pursuant to an Assignment and
Assumption.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent to be
the arithmetic mean of the offered rates for deposits in dollars with a term
comparable to such Interest Period that appears on the Telerate British Bankers
Assoc. Interest Settlement Rates Page (as defined below) at approximately 11:00
a.m., London, England time, on the second full Business Day preceding the first
day of such Interest Period; provided, however, that (i) if no comparable term
for an Interest Period is available, the LIBOR Rate shall be determined using
the weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
“LIBOR Rate” shall mean, with respect to each day during each Interest Period
pertaining to Eurodollar Borrowings comprising part of the same Borrowing, the
rate per annum equal to the rate at which the Administrative Agent is offered
deposits in dollars at approximately 11:00 a.m., London, England time, two
Business Days prior to the first day of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Eurodollar Borrowing to be outstanding during such Interest
Period. “Telerate British Bankers Assoc. Interest Settlement Rates Page” shall
mean the display designated as Reuters Screen LIBOR01 Page (or such other page
as may replace such page on such service for the purpose of displaying the rates
at which dollar deposits are offered by leading banks in the London interbank
deposit market).

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any option, trust or other
arrangement to provide priority or preference, including any easement,
right-of-way or other encumbrance on title to Real Property, in each of the
foregoing cases whether voluntary or imposed by law, and any agreement to give
any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement relating
to such property; and (c) in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities; provided that
in no event shall an operating lease be deemed to constitute a Lien.

“Loan” shall mean the term loans made by the Lenders to Borrowers pursuant to
Section 2.01 in the form of Tranche A Loans or Tranche B Loans or pursuant to
Section 2.17 in the form of Incremental Loans. Each Loan shall be either an ABR
Loan or a Eurodollar Loan.

 

-22-



--------------------------------------------------------------------------------

“Loan Documents” shall mean this Agreement, the Notes (if any), and the Security
Documents, and, solely for purposes of paragraph (e) of Section 8.01, the
confidential Fee Letter, dated January 19, 2011, among Holdings, the Arrangers
and certain of their affiliates.

“Loan Parties” shall mean Borrowers and the Guarantors.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, operations, property or financial condition of Holdings and its
Subsidiaries, taken as a whole; (b) material impairment of the ability of the
Loan Parties to perform any of their obligations under any Loan Document; or
(c) material impairment of the remedies available to the Lenders or the
Collateral Agent under any Loan Document or the Lenders’ or Collateral Agent’s
rights to enforce any of the Loan Documents.

“Material Agreement” shall mean any agreement that would be a “material
contract” as defined in Item 601(b)(10) of Regulation S-K, promulgated pursuant
to the Securities Act, as such regulation is in effect on the Closing Date.

“Material Foreign Intellectual Property” shall mean all Intellectual Property
that is established or registered in any country other than the United States
and is material to the business, results of operations, prospects or condition
(financial or otherwise) of Holdings and its Subsidiaries, taken as a whole.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Hedging Obligations) of Holdings or any of its Subsidiaries (other than Foreign
Subsidiaries that are Loan Parties) in an aggregate outstanding principal amount
exceeding $25.0 million.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“MFN Increase” shall have the meaning assigned to such term in
Section 2.17(c)(iv).

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor to its
rating agency business.

“Mortgage” shall mean an agreement, including a mortgage, deed of trust,
leasehold mortgage, leasehold deed of trust, assignment of leases and rents or
any other document, creating and evidencing a Lien on a Mortgaged Property,
which shall be substantially in form reasonably satisfactory to the Collateral
Agent, in each case, with such schedules and including such provisions as shall
be necessary to conform such document to applicable local or foreign law or as
shall be customary under applicable local or foreign law.

“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 7(a) to the Perfection Certificate dated the Closing Date
and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered after the Closing Date pursuant to Section 5.11(c), but excluding any
such Mortgaged Property that ceases to be subject to a Mortgage.

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then

 

-23-



--------------------------------------------------------------------------------

making or accruing an obligation to make contributions; (b) to which any Company
or any ERISA Affiliate has within the preceding five plan years made
contributions; or (c) with respect to which any Company could incur liability.

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale (other than any issuance or sale of Equity
Interests of Holdings), the cash proceeds received by Holdings or any of its
Subsidiaries (including cash proceeds subsequently received (as and when
received by Holdings or any of its Subsidiaries) in respect of non-cash
consideration, including Designated Non-cash Consideration, initially received),
net of (i) selling expenses (including reasonable brokers’ fees or commissions,
reasonable incentive bonuses paid to officers and employees, legal, accounting
and other professional and transactional fees, transfer and similar taxes and
Holdings’ good faith estimate of income taxes actually paid or payable in
connection with such sale); (ii) amounts provided as a reserve, in accordance
with GAAP, against (x) any liabilities under any indemnification obligations
associated with such Asset Sale or (y) any other liabilities retained by
Holdings or any of its Subsidiaries associated with the properties sold in such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds);
(iii) Holdings’ good faith estimate of payments required to be made within
180 days of such Asset Sale with respect to unassumed liabilities relating to
the properties sold (provided that, to the extent such cash proceeds are not
used to make payments in respect of such unassumed liabilities within 180 days
of such Asset Sale, such cash proceeds shall constitute Net Cash Proceeds); and
(iv) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by a Lien on the
properties sold in such Asset Sale (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale) and
which is repaid with such proceeds (other than any such Indebtedness assumed by
the purchaser of such properties);

(b) with respect to any Debt Issuance by Holdings or any of its Subsidiaries,
the cash proceeds thereof, net of customary fees, commissions, costs and other
expenses incurred in connection therewith; and

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.

“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.

“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Guarantor.

“Notes” shall mean each of the Tranche A Notes and the Tranche B Notes.

“Obligations” shall mean (a) obligations of Borrowers and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates

 

-24-



--------------------------------------------------------------------------------

set for prepayment or otherwise and (ii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
Borrowers and the other Loan Parties under this Agreement and the other Loan
Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Borrowers and the other Loan Parties
under or pursuant to this Agreement and the other Loan Documents.

“OFAC” shall have the meaning assigned to such term in Section 3.20.

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors (if an officer), the chief executive officer or the president
or one of the Financial Officers, in his or her official (and not individual)
capacity.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Other Taxes” shall mean all present or future stamp, court or documentary taxes
and any other excise, property, intangible, mortgage recording or similar taxes,
charges or levies which arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document.

“Participant” shall have the meaning assigned to such term in Section 10.04(d).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d).

“Patriot Act” shall have the meaning assigned to such term in Section 4.01(p).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit I-1 or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit I-2 or any other form approved by the Collateral Agent.

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the (a) acquisition of all or substantially all of the property
of any person, or of any business or division of any person; or (b) acquisition
(including by merger or consolidation) of the Equity Interests of any person

 

-25-



--------------------------------------------------------------------------------

that becomes a Subsidiary after giving effect such transaction or series of
related transactions; provided that each of the following conditions shall be
met:

(i) no Default then exists or would result therefrom;

(ii) after giving effect to such transaction or series of related transactions
on a Pro Forma Basis (excluding, for purposes of this clause (ii), any Permitted
Acquisition that is a Pro Forma Basis Excluded Transaction), Holdings shall be
in compliance with all covenants set forth in Sections 6.10(a) and (b) as of the
most recent Test Period (assuming (x) for purposes of Section 6.10, that such
transaction or series of related transactions, and all other Permitted
Acquisitions consummated since the first day of the relevant Test Period for
each of the financial covenants set forth in Section 6.10 ending on or prior to
the date of such transaction or series of related transactions, had occurred on
the first day of such relevant Test Period and (y) if such transaction or series
of related transactions is to be consummated prior to the last day of the first
Test Period for which the covenants in Sections 6.10(a) and (b) are required to
be satisfied, the levels required for such first Test Period shall be deemed to
apply in determining compliance with such covenants for purposes of this clause
(ii));

(iii) the person or business to be acquired shall be, or shall be engaged in, a
business of the type that Holdings and its Subsidiaries are permitted to be
engaged in under Section 6.15 and the property acquired in connection with any
such transaction or series of related transactions shall be made subject to the
Lien of the Security Documents, except as otherwise permitted in Sections 5.11
and 5.12, and shall be free and clear of any Liens, other than Permitted
Collateral Liens;

(iv) the Board of Directors of the person to be acquired shall have approved the
consummation of such acquisition (which approval has not been withdrawn);

(v) all transactions in connection therewith shall be consummated in all
material respects in accordance with all applicable Requirements of Law;

(vi) with respect to any transaction or series of related transactions involving
Acquisition Consideration of more than $250.0 million, Holdings shall have
provided the Administrative Agent and the Lenders with (A) historical financial
statements for the last three fiscal years (or, if less, the number of years
since formation) of the person or business to be acquired (audited if available
without undue cost or delay) and unaudited financial statements thereof for the
most recent interim period which are available, (B) reasonably detailed
projections for each year through the Final Maturity Date pertaining to the
person or business to be acquired and updated projections for Holdings after
giving effect to such transaction or series of related transactions and (C) all
such other information and data relating to such transaction or series of
related transactions or the person or business to be acquired as may be
reasonably requested by the Administrative Agent or the Required Lenders; and

(vii) with respect to any transaction or series of related transactions
involving Acquisition Consideration of more than $100.0 million, at least 10
Business Days prior to the proposed date of consummation of the transaction or
series of related transactions, Holdings shall have delivered to the Agents and
the Lenders an Officers’ Certificate certifying that such transaction or series
of related transactions complies with this definition (which shall have attached
thereto reasonably detailed backup data and calculations showing such
compliance).

 

-26-



--------------------------------------------------------------------------------

“Permitted Additional Notes” shall mean the Permitted Senior Notes and the
Permitted Subordinated Notes.

“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens and (b) in the case of Mortgaged Property,
“Permitted Collateral Liens” shall mean the Liens described in clauses (a), (b),
(c), (d), (e), (g) of Section 6.02; provided, however, on the Closing Date or
upon the date of delivery of each additional Mortgage under Section 5.11 or
5.12, Permitted Collateral Liens shall mean only those Liens set forth in
Schedule B to the applicable Mortgage.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Refinancing” shall mean, with respect to any person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon (including any premium referred to in clause (i) of the definition of
Convertible Notes Premium/Hedge Amount) plus other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) to the extent such
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (d) Indebtedness of a Subsidiary that
is not a Borrower or Guarantor shall not refinance Indebtedness of Borrowers or
a Guarantor, (f) no person is an obligor under such modified, refinanced,
refunded, renewed or extended Indebtedness that was not an obligor under such
Indebtedness prior to such modification, refinancing, refunding, renewal or
extension (and, without limitation of the foregoing, the issuer of any Permitted
Refinancing of the Convertible Notes 2040 shall be Holdings without guarantees
from any of its Subsidiaries); provided that, notwithstanding the foregoing, the
issuer of any Permitted Refinancing of the Convertible Notes 2011 shall be
Holdings without guarantees from any of its Subsidiaries. In the case of any
Indebtedness that otherwise satisfies the requirements of “Permitted
Refinancing” with respect to any Convertible Notes, such Indebtedness may be
deemed by Holdings to be a Permitted Refinancing even if not incurred
contemporaneously with the repayment or repurchase of the related Convertible
Notes, but, if incurred prior to the redemption, repurchase or other repayment
of the related Convertible Notes, such Indebtedness shall not qualify as a
Permitted Refinancing unless and until (and only to the extent of) the relevant
redemption, repurchase or repayment of such Convertible Notes has been
consummated. An item of Indebtedness that was originally incurred under and in
compliance with another clause of Section 6.01 may, if later qualifying as a
Permitted Refinancing of Convertible Notes under such Section, be reclassified
under Section 6.01 upon such qualification as a Permitted Refinancing of
Convertible Notes.

“Permitted Senior Notes” shall mean any unsecured senior notes issued or
incurred by Holdings; provided that (i) such Permitted Senior Notes shall not be
guaranteed by any Subsidiary that is not a Loan Party hereunder and (ii) such
Permitted Senior Notes do not provide for (A) any scheduled payment or mandatory
prepayment of principal or (B) any put exercisable at the option of the holder

 

-27-



--------------------------------------------------------------------------------

thereof, in each case earlier than 181 days after the Final Maturity Date, other
than (x) redemptions made at the option of the holders of such Permitted Senior
Notes upon a change in control of Holdings in circumstances that would also
constitute a Change of Control under this Agreement (provided that any such
redemption cannot be required to be made fewer than 30 days after such change in
control), (y) mandatory prepayments required as a result of asset dispositions
if such Permitted Senior Notes allow Holdings to satisfy such mandatory
prepayment requirement by prepayment of Loans under this Agreement and (z) if
such Permitted Senior Notes are Convertible Notes, cash payments required to
settle any conversion thereof.

“Permitted Subordinated Notes” shall mean any unsecured subordinated notes
issued or incurred by Holdings and subordinated in right of payment to the
payment in full of the Obligations of Holdings under the Loan Documents;
provided that (i) such Permitted Subordinated Notes shall not be guaranteed by
any Subsidiary that is not a Loan Party hereunder and all such guarantees
permitted by this clause shall be subordinated in right of payment to the
payment in full of the Obligations of Borrowers and Guarantors under the Loan
Documents, (ii) such Permitted Subordinated Notes do not provide for (A) any
scheduled payment or mandatory prepayment of principal or (B) any put
exercisable at the option of the holder thereof, in each case earlier than 181
days after the Final Maturity Date, other than (x) redemptions made at the
option of the holders of such Permitted Subordinated Notes upon a change in
control of Holdings in circumstances that would also constitute a Change of
Control under this Agreement (provided that any such redemption cannot be
required to be made fewer than 30 days after such change in control and that any
such redemption is subordinated to the indefeasible payment in full of all
principal, interest and other amounts under the Loan Documents), (y) mandatory
prepayments required as a result of asset dispositions if such Permitted
Subordinated Notes allow Holdings to satisfy such mandatory prepayment
requirement by prepayment of Loans under this Agreement or other senior
obligations of Holdings and (z) if such Permitted Subordinated Notes are
Convertible Notes, cash payments required to settle any conversion thereof and
(iii) the subordination provisions in such Permitted Subordinated Notes are
standard for issuances of high yield or convertible notes, as appropriate, and
are reasonably satisfactory to the Administrative Agent.

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).

“Platform” shall have the meaning assigned to such term in Section 10.01(d).

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Article 11
of Regulation S-X; provided, that notwithstanding the provisions of Regulation
S-X, pro forma adjustments may include (without duplication) net operating
expense reductions for such period resulting from the transaction which is being
given pro forma effect which are reasonably identified and factually supported

 

-28-



--------------------------------------------------------------------------------

in a certificate in which a Responsible Officer of Holdings certifies that such
reductions are reasonably expected to be sustainable and have been realized or
the steps necessary for such realization have been taken or are reasonably
expected to be taken, and such reductions are reasonably expected to be realized
within twelve months following any such transaction. For purposes of determining
pro forma compliance with the Total Leverage Ratio as required by clause (ii) of
the definition of “Permitted Acquisition,” Section 2.17, Sections 6.01(m), (n),
(o), (p) and (q) and Section 6.06(b) (but not for purposes of determining
compliance with Section 6.10 at the end of a Test Period), in the event that
Holdings or any of its Subsidiaries incurs, assumes, guarantees, redeems,
repays, retires or extinguishes any Indebtedness included in the definition of
“Consolidated Indebtedness” (in each case, other than Indebtedness incurred or
repaid under any revolving credit facility in the ordinary course of business
for working capital purposes), subsequent to the end of the Test Period for
which the Total Leverage Ratio is being calculated but prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Total Leverage Ratio shall be calculated giving pro forma effect
to such incurrence, assumption, guarantee, redemption, repayment, retirement or
extinguishment of Indebtedness, as if the same had occurred on the last day of
the applicable Test Period. Solely for purposes of making any determination
required hereunder of compliance with Section 6.10 on a Pro Forma Basis for any
Test Period ending before June 30, 2011, the required compliance level for such
Test Period shall be the ratio specified in clause (a) or (b), as applicable, of
Section 6.10 for the Test Period ending June 30, 2011.

“Pro Forma Basis Excluded Transaction” shall mean (i) any Permitted Acquisition
involving Acquisition Consideration of less than $50.0 million for any
individual Permitted Acquisition (or series of related Permitted Acquisitions),
but only to the extent that the aggregate Acquisition Consideration for all such
Permitted Acquisitions in any fiscal year of Holdings does not exceed (x) in the
case of any such Permitted Acquisitions for which audited financial statements
of the person or persons so acquired are available to Holdings, $150.0 million
and (y) in the case of all such Permitted Acquisitions (including those referred
to in (x)) whether or not financial statements are available to Holdings, $300.0
million and (ii) Asset Sales involving Net Cash Proceeds of less than $50.0
million for any individual Asset Sale (or series of related Asset Sales), but
only to the extent that the aggregate Net Cash Proceeds of all such Asset Sales
in any fiscal year of Holdings does not exceed $150.0 million.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within 180 days after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement plus fees
and expenses reasonably related thereto.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned,

 

-29-



--------------------------------------------------------------------------------

leased or operated by any person, whether by lease, license or other means,
together with, in each case, all easements, hereditaments and appurtenances
relating thereto, all improvements and appurtenant fixtures and equipment, all
general intangibles and contract rights and other property and rights incidental
to the ownership, lease or operation thereof.

“Register” shall have the meaning assigned to such term in Section 10.04(c).

“Registered Intellectual Property” means all Intellectual Property Rights that
are registered or filed with any Governmental Authority, including all patents,
registered copyrights, and registered trademarks and all applications for any of
the foregoing.

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the directors, officers, employees, agents and advisors of such
person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Repayment Date” shall mean the Tranche A Repayment Date or Tranche B Repayment
Date, as the context requires.

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding and unused Commitments.

“Required Tranche A Lenders” shall mean Tranche A Lenders having more than 50%
of the sum of all Tranche A Loans outstanding and unused Tranche A Commitments.

“Required Tranche B Lenders” shall mean Tranche B Lenders having more than 50%
of the sum of all Tranche B Loans outstanding and unused Tranche B Commitments.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

 

-30-



--------------------------------------------------------------------------------

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

“Rovi Guides” has the meaning assigned to such term in the preamble hereto.

“Rovi Solutions” has the meaning assigned to such term in the preamble hereto.

“S&P” shall mean Standard & Poor’s Financial Services LLC and any successor to
its rating agency business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to its principal functions.

“SEC Filing” as to Holdings, any public filings that Holdings has made pursuant
to the U.S. federal securities, statutes, rules or regulations prior to the
Closing Date.

“Secured Obligations” shall mean (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of Borrowers and the other Loan
Parties under each Hedging Agreement entered into with any counterparty that is
a Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrowers and the other Loan Parties (including overdrafts and
related liabilities) under each Treasury Services Agreement existing on or
entered into after the Closing Date, in each case with any counterparty that is
a Secured Party.

“Secured Parties” shall mean, collectively, (A) the Administrative Agent, the
Collateral Agent, the Syndication Agent, each other Agent, the Lenders and each
counterparty to a Hedging Agreement or Treasury Services Agreement existing on
or entered into after the Closing Date if such person was an Agent, the
Syndication Agent or a Lender or an Affiliate of an Agent, the Syndication Agent
or a Lender (x) on the Closing Date, in the case of a Hedging Agreement or
Treasury Services Agreement existing on the Closing Date or (y) at the date of
entering into such Hedging Agreement or Treasury Services Agreement, in the case
of a Hedging Agreement or Treasury Services Agreement entered into after the
Closing Date and (B) Goldman Sachs Bank USA (together with its permitted
successors or assigns), as counterparty under that certain Master Agreement,
dated as of March 11, 2010, as may be amended or modified from to time to time
in any manner that is not adverse in any material respect to the interests of
the Lenders.

 

-31-



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933.

“Securities Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit J among the Loan Parties and Collateral Agent for the benefit of the
Secured Parties.

“Security Agreement Collateral” shall mean, as of any date, all property then
pledged or granted as collateral pursuant to the Security Agreement (a) on the
Closing Date or (b) thereafter pursuant to Section 5.11.

“Security Documents” shall mean the Security Agreement, the Foreign IP
Subsidiary Security Agreements, the Mortgages and each other security document
or pledge agreement delivered in accordance with applicable local or foreign law
to grant a valid, perfected security interest in any property as collateral for
the Secured Obligations, and all UCC or other financing statements or
instruments of perfection required by this Agreement, the Security Agreement,
any Mortgage or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to the Security Agreement or any Mortgage and any other document or instrument
utilized to pledge or grant or purport to pledge or grant a security interest or
lien on any property as collateral for the Secured Obligations.

“Sonic” shall mean Sonic Solutions, a California corporation.

“Sonic Acquisition” shall mean the transactions contemplated by that certain
Agreement and Plan of Merger, dated as of December 22, 2010, as amended from
time to time, by and among Holdings, Sparta Acquisition Sub, Inc., a California
corporation and wholly-owned subsidiary of Holdings, and Sonic.

“Specified Tranche A Rate” shall mean (x) 0.375%, for each Tranche A Lender that
offered to the Arrangers prior to the Closing Date to commit to provide less
than $25.0 million stated principal amount of the Tranche A Loans, and
(y) 0.625%, for each Tranche A Lender that offered to the Arrangers prior to the
Closing Date to commit to provide $25.0 million or more of the Tranche A Loans,
in each case of (x) and (y), regardless of the amount of the Tranche A Loan
actually made by such Tranche A Lender.

“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).

“Subordinated Indebtedness” shall mean Indebtedness of any Loan Party that is by
its terms subordinated in right of payment to the Obligations of such Loan
Party.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any corporation, limited liability company, association or other business
entity of which securities or other ownership interests representing more than
50% of the Voting Stock (other than securities or interests having voting power
only by reason of the occurrence of a contingency) are, as of such date, owned,

 

-32-



--------------------------------------------------------------------------------

controlled or held by the parent and/or one or more subsidiaries of the parent,
(ii) any partnership (a) the sole general partner or the managing general
partner of which is the parent and/or one or more subsidiaries of the parent or
(b) the only general partners of which are the parent and/or one or more
subsidiaries of the parent and (iii) any other person that is otherwise
Controlled by the parent and/or one or more subsidiaries of the parent. Unless
the context requires otherwise, “Subsidiary” refers to a Subsidiary of Holdings.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and (v) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue the endorsements of the type required by
Section 4.01(o)(iii) or (b) otherwise acceptable to the Collateral Agent.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Tax Return” means all original and amended returns, declarations, claims for
refund reports, estimates, information returns and statements required to be
filed in respect of any Taxes, including any schedules, forms or other required
attachments thereto.

“Tax” or “Taxes” shall mean all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

A “Test Period” in effect at any time shall mean the period of four consecutive
fiscal quarters of Holdings ended on or prior to such time (taken as one
accounting period) in respect of which financial statements for each quarter or
fiscal year in such period have been or were required to be delivered pursuant
to Section 5.01(a) or (b) without giving effect to any grace period applicable
thereto (or, solely for purposes of determining pro forma compliance with the
covenants contained in Sections 6.10(a) and (b) pursuant to clause (ii) of the
definition of Permitted Acquisition and Sections 2.17, 6.01(m), (n), (o),
(p) and (q) and 6.06(b) prior to the date the first such financial statements
are required to be so delivered (without giving effect to any grace period
applicable thereto), the most recent period of four fiscal quarters of Holdings
ended on or prior to the Closing Date. If a transaction which is conditioned
upon compliance on a Pro Forma Basis with Section 6.10(a) or (b) is consummated
prior to the last day of the first Test Period for which the covenants in
Sections 6.10(a) and (b) are required to be satisfied, the levels required for
such first Test Period shall be deemed to apply in determining such compliance
on a Pro Forma Basis with Sections 6.10(a) and (b).

 

-33-



--------------------------------------------------------------------------------

“Title Company” shall mean any title insurance company as shall be retained by
Holdings and reasonably acceptable to the Administrative Agent.

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.

“Total Secured Leverage Ratio” shall mean, at any date of determination, the
ratio of Consolidated Secured Indebtedness on such date to Consolidated EBITDA
for the Test Period then most recently ended.

“Tranche” shall mean, with respect to any Loan or Borrowing, whether it is a
Tranche A Loan or Tranche B Loan, or a Tranche A Borrowing or Tranche B
Borrowing, as applicable.

“Tranche A Applicable Margin” shall mean a percentage per annum equal to
(a) 2.50% in the case of Tranche A Loans that are Eurodollar Loans and (b) 1.50%
in the case of Tranche A Loans that are ABR Loans.

“Tranche A Borrowing” shall mean Tranche A Loans of the same Type, made,
converted or continued on the same date, and, in the case of Tranche A Loans
that are Eurodollar Loans, as to which a single Interest Period is in effect.

“Tranche A Closing Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Tranche A Commitment” shall mean, with respect to each Tranche A Lender, the
commitment, if any, of such Tranche A Lender to make a Tranche A Loan hereunder
on the Closing Date in the amount set forth on Schedule X hereto. The initial
aggregate amount of the Tranche A Lenders’ Commitments is $450.0 million.

“Tranche A Lender” shall mean a Lender with a Tranche A Commitment.

“Tranche A Loan” shall mean a Loan made pursuant to Section 2.01(a).

“Tranche A Maturity Date” shall mean the February 7, 2016 or, if such date is
not a Business Day, the first Business Day thereafter (unless such next Business
Day is not in the same calendar month, in which case the next preceding Business
Day).

“Tranche A Notes” shall mean any notes evidencing the Tranche A Loans issued
pursuant to this Agreement, if any, substantially in the form of Exhibit H-1.

“Tranche A Repayment Date” shall have the meaning assigned to such term in
Section 2.09(a).

“Tranche B Applicable Margin” shall mean a percentage per annum equal to
(a) 3.00% in the case of Tranche B Loans that are Eurodollar Loans and (b) 2.00%
in the case of Tranche B Loans that are ABR Loans.

 

-34-



--------------------------------------------------------------------------------

“Tranche B Borrowing” shall mean Tranche B Loans of the same Type, made,
converted or continued on the same date, and, in the case of Tranche B Loans
that are Eurodollar Loans, as to which a single Interest Period is in effect.

“Tranche B Closing Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Tranche B Commitment” shall mean, with respect to each Tranche B Lender, the
commitment, if any, of such Tranche B Lender to make a Tranche B Loan hereunder
on the Closing Date in the amount set forth on Schedule X hereto. The initial
aggregate amount of the Tranche B Lenders’ Commitments is $300.0 million.

“Tranche B Lender” shall mean a Lender with a Tranche B Commitment.

“Tranche B Loan” shall mean a Loan made pursuant to Section 2.01(b).

“Tranche B Maturity Date” shall mean February 7, 2018 or, if such date is not a
Business Day, the first Business Day thereafter (unless such next Business Day
is not in the same calendar month, in which case the next preceding Business
Day).

“Tranche B Notes” shall mean any notes evidencing the Tranche B Loans issued
pursuant to this Agreement, if any, substantially in the form of Exhibit H-2.

“Tranche B Repayment Date” shall have the meaning assigned to such term in
Section 2.09(b).

“Transaction Documents” shall mean the Loan Documents.

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date pursuant to the Transaction Documents, including (a) the
execution, delivery and performance of the Loan Documents and the initial
borrowings hereunder; and (b) the payment of all fees and expenses to be paid on
or prior to the Closing Date and owing in connection with the foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“United States” shall mean the United States of America.

 

-35-



--------------------------------------------------------------------------------

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or “Eurodollar Borrowing”) and/or by Tranche (e.g., a
“Tranche A Loan” or a “Tranche A Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any person shall be construed to include such person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall refer to such law or regulation
as amended, modified or supplemented from time to time, (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights and (g) “on,” when used with
respect to the Mortgaged Property or any property adjacent to the Mortgaged
Property, means “on, in, under, above or about.”

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP as in effect from time to time; provided that, if

 

-36-



--------------------------------------------------------------------------------

Holdings or the Required Lenders notify the Administrative Agent that they
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then the
Lenders and Holdings shall negotiate in good faith to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders) and until so amended, (i) any ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) Holdings shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP; provided further that all terms of an accounting or
financial nature (including, without limitation, the definitions of Capital
Lease Obligations, Consolidated Interest Expense, Consolidated Indebtedness,
Consolidated Secured Indebtedness and Indebtedness) shall be construed without
giving effect to any changes to the current GAAP accounting model for leases of
the type described in the FASB and IASB joint exposure draft published on
August 17, 2010 entitled “Leases (Topic 840)” or otherwise arising out of the
FASB project on lease accounting described in such exposure draft.

SECTION 1.05 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth:

(a) each Tranche A Lender agrees, severally and not jointly, to make a Tranche A
Loan to Borrowers on the Closing Date in a principal amount not to exceed its
Tranche A Commitment, and

(b) each Tranche B Lender agrees, severally and not jointly, to make a Tranche B
Loan to Borrowers on the Closing Date in a principal amount not to exceed its
Tranche B Commitment.

Amounts paid or prepaid in respect of Loans may not be reborrowed.

SECTION 2.02 Loans.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their applicable
Commitments; provided that the failure of any Lender to make its Loan shall not
in itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). ABR
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1.0 million and not less than $5.0 million or
(ii) equal to the remaining available balance of the applicable Commitments.

 

-37-



--------------------------------------------------------------------------------

Eurodollar Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $1.0 million and not less than $5.0
million or (ii) equal to the remaining available balance of the applicable
Commitments.

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrowers may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrowers to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type for each Tranche may be outstanding at the same
time; provided that Borrowers shall not be entitled to request any Borrowing
that, if made, would result in more than ten Eurodollar Borrowings outstanding
hereunder at any one time. For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.

(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than 12:00
noon, New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account as directed by Borrowers in the applicable
Borrowing Request maintained with the Administrative Agent or, if a Borrowing
shall not occur on such date because any condition precedent herein specified
shall not have been met, return the amounts so received to the respective
Lenders.

(d) Notwithstanding any other provision of this Agreement, Borrowers shall not
be entitled to request, or to elect to convert or continue, (i) any Tranche A
Borrowing if the Interest Period requested with respect thereto would end after
the Tranche A Maturity Date or (ii) any Tranche B Borrowing if the Interest
Period requested with respect thereto would end after the Tranche B Maturity
Date or Incremental Loan Maturity Date, as applicable.

SECTION 2.03 Borrowing Procedure. To request a Credit Extension, Borrowers shall
deliver, by facsimile, a duly completed and executed Borrowing Request to the
Administrative Agent (i) in the case of a Eurodollar Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 12:00
noon, New York City time, one Business Day before the date of the proposed
Borrowing. Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:

(a) the Tranche of Loans requested;

(b) the aggregate amount of such Borrowing of each Tranche;

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(e) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

-38-



--------------------------------------------------------------------------------

(f) the location and number of Borrowers’ account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and

(g) that the conditions set forth in Sections 4.01(r)-(t) have been satisfied as
of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then Borrowers shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04 Evidence of Debt; Repayment of Loans.

(a) Promise to Repay. Borrowers, jointly and severally, hereby unconditionally
promise to pay to the Administrative Agent for the account of each Lender, the
principal amount of each Loan of such Lender as provided in Section 2.09.

(b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrowers to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Tranche thereof, the Type thereof and
the Interest Period applicable thereto; (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrowers to each
Lender hereunder; and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
The entries made in the accounts maintained pursuant to this paragraph shall be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of Borrowers to repay the Loans in accordance with their terms.

(c) Promissory Notes. Any Lender by written notice to Borrowers (with a copy to
the Administrative Agent) may request that Loans made by it be evidenced by a
promissory note. In such event, Borrowers shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibit H-1 or Exhibit H-2, as the case may be. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

SECTION 2.05 Fees.

(a) Administrative Agent Fees. Borrowers, jointly and severally, agree to pay to
the Administrative Agent, for its own account, the administrative fees payable
in the amounts and at the times separately agreed upon between Holdings and the
Administrative Agent (the “Administrative Agent Fees”). The Administrative Agent
Fees shall be paid on the dates due, in immediately available funds, to

 

-39-



--------------------------------------------------------------------------------

the Administrative Agent. Once paid, none of the Administrative Agent Fees shall
be refundable under any circumstances.

(b) Closing Fees. Borrowers, jointly and severally, agree to pay on the Closing
Date (i) to each Tranche A Lender party to this Agreement on the Closing Date,
as fee compensation for the funding of such Tranche A Lender’s Loan, a closing
fee (the “Tranche A Closing Fee”) in an amount equal to the Specified Tranche A
Rate multiplied by the stated principal amount of such Lender’s Tranche A Loan,
payable to such Tranche A Lender from the proceeds of its Tranche A Loans as and
when funded on the Closing Date and (ii) to each Tranche B Lender party to this
Agreement on the Closing Date, as fee compensation for the funding of such
Tranche B Lender’s Loan, a closing fee (the “Tranche B Closing Fee”) in an
amount equal to 0.25% multiplied by the stated principal amount of such Lender’s
Tranche B Loan, payable to such Tranche B Lender from the proceeds of its
Tranche B Loans as and when funded on the Closing Date. Such Closing Fees will
be in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter.

SECTION 2.06 Interest on Loans.

(a) ABR Loans. Subject to the provisions of Section 2.06(c), (i) the Tranche A
Loans comprising each ABR Borrowing shall bear interest at a rate per annum
equal to the Alternate Base Rate plus the Tranche A Applicable Margin in effect
from time to time and (ii) the Tranche B Loans comprising each ABR Borrowing
shall bear interest at a rate per annum equal to the Alternate Base Rate plus
the Tranche B Applicable Margin in effect from time to time.

(b) Eurodollar Loans. Subject to the provisions of Section 2.06(c), (i) the
Tranche A Loans comprising each Eurodollar Borrowing shall bear interest at a
rate per annum equal to the Adjusted LIBOR Rate for the Interest Period in
effect for such Borrowing plus the Tranche A Applicable Margin in effect from
time to time and (ii) the Tranche B Loans comprising each Eurodollar Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBOR Rate for the
Interest Period in effect for such Borrowing plus the Tranche B Applicable
Margin in effect from time to time.

(c) Default Rate. Notwithstanding the foregoing, if any principal of or interest
on any Loan or any fee or other amount payable by Borrowers hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall, to the extent permitted by applicable law, bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of amounts constituting principal of or interest on any Loan, 2% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section 2.06 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans of the relevant Tranche as provided in Section 2.06(a)
(in either case, the “Default Rate”).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate shall be computed

 

-40-



--------------------------------------------------------------------------------

on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBOR Rate shall be determined by the Administrative Agent in accordance with
the provisions of this Agreement and such determination shall be conclusive
absent manifest error.

SECTION 2.07 Termination of Commitments. The Commitments shall automatically
terminate at 5:00 p.m., New York City time, on the Closing Date.

SECTION 2.08 Interest Elections.

(a) Generally. Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, Borrowers may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section 2.08. Borrowers may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. Notwithstanding
anything to the contrary, Borrowers shall not be entitled to request any
conversion or continuation that, if made, would result in more than ten
Eurodollar Borrowings outstanding hereunder at any one time.

(b) Interest Election Request. To make an election pursuant to this
Section 2.08, Borrowers shall deliver, by facsimile, a duly completed and
executed Interest Election Request to the Administrative Agent not later than
the time that a Borrowing Request would be required under Section 2.03 if
Borrowers were requesting a Loan of the Type resulting from such election to be
made on the effective date of such election. Each Interest Election Request
shall be irrevocable. Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrowers shall be deemed to have selected
an Interest Period of one month’s duration.

 

-41-



--------------------------------------------------------------------------------

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.

(c) Automatic Conversion to ABR Borrowing. If an Interest Election Request with
respect to a Eurodollar Borrowing is not timely delivered prior to the end of
the Interest Period applicable thereto, then, at the end of such Interest Period
such Borrowing shall be converted to an ABR Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is
continuing, the Administrative Agent or the Required Lenders may require, by
notice to Borrowers, that (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.09 Amortization of Borrowings.

(a) Borrowers shall, jointly and severally, pay to the Administrative Agent,
(i) for the account of the Tranche A Lenders, on the dates set forth on Part A
of Annex 1, or if any such date is not a Business Day, on the immediately
preceding Business Day (each such date, a “Tranche A Repayment Date”), a
principal amount of the Tranche A Loans equal to the amount set forth on Part A
of Annex 1 for such date (as adjusted from time to time pursuant to
Section 2.10(h)), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment, (ii) for
the account of the Tranche B Lenders, on the dates set forth on Part B of Annex
1, or if any such date is not a Business Day, on the immediately preceding
Business Day (each such date, a “Tranche B Repayment Date”), a principal amount
of the Tranche B Loans equal to the amount set forth on Part B of Annex 1 for
such date (as adjusted from time to time pursuant to Section 2.10(h)), together
in each case with accrued and unpaid interest on the principal amount to be paid
to but excluding the date of such payment.

(b) To the extent not previously paid, all Tranche A Loans shall be due and
payable on the Tranche A Maturity Date and all Tranche B Loans shall be due and
payable on the Tranche B Maturity Date or Incremental Loan Maturity Date, as
applicable.

SECTION 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. Borrowers shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10 and Section 2.13; provided that each partial
prepayment shall be in an amount that is an integral multiple of $1.0 million
and not less than $5.0 million or, if less, the outstanding principal amount of
such Borrowing.

(b) [Reserved].

(c) Asset Sales. Not later than five Business Days following the receipt of any
Net Cash Proceeds of any Asset Sale by Holdings or any of its Subsidiaries
(other than Foreign Subsidiaries, provided that such Net Cash Proceeds of any
Asset Sale by such Foreign Subsidiaries is not permitted under any applicable
Requirements of Law to be transferred into the United States or the transfer
thereof would or could reasonably be expected to result in any material transfer
or other Tax or trigger a material increase in Tax on Holdings or any of its
Subsidiaries), Borrowers shall make or cause to be made prepayments in
accordance with Sections 2.10(h) and (i) in an aggregate amount equal to 100% of
such Net Cash Proceeds; provided that:

 

-42-



--------------------------------------------------------------------------------

(i) no such prepayment shall be required under this Section 2.10(c)(i) with
respect to (A) any Asset Sale permitted by Section 6.06(a), (c), (d), (f), (g),
(h) (in the case of clause (h), to the extent that the aggregate consideration
(other than consideration that is contingent upon the ultimate success of such
assignee’s commercialization of such Intellectual Property) is less than $15.0
million with respect to each long-term exclusive license or assignment (or in
the case of related long-term exclusive licenses or assignments, each family or
other group of such exclusive licenses or assignments)), (i), (j), (k), (m) or
(n), or (B) Asset Sales for fair market value resulting in no more than $15.0
million in Net Cash Proceeds per Asset Sale (or series of related Asset Sales)
and less than $40.0 million in Net Cash Proceeds in any fiscal year; and

(ii) so long as no Event of Default shall then exist or would arise therefrom
and the amount of such Net Cash Proceeds from such Asset Sale (or series of
related Asset Sales) shall not exceed $100.0 million, such proceeds shall not be
required to be so applied on such date to the extent that Borrower shall have
delivered an Officers’ Certificate to the Administrative Agent on or prior to
such date stating that such Net Cash Proceeds are expected to be reinvested in
fixed, capital or other long-term assets used or useful in the business of
Holdings or any of its Subsidiaries within 12 months following the date of such
Asset Sale or, if some or all of such Net Cash Proceeds are scheduled to be
received more than 12 months after such Asset Sale, within 12 months following
the receipt thereof (which Officers’ Certificate shall set forth the estimates
of the proceeds to be so expended); provided that if all or any portion of such
Net Cash Proceeds is not so reinvested within either such 12-month period and
Holdings, such unused portion shall be applied on the last day of such period as
a mandatory prepayment as provided in this Section 2.10(c); provided, further,
that if the property subject to such Asset Sale constituted Collateral, then all
property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Sections 5.11 and 5.12.

(d) Debt Issuance. Not later than one Business Day following the receipt of any
Net Cash Proceeds of any Debt Issuance by Holdings or any of its Subsidiaries,
Borrowers shall make or cause to be made prepayments in accordance with
Sections 2.10(h) and (i) in an aggregate amount equal to 100% of such Net Cash
Proceeds.

(e) [Reserved].

(f) Casualty Events. Not later than five Business Days following the receipt of
any Net Cash Proceeds from a Casualty Event by Holdings or any of its
Subsidiaries, Borrowers shall make or cause to be made prepayments in accordance
with Sections 2.10(h) and (i) in an aggregate amount equal to 100% of such Net
Cash Proceeds; provided that:

(i) so long as no Default shall then exist or arise therefrom, such proceeds
shall not be required to be so applied on such date to the extent that, in the
event such Net Cash Proceeds shall exceed $15.0 million in any fiscal year,
Holdings shall have delivered an Officers’ Certificate to the Administrative
Agent on or prior to such date stating that such proceeds are expected to be
used (it being understood that to the extent such Net Cash Proceeds do not
exceed $15.0 million in any fiscal year, no such Officer’s Certificate shall be
required) to repair, replace or restore any property in respect of which such
Net Cash Proceeds were paid or to reinvest in other fixed or capital assets used
or useful in the business of Holdings or any of its Subsidiaries no later than
12 months following the date of receipt of such proceeds; provided that if the

 

-43-



--------------------------------------------------------------------------------

property subject to such Casualty Event constituted Collateral under the
Security Documents, then all property purchased with the Net Cash Proceeds
thereof pursuant to this subsection shall be made subject to the Lien of the
applicable Security Documents in favor of the Collateral Agent, for its benefit
and for the benefit of the other Secured Parties in accordance with
Sections 5.11 and 5.12; and

(ii) if any portion of such Net Cash Proceeds shall not be so applied within
such 12-month period and such Net Cash Proceeds exceed $15.0 million, such
unused portion shall be applied on the last day of such period as a mandatory
prepayment as provided in this Section 2.10(f).

(g) Excess Cash Flow. No later than five Business Days after the date on which
the financial statements with respect to each fiscal year in which an Excess
Cash Flow Period occurs are or are required to be delivered pursuant to
Section 5.01(a) (without giving effect to any grace period applicable thereto),
Borrowers shall make or cause to be made prepayments in accordance with
Sections 2.10(h) and (i) in an aggregate amount equal to the Applicable ECF
Percentage of Excess Cash Flow for the Excess Cash Flow Period then last ended,
less any voluntary prepayments made pursuant to Section 2.10(a) during such
Excess Cash Flow period. Notwithstanding the foregoing, if the Total Secured
Leverage Ratio as of the last day of such fiscal year is less than 2.0 to 1.00,
then no payment under this Section 2.10(g) shall be required for such fiscal
year.

(h) Application of Prepayments. Each prepayment of Loans pursuant to this
Section 2.10(c), (d), (f) or (g) shall be applied ratably to the Tranche A Loans
and Tranche B Loans. Subject to the foregoing, Borrowers shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to Section 2.10(i), subject to the provisions
of this Section 2.10(h). Any prepayments of Loans pursuant to Section 2.10(c),
(d), (f) or (g) shall be applied to reduce scheduled installments of principal
required under Section 2.09, (i) with respect of Tranche A Loans, first, in
direct order to the next scheduled installment of principal due on the next
annual Repayment Date occurring following such prepayment and, second, on a pro
rata basis among the installments of principal remaining to be made on each
other Repayment Date and (ii) with respect of Tranche B Loans, first, in direct
order to the scheduled installments of principal due on the next four
(4) quarterly Repayment Dates occurring following such prepayment and, second,
on a pro rata basis among the installments of principal remaining to be made on
each other Repayment Date. For the avoidance of doubt, any prepayments of Loans
pursuant to Section 2.10(a) shall be applied as specified by Borrowers.

Subject to the first sentence of Section 2.10(h), amounts to be applied pursuant
to this Section 2.10 to the prepayment of Loans shall be applied first to reduce
outstanding ABR Loans. Any amounts remaining after each such application shall
be applied to prepay Eurodollar Loans. Notwithstanding the foregoing, if the
amount of any prepayment of Loans required under this Section 2.10 shall be in
excess of the amount of the ABR Loans at the time outstanding (an “Excess
Amount”), only the portion of the amount of such prepayment as is equal to the
amount of such outstanding ABR Loans shall be immediately prepaid and, at the
election of Borrowers, the Excess Amount shall be either (A) to the extent the
date of the next expiring Interest Period with respect to Eurodollar Loans is no
greater than 90 days after the date of prepayment of Loans pursuant to this
Section 2.10, deposited in an escrow account on terms satisfactory to the
Collateral Agent and applied to the prepayment of Eurodollar Loans on the last
day of the then next-expiring Interest Period for Eurodollar Loans; provided
that (i) interest in respect of such Excess Amount shall continue to accrue
thereon at the rate provided hereunder for the Loans which such Excess Amount is
intended to repay until such Excess Amount shall have been used in full to repay
such Loans and (ii) at any time while a Default has occurred

 

-44-



--------------------------------------------------------------------------------

and is continuing, the Administrative Agent may, and upon written direction from
the Required Lenders shall, apply any or all proceeds then on deposit to the
payment of such Loans in an amount equal to such Excess Amount or (B) prepaid
immediately, together with any amounts owing to the Lenders under Section 2.13;
provided that if the next expiring Interest Period with respect to Eurodollar
Loans is greater than 90 days after the date of prepayment of Loans pursuant to
this Section 2.10, then such Eurodollar Loans shall be prepaid immediately as
set forth in clause (B) above.

(i) Notice of Prepayment. Borrowers shall notify the Administrative Agent by
written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment and (ii) in the case of prepayment
of an ABR Borrowing, not later than 12:00 noon, New York City time, one Business
Day before the date of prepayment. Each such notice shall be irrevocable. Each
such notice shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that a notice of optional prepayment may state that such notice is
conditional upon the consummation of an acquisition or sale transaction or upon
the effectiveness of other credit facilities or the receipt of the proceeds from
the issuance of other Indebtedness, in which case such notice of prepayment may
be revoked by Borrowers (by notice to the Administrative Agent on or prior to
the specified date of prepayment if such condition is not satisfied); provided,
further, notwithstanding anything to the contrary contained herein, Borrowers
shall remain, jointly and severally, liable for any fees loss, cost or expense
of any failure to prepay (whether or not such condition is satisfied) in
accordance with Section 2.13. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Credit Extension of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing and otherwise in accordance with
this Section 2.10. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.

SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b) the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrowers and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

-45-



--------------------------------------------------------------------------------

SECTION 2.12 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate);

(ii) subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement or any Loan made by it, or change the basis of taxation of payments to
such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 2.15 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or in the case of clause
(ii) above, any Loan), or of maintaining its obligation to make any such Loan,
or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount), then, in
accordance with clause (c) below, Borrowers will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines (in good faith, but in its
sole absolute discretion) that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), in each case by an
amount deemed material by such Lender, then in accordance with clause (c) below
then from time to time Borrowers will pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.12 and
delivered to Borrowers shall be conclusive absent manifest error. Borrowers
shall pay such Lender the amount shown as due on any such certificate within
15 days after receipt thereof.

(d) Delay in Requests. If any Lender becomes entitled to claim any amounts
pursuant to clauses (a) or (b) of this Section 2.12, such Lender shall use
reasonable efforts to notify Borrowers (with a copy to the Administrative Agent)
as promptly as practicable of the event by reason of which it has become so
entitled; provided that any failure or delay on the part of any Lender so to
notify or to demand compensation pursuant to this Section 2.12 shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
further that Borrowers shall not be required to compensate a Lender pursuant to
this Section 2.12 for any increased costs incurred or reductions suffered more
than

 

-46-



--------------------------------------------------------------------------------

six months prior to the date that such Lender notifies Borrowers of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).

SECTION 2.13 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan earlier
than the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan
earlier than the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Loan on the date specified in
any notice delivered pursuant hereto or (d) the assignment of any Eurodollar
Loan earlier than the last day of the Interest Period applicable thereto as a
result of a request by Borrowers pursuant to Section 2.16(b), then, in any such
event, Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event (but not loss of margin). In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Eurodollar
Loan had such event not occurred, at the Adjusted LIBOR Rate that would have
been applicable to such Eurodollar Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Eurodollar Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.13 shall be delivered to Borrowers (with a copy to
the Administrative Agent) and shall be conclusive and binding absent manifest
error. Borrowers shall pay such Lender the amount shown as due on any such
certificate within 15 days after receipt thereof.

SECTION 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments Generally. Borrowers shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, interest,
fees or of amounts payable under Section 2.12, 2.13, 2.15 or 10.03, or
otherwise) on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to 2:00 p.m., New York City time), on the date when due, in immediately
available funds, without setoff, deduction or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 1111 Fannin Street, Houston Texas, except
that payments pursuant to Sections 2.12, 2.13, 2.15 and 10.03 shall be made
directly to the persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the persons specified therein. The Administrative
Agent shall distribute any such payments received by it for the account of any
other person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, unless specified otherwise, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars, except as expressly specified
otherwise.

 

-47-



--------------------------------------------------------------------------------

(b) Pro Rata Treatment.

(i) Each payment by Borrowers of interest in respect of the Loans of either
Tranche shall be applied to the amounts of such obligations owing to the Lenders
of such Tranche pro rata according to the respective amounts then due and owing
to such Lenders.

(ii) Each payment on account of principal of the Loans in respect of any Tranche
of Loans shall be allocated among the Lenders of such Tranche pro rata based on
the principal amount of the Loans of such Tranche held by the such Lenders.

(c) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties. It is understood that the
foregoing does not apply to any adequate protection payments under any federal,
state or foreign bankruptcy, insolvency, receivership or similar proceeding, and
that the Administrative Agent may, subject to any applicable federal, state or
foreign bankruptcy, insolvency, receivership or similar orders, distribute any
adequate protection payments it receives on behalf of the Lenders to the Lenders
in its sole discretion (i.e., whether to pay the earliest accrued interest, all
accrued interest on a pro rata basis or otherwise).

(d) Sharing of Setoff. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by either Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to Holdings or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party

 

-48-



--------------------------------------------------------------------------------

shall to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights to which the Secured Party is
entitled under this Section 2.14(d) to share in the benefits of the recovery of
such secured claim.

(e) Borrower Default. Unless the Administrative Agent shall have received notice
from Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that Borrowers
will not make such payment, the Administrative Agent may assume that Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders the amount due. In such event,
if Borrowers have not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(f) Lender Default. If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.02(c), 2.14(e) or 10.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes;
provided that if any applicable Requirements of Law require (as determined in
the good faith discretion of an applicable withholding agent) the deduction or
withholding of any Indemnified Taxes (including any Other Taxes) by any Loan
Party or the Administrative Agent from such payments, then (i) the sum payable
by the applicable Loan Party shall be increased as necessary so that after
making all required deductions or withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 2.15) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the applicable withholding agent shall make such deductions or withholdings
and (iii) the applicable withholding agent shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Requirements of Law. For the avoidance of doubt, if any Indemnified Taxes or
Other Taxes are withheld by any person other than a Loan Party or the
Administrative Agent (e.g., U.S. federal withholding Taxes that are withheld by
a Lender that is treated as a domestic partnership for U.S. federal income tax
purposes), the amount payable by the applicable Loan Party shall not be
increased under this Section 2.15(a), but the affected Lender shall be entitled
to seek indemnification for such Indemnified Taxes or Other Taxes under
Section 2.15(c).

(b) Payment of Other Taxes by Borrowers. Without limiting the provisions of
paragraph (a) above, Borrowers shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(c) Indemnification by Borrowers. Borrowers shall jointly and severally
indemnify the Administrative Agent and each Lender, within 10 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes

 

-49-



--------------------------------------------------------------------------------

imposed or asserted on or attributable to amounts payable under this
Section 2.15) imposed on or asserted against the Administrative Agent or such
Lender (or, in the case of any Lender that is treated as a domestic partnership
for U.S. federal income tax purposes, such Lender’s partners) by any
Governmental Authority or otherwise payable by the Administrative Agent or such
Lender or such Lender’s partner (as determined in the good faith sole discretion
of the Administrative Agent or such Lender or such Lender’s partner) and
reasonable expenses arising therefrom or with respect thereto, regardless of
whether such Indemnified Taxes or Other Taxes were correctly or legally imposed,
asserted or otherwise determined to be payable. A certificate as to the amount
of such payment or liability delivered to Borrowers by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, along with a reasonably detailed explanation or
calculation of such payment or liability, or such other evidence that such
Indemnified Taxes or Other Taxes have been imposed or assessed or otherwise
become payable as Borrowers may reasonably request, shall be conclusive absent
manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrowers to a Governmental Authority, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to Borrowers (with a copy to the Administrative Agent), at the
time or times prescribed by applicable Requirements of Law or reasonably
requested by any Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by any Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by any Borrower or the Administrative Agent as will enable
Borrowers or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, in the
case of any withholding tax other than U.S. federal withholding taxes, the
completion, execution and submission of such forms shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

Without limiting the generality of the foregoing, each Foreign Lender shall, to
the extent it is legally entitled to do so, deliver to Borrowers and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of any
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

-50-



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a non-bank tax
certificate, in substantially the form of Exhibit M to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code related to any Borrower and
(y) duly completed copies of Internal Revenue Service Form W-8BEN,

(iv) to the extent a Foreign Lender is not the beneficial owner for U.S. federal
income tax purposes (for example, where the Foreign Lender is a partnership or
participating Lender granting a typical participation), Internal Revenue Service
Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, non-bank tax certificate,
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that, if the Foreign Lender is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
non-bank tax certificate, in substantially the same form of Exhibit M, on behalf
of such beneficial owner(s), or

(v) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrowers to determine
the withholding or deduction required to be made.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by any Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by any Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.

In addition, each Foreign Lender agrees that from time to time after the date it
becomes a Foreign Lender, when a lapse in time or change in the Foreign Lender’s
circumstances renders the previous certification obsolete or inaccurate in any
material respect, it will, to the extent legally able to do so, deliver to
Borrowers and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect
to the benefits of any income tax treaty), a non-bank tax certificate and a Form
W-8BEN (with respect to the portfolio interest exemption) or Internal Revenue
Service Form W-8IMY, as the case may be, and such other forms as may be required
in order to confirm or establish the entitlement of such Lender to a continued
exemption from or reduction in United States federal withholding tax with
respect to payments under the Loan Documents or promptly notify Borrowers and
the Administrative Agent of any change in the Non-U.S. Lender’s circumstances
which would modify or render invalid any previously claimed exemption or
reduction.

 

-51-



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Upon the reasonable request of any Loan Party,
the Lenders and the Administrative Agent agree to use their reasonable efforts
to cooperate with such Loan Party (at such Loan Party’s expense) in obtaining a
refund of any Indemnified Taxes or Other Taxes paid by such Loan Party, whether
directly to a Governmental Authority or pursuant to Section 2.15(c), that such
Loan Party reasonably believes were not correctly or legally asserted by the
relevant Governmental Authority so long as the Lender or the Administrative
Agent, as the case may be, determines in good faith that the efforts would not
result in any unreimbursed costs, expenses or be otherwise materially
disadvantageous to it. If the Administrative Agent or a Lender determines, in
its sole discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by Borrowers or with respect to
which Borrowers have paid additional amounts pursuant to this Section 2.15, it
shall promptly pay to Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrowers
under this Section 2.15 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that Borrowers, upon the request of the
Administrative Agent or such Lender, agree to repay the amount paid over to
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Such Lender or the Administrative Agent, as the case may
be, shall at any Borrower’s reasonable request, provide Borrowers with a copy of
any notice of assessment or other evidence reasonably satisfactory to Borrowers
of the requirement to repay such refund received from the relevant taxing
authority. This paragraph shall not be construed to require the Administrative
Agent or any Lender to make available its Tax Returns (or any other information
relating to its taxes that it deems confidential) to Borrowers or any other
person. Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to Borrowers the payment of which would place such
Lender in a less favorable net after-tax position than such Lender would have
been in if the additional amounts giving rise to such refund of any Indemnified
Taxes or Other Taxes had never been paid.

SECTION 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Before or reasonably promptly
after any Lender requests compensation under Section 2.12, or requires Borrowers
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the good faith judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. A certificate setting forth
such costs and expenses submitted by such Lender to Borrowers shall be
conclusive absent manifest error.

(b) Replacement of Lenders. If (w) any Lender requests compensation under
Section 2.12, (x) if Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, (y) if any Lender defaults in its obligation to fund Loans
hereunder or (z) if any Lender shall decline to consent to any modification or
waiver hereunder requiring 100% of the Lenders affected thereby (or of an
affected Type

 

-52-



--------------------------------------------------------------------------------

or the type set forth in clauses (i) through (xiv) of Section 10.02(b) to
consent thereto) and, in such case the Required Lenders have already consented
thereto, then Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.04), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.12 or
Section 2.15) and obligations under this Agreement and the other Loan Documents
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

(i) Borrowers shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 10.04(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13 and including any premium under
Section 2.10(a), assuming for this purpose that the Loans of such Lender were
being prepaid) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

Upon receipt by the applicable Lender of all amounts required to be paid to such
Lender pursuant to this Section 2.16(b), the Administrative Agent shall be
entitled (but not obligated) and authorized to execute an Assignment and
Assumption on behalf of such Lender, and any such Assignment and Assumption so
executed by the Administrative Agent and assignee shall be effective for
purposes of this Section 2.16(b) and Section 10.04. A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Borrowers to require such assignment and delegation cease to apply.

SECTION 2.17 Increase in Commitments.

(a) Borrower Request. Borrowers may by written notice to the Administrative
Agent elect to request the establishment of one or more commitments to make
additional Loans (each, an “Incremental Commitment”) in an amount not in excess
of $250.0 million in the aggregate and not less than $50.0 million individually.
Each such notice shall specify (i) the date (each, an “Increase Effective Date”)
on which Borrowers propose that the Incremental Commitments shall be effective,
which shall be a date not less than 10 Business Days after the date on which
such notice is delivered to the Administrative Agent and (ii) the identity of
each Eligible Assignee to whom Borrowers propose any portion of such Incremental
Commitments be allocated and the amounts of such allocations; provided that any
existing Lender approached to provide all or a portion of the Incremental
Commitments may elect or decline, in its sole discretion, to provide such
Incremental Commitment.

 

-53-



--------------------------------------------------------------------------------

(b) Conditions. The Incremental Commitments shall become effective, as of such
Increase Effective Date; provided that:

(i) each of the conditions set forth in Sections 4.01(q) through (t) shall be
satisfied;

(ii) no Default shall have occurred and be continuing or would result from the
Credit Extension to be made on the Increase Effective Date;

(iii) after giving effect on a Pro Forma Basis (A) to the Credit Extension to be
made on the Increase Effective Date and (B) to any change in Consolidated EBITDA
and any increase in Indebtedness resulting from the consummation of any
Permitted Acquisitions or Asset Sales occurring after the beginning of the then
current Test Period but prior to or concurrently with such Credit Extension and,
in each case, the use of proceeds therefrom as of the date of the most recent
financial statements delivered pursuant to Section 5.01(a) or (b), Holdings
shall be in compliance with each of the covenants set forth in Section 6.10(a)
and (b) for the Test Period then last ended; and

(iv) Borrowers shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction.

(c) Terms of New Loans and Incremental Commitments. The terms and provisions of
Loans made pursuant to the Incremental Commitments shall be as follows:

(i) terms and provisions of Loans made pursuant to Incremental Commitments
(“Incremental Loans”) shall be, except as otherwise set forth herein or in the
Increase Joinder, identical to the Tranche B Loans;

(ii) the Weighted Average Life to Maturity of any Incremental Loans shall be no
shorter than the Weighted Average Life to Maturity of the existing Tranche B
Loans;

(iii) the maturity date of Incremental Loans (the “Incremental Loan Maturity
Date”) shall not be earlier than the Final Maturity Date;

(iv) the Applicable Margins for the Incremental Loans shall be determined by
Borrowers and the Lenders of the Incremental Loans; provided that in the event
that (x) the Effective Yield for any Incremental Loans are 50 basis points
greater than the Tranche B Effective Yield (each as defined below), then (A) the
Tranche B Applicable Margin for the Tranche B Loans shall be increased to the
extent necessary so that the Effective Yield for the Incremental Loans are not
greater than 50 basis points over the Tranche B Effective Yield (the basis point
amount of such increase, the “MFN Increase”) and (B) the Tranche A Applicable
Margin for the Tranche A Loans shall be increased by the MFN Increase and
(y) any “LIBOR floor” provided for such Incremental Loans are higher than 1.50%,
then the amount specified in clause (b)(ii) of the definition of Adjusted LIBOR
Rate shall be increased to such greater amount; and

(v) to the extent that the terms and provisions of Incremental Loans are not
identical to the Loans (except to the extent permitted by clause (iii) or
(iv) above) they shall be reasonably satisfactory to the Administrative Agent.

 

-54-



--------------------------------------------------------------------------------

The increased or new Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by Borrowers, the Administrative Agent and each
Lender making such increased or new Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.17. In
addition, unless otherwise specifically provided herein, all references in Loan
Documents to Loans shall be deemed, unless the context otherwise requires, to
include references to Loans made pursuant to new Commitments and Incremental
Loans made pursuant to this Agreement. As used in this Section 2.17:

(a) the “Effective Yield” for any Incremental Loans shall be equal to (I) the
interest rate margin applicable to such Loans as Eurodollar Loans plus (II) the
amount of any discount in the price thereof or upfront fees paid by any Company
in the primary syndication thereof (based on an assumed four-year life to
maturity or, if shorter, the actual Weighted Average Life to Maturity of such
Incremental Loans, but excluding customary arrangement or commitment fees
payable to the arrangers of the Incremental Loans or their affiliates in
connection with the syndication or placement of the Incremental Loans) plus
(III) the value of any prepayment premiums (determined in a manner consistent
with generally accepted financial practice); provided that any LIBOR floor shall
be ignored; and

(b) the “Tranche B Effective Yield’ shall be equal to (I) the Tranche B
Applicable Margin applicable to Tranche B Eurodollar Loans plus (II) the Closing
Fees payable by Borrowers to the Lenders in respect of the Tranche B Loans
(based on an assumed four-year life to maturity or, if shorter, the actual
remaining Weighted Average Life to Maturity of the Tranche B Loans) plus (III)
the value of any prepayment premiums (determined in a manner consistent with
generally accepted financial practice); provided that any “LIBOR floor”
specified in clause (b)(ii) of the definition of Adjusted LIBOR Rate shall be
ignored.

(d) Making of New Loans. On any Increase Effective Date on which new Commitments
for Loans are effective, subject to the satisfaction of the foregoing terms and
conditions, each Lender of such new Commitment shall make a Loan to Borrowers in
an amount equal to its new Commitment.

(e) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents, except that the new Loans may be subordinated in right of payment or
the Liens securing the new Loans may be subordinated, in each case, as set forth
in the Increase Joinder. The Loan Parties shall take any actions reasonably
required by the Administrative Agent to ensure and/or demonstrate that the Lien
and security interests granted by the Security Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any such Loans or any such new Commitments.

 

-55-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

On the date of each Credit Extension, each Loan Party represents and warrants to
the Administrative Agent, the Collateral Agent and each of the Lenders that:

SECTION 3.01 Organization; Powers. Each Company (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted and
to own and lease its property and (c) is qualified and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) to do business
in every jurisdiction where such qualification is required, except to the extent
that any failure under clauses (b) through (c) to comply therewith, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action on the part of such Loan Party. This
Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03 No Conflicts. The Transactions (a) do not require any material
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents and (iii) consents, approvals, registrations, filings, permits or
actions the failure to obtain or perform which could not reasonably be expected
to result in a Material Adverse Effect, (b) will not violate the Organizational
Documents of any Company, (c) will not violate any Requirement of Law, (d) will
not violate or result in a default or require any consent or approval under any
indenture or financing agreement or instrument, or any other material agreement
binding upon any Company or its property, or give rise to a right thereunder to
require any payment to be made by any Company, except for violations, defaults
or the creation of such rights that could not reasonably be expected to result
in a Material Adverse Effect, and (e) will not result in the creation or
imposition of any Lien on any property of any Company, except Liens created by
the Loan Documents and Permitted Liens.

SECTION 3.04 Financial Statements; Projections.

(a) Historical Financial Statements. Holdings has heretofore delivered to the
Lenders (if disclosed in SEC Filings, such statements are deemed delivered to
the Lenders) the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Holdings, in each case (i) as of and for
the fiscal year ended December 31, 2007 audited and accompanied by the
unqualified opinion of KPMG LLP, and for the fiscal years ended December 31,
2008 and December 31, 2009, audited by and accompanied by the unqualified
opinion of Ernst & Young LLP and (ii) as of and for the fiscal quarter (and
period of the fiscal year) ended September 30, 2010, unaudited, but certified by
its chief financial officer. Such financial statements and all financial
statements delivered pursuant to Sections 5.01(a) and (b) have been prepared in
accordance with GAAP and present fairly and accurately the financial condition
and results of operations and cash flows of Holdings, in each case as of

 

-56-



--------------------------------------------------------------------------------

the dates and for the periods to which they relate (subject, in the case of
financials referred to in clause (ii), to normal year-end audit adjustment and
the absence of footnotes).

(b) No Liabilities; Material Changes. Except as set forth in the financial
statements referred to in Section 3.04(a), as of the Closing Date, there are no
liabilities of any Company of any kind, whether accrued, contingent, absolute,
determined, determinable or otherwise, which could reasonably be expected to
result in a Material Adverse Effect, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability, other than liabilities under the Loan Documents. Since
September 30, 2010, no event, change or circumstance has occurred that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect.

(c) Forecasts. The forecasts of financial performance of Holdings and its
subsidiaries in the financial model furnished to the Lenders have been prepared
in good faith by Holdings and based on assumptions believed by Holdings to be
reasonable in light of the facts and circumstances known to Holdings at the time
of preparation thereof.

SECTION 3.05 Properties.

(a) Generally. Each Company has good title to, or valid leasehold interests in,
all its property material to its business, free and clear of all Liens except
for, in the case of Collateral, Permitted Collateral Liens and, in the case of
all other material property, Permitted Liens and minor irregularities or
deficiencies in title that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The tangible property
of the Companies, taken as a whole, is in good operating order, condition and
repair (ordinary wear and tear excepted).

(b) Real Property. Schedules 7(a) and 7(b) to the Perfection Certificate dated
the Closing Date contain a true and complete list of each interest in Real
Property (i) owned by any Loan Party as of the date hereof and describes the
type of interest therein held by such Loan Party and (ii) leased, subleased or
otherwise occupied or utilized by any Loan Party, as lessee, sublessee,
franchisee or licensee, as of the date hereof and describes the type of interest
therein held by such Loan Party.

(c) No Casualty Event. No Company has received any notice of, nor has any
knowledge of, the occurrence or pendency or contemplation of any Casualty Event
affecting all or any material portion of its property. No Mortgage encumbers
improved Real Property that is located in an area that has been identified by
the Secretary of Housing and Urban Development or the Federal Emergency
Management Agency (or any successor agency) as an area having special flood
hazards within the meaning of the National Flood Insurance Act of 1968 (as now
or hereafter in effect or successor act thereto) unless flood insurance
available under such Act has been obtained in accordance with Section 5.04.

(d) Collateral. Each Loan Party owns or has rights to use all of the Collateral
(other than Intellectual Property) and all rights with respect to any of the
foregoing used in, necessary for or material to such Loan Party’s business as
currently conducted. The use by such Loan Party of such Collateral and all such
rights with respect to the foregoing do not infringe on the rights of any person
other than such infringement which could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. No claim has been
made in writing and remains outstanding that such Loan Party’s use of any
Collateral (other than Intellectual Property) does or may violate the rights of
any

 

-57-



--------------------------------------------------------------------------------

third party that could, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

SECTION 3.06 Intellectual Property.

(a) Ownership/No Claims. Each Loan Party owns, is licensed to use, possesses the
right to use in accordance with industry practice or could obtain on
commercially reasonable terms such rights to use, all Intellectual Property
Rights necessary for the conduct of its business as presently conducted, except
for those the failure to own or license which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. Each
item of Registered Intellectual Property identified on Schedules 11(a), 11(b),
or 11(d) to the Perfection Certificate is owned by one of the Loan Parties
(“Borrower Registered Intellectual Property”). Except as set forth in Schedule
3.06(a), as of the date of this Agreement, there are no pending proceedings by
any person directly challenging the validity or enforceability of any Borrower
Registered Intellectual Property that could reasonably be expected to result in
a Material Adverse Effect. The use of such Intellectual Property by each Loan
Party does not, to the knowledge of such Loan Party, infringe the rights of any
person, except for such claims and infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect or that are set forth in Schedule 3.06(a).

(b) Registrations. Except (x) pursuant to licenses and other user agreements
entered into by each Loan Party in the ordinary course of business and
(y) licenses and other user agreements that are listed in Schedule 11(a), 11(b),
or 11(d) to the Perfection Certificate, on and as of the date hereof, each Loan
Party possesses all rights to use or grant licenses in respect of the Borrower
Registered Intellectual Property owned by such Loan Party. To the knowledge of
each Loan Party, all registrations for the Borrower Registered Intellectual
Property listed in Schedules 11(a), 11(b), or 11(d) to the Perfection
Certificate owned by such Loan Party, other than pending applications, are valid
and enforceable.

(c) No Violations or Proceedings. To each Loan Party’s knowledge, on and as of
the date hereof, there is no material violation by others of any right of such
Loan Party with respect to any Borrower Registered Intellectual Property listed
in Schedules 11(a), 11(b), or 11(d) to the Perfection Certificate, pledged by it
under the name of such Loan Party except for such violations which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect or for such violations as may be set forth on Schedule 3.06(c).

(d) Ownership of Material Foreign Intellectual Property. The Loan Parties
collectively own all Material Foreign Intellectual Property except to the extent
the transfer of any such Material Foreign Intellectual Property owned by a
Foreign Subsidiary that is not a Loan Party to a Loan Party would or could
reasonably be expected to (A) result in a material increase in the amounts
included in the gross income of a United States shareholder of such Foreign
Subsidiary pursuant to Section 951 (or a successor provision) of the Code,
(B) result in a material amount of transfer Taxes or a material non-U.S. Tax
liability of such Foreign Subsidiary that would not be incurred absent such
transfer or (C) materially increase the future Taxes of Holdings and its
Subsidiaries (taking into account any offsetting Tax savings or other benefits),
in each case as reasonably determined by Holdings.

SECTION 3.07 Equity Interests and Subsidiaries.

(a) Equity Interests. Schedules 1(a) and 9(a) to the Perfection Certificate
dated the Closing Date set forth a list of (i) Holdings and each of its
Subsidiaries and their jurisdictions of

 

-58-



--------------------------------------------------------------------------------

organization (as to each Loan Party) as of the Closing Date and (ii) the number
of each class of its Equity Interests authorized, and the number outstanding, on
the Closing Date and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the Closing
Date. Except as set forth on Schedules 1(a) and 9(a) to the Perfection
Certificate, all Equity Interests of each Company are duly and validly issued
and are fully paid and non-assessable, and, other than the Equity Interests of
Holdings, are owned by Holdings, directly or indirectly through Wholly Owned
Subsidiaries. Each Loan Party is the record and beneficial owner of, and has
good and marketable title to, the Equity Interests pledged by it under the
Security Agreement, free of any and all Liens, rights or claims of other
persons, except the security interest created by the Security Agreement, and
there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
such Equity Interests.

(b) No Consent of Third Parties Required. No consent of any person including any
other general or limited partner, any other member of a limited liability
company, any other shareholder or any other trust beneficiary is necessary or
reasonably desirable (from the perspective of a secured party) in connection
with the creation, perfection or first priority status of the security interest
of the Collateral Agent in any Equity Interests pledged to the Collateral Agent
for the benefit of the Secured Parties under the Security Agreement or the
exercise by the Collateral Agent of the voting or other rights provided for in
the Security Agreement or the exercise of remedies in respect thereof.

(c) Organizational Chart. An accurate organizational chart, showing the
ownership structure of Holdings and each Subsidiary on the Closing Date and
after giving effect to the Transactions, is set forth on Schedule 9(a) to the
Perfection Certificate dated the Closing Date.

SECTION 3.08 Litigation; Compliance with Laws. Except as set forth on Schedule
3.08, there are no actions, suits or proceedings at law or in equity by or
before any Governmental Authority now pending or, to the knowledge of any
Company, threatened in writing against or affecting any Company or any business,
property or rights of any Company (i) that involve any Loan Document or (ii) in
which there is a reasonable likelihood of an adverse determination that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Except for matters covered by Section 3.18, no Company
or any of its property is in violation of, nor will the continued operation of
its property as currently conducted violate, any Requirements of Law (including
any zoning or building ordinance, code or approval or any building permits) or
any restrictions of record or agreements affecting any Company’s Real Property
or is in default with respect to any Requirement of Law, where such violation or
default, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.09 Agreements. No Company is a party to any agreement or instrument or
subject to any corporate or other constitutional restriction that has resulted
or could reasonably be expected to result in a Material Adverse Effect. No
Company is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect, and no condition exists which, with the giving of
notice or the lapse of time or both, would constitute such a default.

SECTION 3.10 Federal Reserve Regulations. No Company is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any Loan
will be used, whether directly or indirectly,

 

-59-



--------------------------------------------------------------------------------

and whether immediately, incidentally or ultimately, for any purpose that
entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X. The pledge of the
Securities Collateral pursuant to the Security Agreement does not violate such
regulations.

SECTION 3.11 Investment Company Act. No Company is an “investment company” or a
company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.12 Use of Proceeds. Borrowers will use the proceeds of Loans made on
the Closing Date for general corporate purposes, including to finance Permitted
Acquisitions, and any Incremental Loans for the purposes specified in the
Increase Joinder.

SECTION 3.13 Taxes. Each Company has (a) timely filed or caused to be timely
filed all material Tax Returns required to be filed by it and all such Tax
Returns are true and correct in all material respects, (b) duly and timely paid,
collected or remitted or caused to be duly and timely paid, collected or
remitted all Taxes (whether or not shown on any Tax Return) due and payable,
collectible or remittable by it and all assessments received by it and
(c) complied with its Tax withholding obligations, except, in each case, Taxes
which could not, individually or in the aggregate, have a Material Adverse
Effect. Each Company has made adequate provision in accordance with GAAP for all
Taxes not yet due and payable except Taxes the nonpayment of which could not,
individually or in the aggregate, have a Material Adverse Effect. There are no
proposed or pending tax assessments, deficiencies or audits that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect. Except as could not be reasonably expected to, individually or
in the aggregate, result in a Material Adverse Effect, no Company has ever
(a) been a party to any understanding or arrangement constituting a “tax
shelter” within the meaning of Section 6662(d)(2)(C)(ii) of the Code, or within
the meaning of Section 6111(c) or Section 6111(d) of the Code as in effect
immediately prior to the enactment of the American Jobs Creation Act of 2004, or
(b) “participated” in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4.

SECTION 3.14 No Material Misstatements. No information, report, financial
statement, certificate, Borrowing Request, exhibit or schedule furnished by or
on behalf of any Company to the Administrative Agent or any Lender (excluding
information of a general economic nature, projected financial information or
other forward looking information) in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, taken as a
whole with all such information, or the Confidential Information Memorandum
contained or contains any material misstatement of fact or omitted or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were or are made, not misleading as of the
date such information is dated or certified; provided that to the extent any
such information, report, financial statement, exhibit or schedule was based
upon or constitutes a forecast or projection, each Company represents only that
it acted in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule, it being recognized by the Lenders that such projections and forecasts
as they relate to future events are not to be viewed as fact and that factual
results during the period or periods covered by such projections and forecasts
may differ from such projections and forecasts.

SECTION 3.15 Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of any
Company, threatened in writing except as in the aggregate could not reasonably
be expected to result in a Material Adverse Effect. The hours worked by and
payments made to employees of any Company have not been in

 

-60-



--------------------------------------------------------------------------------

violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable federal, state, local or foreign law dealing with such matters in any
manner which could reasonably be expected to result in a Material Adverse
Effect. All payments due from any Company, or for which any claim may be made
against any Company, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Company except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Company is bound.

SECTION 3.16 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the properties of Holdings and its Subsidiaries, taken as a whole,
will exceed their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of Holdings and its
Subsidiaries, taken as a whole, will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) Holdings and its Subsidiaries, taken as a
whole, will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and
(d) Holdings and its Subsidiaries, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted following the
Closing Date.

SECTION 3.17 Employee Benefit Plans. To the extent applicable, each Company and
its ERISA Affiliates is in compliance in all material respects with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect or the
imposition of a Lien on any of the property of any Company. As of the Closing
Date, the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than $5.0
million the fair market value of the property of all such underfunded Plans.
Using actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.

To the extent applicable, each Foreign Plan is in substantial compliance with
its terms and with the requirements of any and all applicable Requirements of
Law and, where required, is in good standing with applicable regulatory
authorities. No Company has incurred any material obligation in connection with
the termination of or withdrawal from any Foreign Plan. The present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Plan
which is funded, determined as of the end of the most recently ended fiscal year
of the respective Company on the basis of actuarial assumptions, each of which
is reasonable, did not exceed the current value of the property of such Foreign
Plan, and for each Foreign Plan which is not funded, the obligations of such
Foreign Plan are properly accrued.

 

-61-



--------------------------------------------------------------------------------

SECTION 3.18 Environmental Matters.

(a) Except as set forth in Schedule 3.18 and except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect:

(i) The Companies and their businesses, operations and Real Property are in
compliance with, and the Loan Parties have no liability which could reasonably
be expected to result in a Material Adverse Effect under, any applicable
Environmental Law;

(ii) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, all such Environmental Permits are
valid and in good standing;

(iii) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened in writing against the Companies, relating to the Real
Property currently or formerly owned, leased or operated by the Companies or
their predecessors in interest or relating to the operations of the Companies,
and there are no actions, activities, circumstances, conditions, events or
incidents that could form the basis of such an Environmental Claim; and

(iv) No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.

(b) Except as set forth in Schedule 3.18:

(i) No Company is obligated to perform any material action or otherwise incur
any expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location;

(ii) No Lien has been recorded or, to the knowledge of any Company, threatened
in writing under any Environmental Law with respect to any Real Property or
other assets of the Companies;

(iii) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and

(iv) The Companies have made available to the Lenders all material records and
files in the possession, custody or control of, or otherwise reasonably
available to, the Companies concerning compliance with or liability under
Environmental Law, including those concerning the actual or suspected existence
of Hazardous Material at Real Property or facilities currently or formerly
owned, operated, leased or used by the Companies.

 

-62-



--------------------------------------------------------------------------------

SECTION 3.19 Security Documents.

(a) Security Agreement. The Security Agreement is effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Security Agreement
Collateral (except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law)) and, when
(i) financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 6 to the Perfection Certificate and (ii) upon the
taking of possession or control by the Collateral Agent of the Security
Agreement Collateral with respect to which a security interest may be perfected
only by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by each Security Agreement), the Liens created by the Security
Agreement shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors in the Security Agreement
Collateral (other than such Security Agreement Collateral in which a security
interest cannot be perfected under the UCC as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Collateral Liens.

(b) PTO Filing; Copyright Office Filing. When the Security Agreement or a short
form thereof is filed in the United States Patent and Trademark Office and the
United States Copyright Office, the Liens created by such Security Agreement
shall constitute fully perfected Liens on, and security interests in, all right,
title and interest of the grantors thereunder in Patents (as defined in the
Security Agreement) registered or applied for with the United States Patent and
Trademark Office or Copyrights (as defined in such Security Agreement)
registered or applied for with the United States Copyright Office, as the case
may be, in each case subject to no Liens other than Permitted Collateral Liens.

(c) Mortgages. Each Mortgage is effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Permitted Collateral Liens or other
Liens acceptable to the Collateral Agent, and when the Mortgages are filed in
the offices specified on Schedule 7(a) to the Perfection Certificate dated the
Closing Date (or, in the case of any Mortgage executed and delivered after the
date thereof in accordance with the provisions of Sections 5.11 and 5.12, when
such Mortgage is filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of
Sections 5.11 and 5.12), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other person, other than Liens permitted by such
Mortgage.

(d) Valid Liens. Each Security Document delivered pursuant to Sections 5.11 and
5.12 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of the Loan Parties’
right, title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession or control
by the Collateral Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by any
Security Document), such Security Document will constitute fully perfected Liens
on, and security interests in, all right, title and interest of

 

-63-



--------------------------------------------------------------------------------

the Loan Parties in such Collateral, in each case subject to no Liens other than
the applicable Permitted Collateral Liens.

(e) Foreign IP Subsidiary Security Agreements. Each Foreign IP Subsidiary
Security Agreement will, upon execution and delivery thereof, be effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable first priority Lien on, and security interests
in, all of the Loan Parties’ right, title and interest in and to the Collateral
thereunder and, when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law, will constitute a
fully perfected Lien on, and security interests in, all right, title and
interest of the Loan Parties in such Collateral, subject to no other Liens.

SECTION 3.20 Anti-Terrorism Law.

(a) No Loan Party and, to the knowledge of the Loan Parties, none of its
Affiliates is in violation of any Requirement of Law relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b) No Loan Party and to the knowledge of the Responsible Officers of each Loan
Party, no Affiliate or broker or other agent of such Loan Party acting or
benefiting in any capacity in connection with the Loans is any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) No Loan Party (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

-64-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

SECTION 4.01 Conditions to Initial Credit Extension. The obligation of each
Lender to fund the initial Credit Extension requested to be made by it shall be
subject to the prior or concurrent satisfaction of each of the conditions
precedent set forth in this Section 4.01.

(a) Loan Documents. All legal matters incident to this Agreement, the Credit
Extensions hereunder and the other Loan Documents shall be satisfactory to the
Lenders and to the Administrative Agent and there shall have been delivered to
the Administrative Agent an executed counterpart of each of the Loan Documents
and the Perfection Certificate.

(b) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Closing Date, certifying (A) that attached thereto is a true and
complete copy of each Organizational Document of such Loan Party certified (to
the extent applicable) as of a recent date by the Secretary of State of the
state of its organization, (B) that attached thereto is a true and complete copy
of resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (i));

(ii) a certificate as to the good standing of each Loan Party (in so-called
“long-form” if available) as of a recent date, from such Secretary of State (or
other applicable Governmental Authority); and

(iii) such other documents as the Lenders or the Administrative Agent may
reasonably request.

(c) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of
Holdings, confirming compliance with the conditions precedent set forth in this
Section 4.01.

(d) [Reserved].

(e) Financial Statements; Projections. The Arrangers shall have received the
form and substance of the financial statements described in Section 3.04 and
with the forecasts of the financial performance of Holdings and its
Subsidiaries.

(f) Indebtedness. After giving effect to the Transactions and the other
transactions contemplated hereby, no Company shall have outstanding any
Indebtedness other than (i) the Loans and Credit Extensions hereunder, (ii) the
Existing Convertible Notes, (iii) the Indebtedness listed on

 

-65-



--------------------------------------------------------------------------------

Schedule 6.01(b), (iv) Indebtedness owed to any Loan Party and (v) Indebtedness
permitted under Sections 6.01(g), (i), (j) and (l) and Section 6.04(f)(i).

(g) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arrangers and the Lenders, a favorable written
opinion of (i) Cooley LLP, special counsel for the Loan Parties, and (ii) each
local and foreign counsel listed on Schedule 4.01(g), in each case (A) dated the
Closing Date, (B) addressed to the Agents and the Lenders and (C) in a form
reasonably satisfactory to the Administrative Agent.

(h) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit K, dated the Closing Date and signed
by the chief financial officer of Holdings.

(i) Litigation. There shall not be any investigation or review pending (or to
the knowledge of Holdings, threatened) by any Governmental Authority with
respect to Holdings or any of its Subsidiaries, that would reasonably be
expected to have a Material Adverse Effect and there are no actions, suits,
inquiries, investigations or proceedings pending (or to the knowledge of
Borrower, threatened) against or affecting Holdings or any of its Subsidiaries,
or any of their respective properties at law or in equity before, and there are
no orders, judgments or decrees of, or before any governmental entity, in each
case that would reasonably be expected to have a Material Adverse Effect.

(j) No Material Adverse Effect. There shall not have occurred any event,
development or circumstance that has had or could reasonably be expected to have
a Material Adverse Effect.

(k) Fees. The Arrangers and Administrative Agent shall have received all
Administrative Agent Fees and other amounts due and payable on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including the legal fees and expenses of Davis Polk &
Wardwell LLP), special counsel to the Agents, and the fees and expenses of any
local counsel, foreign counsel, appraisers, consultants and other advisors)
required to be reimbursed or paid by Borrowers hereunder or under any other Loan
Document.

(l) Personal Property Requirements. The Collateral Agent shall have received:

(i) all certificates, agreements, acknowledgements or instruments representing,
acknowledging or evidencing the Securities Collateral or the Collateral under
the BVI Share Charge accompanied by instruments of transfer and stock powers
undated and endorsed in blank;

(ii) the Intercompany Note executed by and among Holdings and each of its
Subsidiaries, accompanied by instruments of transfer undated and endorsed in
blank;

(iii) all other certificates, agreements, or instruments necessary to perfect
the Collateral Agent’s security interest in all Chattel Paper, all Instruments,
all Deposit Accounts and all Investment Property of each Loan Party (as each
such term is defined in the Security Agreement and to the extent required by the
Security Agreement); provided that the delivery of Control Agreements shall not
constitute a condition precedent to fund any Credit Extension;

(iv) UCC financing statements in appropriate form for filing under the UCC ,
filings with the United States Patent and Trademark Office and United States
Copyright Office and such

 

-66-



--------------------------------------------------------------------------------

other documents under applicable Requirements of Law in each jurisdiction as may
be necessary or, in the opinion of the Collateral Agent, desirable to perfect
the Liens created, or purported to be created, by the Security Documents;
provided that filings with the United States Patent and Trademark Office and
United States Copyright Office and in any foreign jurisdictions shall not
constitute a condition precedent to fund any Credit Extension, subject to
Section 5.11 in the case of any Credit Extension related to Incremental Loans;

(v) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that are required by the
Perfection Certificate or that the Collateral Agent deems necessary or
appropriate, none of which encumber the Collateral covered or intended to be
covered by the Security Documents (other than Permitted Collateral Liens or any
other Liens acceptable to the Collateral Agent); and

(vi) evidence acceptable to the Collateral Agent of payment or arrangements for
payment by the Loan Parties of all applicable recording taxes, fees, charges,
costs and expenses required for the recording of the Security Documents.

(m) [Reserved].

(n) [Reserved].

(o) Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable) and shall
name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent.

(p) USA Patriot Act. The Lenders shall have received, sufficiently in advance of
the Closing Date, all documentation and other information that may be required
by the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the United
States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) including the information described in Section 10.13.

(q) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested.

(r) No Default. Borrowers and each other Loan Party shall be in compliance in
all material respects with all the terms and provisions set forth herein and in
each other Loan Document on its part to be observed or performed, and, at the
time of and immediately after giving effect to such Credit Extension and the
application of the proceeds thereof, no Default shall have occurred and be
continuing on such date.

 

-67-



--------------------------------------------------------------------------------

(s) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

(t) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making the Loans to be made by it. No
injunction or other restraining order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans hereunder.

The delivery of a Borrowing Request and the acceptance by Borrowers of the
proceeds of such Credit Extension shall constitute a representation and warranty
by each Borrower and each other Loan Party that on the date of such Credit
Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in Sections 4.01(r)-(t) have been satisfied. Each Borrower shall provide such
information (including calculations in reasonable detail of the covenants in
Section 6.10) as the Administrative Agent may reasonably request to confirm that
the conditions in Sections 4.01(r)-(t) have been satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Administrative
Agent Fees and all other expenses or amounts payable under any Loan Document
shall have been paid in full (other than contingent indemnification
obligations), unless the Required Lenders shall otherwise consent in writing,
each Loan Party will, and will cause each of its Subsidiaries to:

SECTION 5.01 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (who shall promptly make available to the Lenders):

(a) Annual Reports. As soon as available and in any event within 90 days (or, if
earlier, within three Business Days after such earlier date on which Holdings is
required to file a Form 10-K under the Exchange Act) after the end of each
fiscal year, beginning with the fiscal year ending December 31, 2010, (i) the
consolidated balance sheet of Holdings as of the end of such fiscal year and
related consolidated statements of income, cash flows and stockholders’ equity
for such fiscal year, in comparative form with such financial statements as of
the end of, and for, the preceding fiscal year, and notes thereto, all prepared
in accordance with Regulation S-X and accompanied by an opinion of Ernst & Young
LLP or other independent public accountants of recognized national standing
satisfactory to the Administrative Agent (which opinion shall not be qualified
as to scope or contain any going concern or other qualification), stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of
Holdings as of the dates and for the periods specified in accordance with GAAP,
(ii) a management report in a form reasonably satisfactory to the Administrative
Agent setting forth a statement of income items and Consolidated

 

-68-



--------------------------------------------------------------------------------

EBITDA of Holdings for such fiscal year, showing variance, by dollar amount and
percentage, from amounts for the previous fiscal year and budgeted amounts, and
(iii) a narrative report and management’s discussion and analysis, in a form
reasonably satisfactory to the Administrative Agent, of the financial condition
and results of operations of Holdings for such fiscal year, as compared to
amounts for the previous fiscal year and budgeted amounts (it being understood
that the information required by clause (i) and (iii) (other than with respect
to comparisons to budgeted amounts) may be furnished in the form of a Form
10-K);

(b) Quarterly Reports. As soon as available and in any event within 45 days (or,
if earlier, within three Business Days after such earlier date on which Holdings
is required to file a Form 10-Q under the Exchange Act) after the end of each of
the first three fiscal quarters of each fiscal year, beginning with the fiscal
quarter ending March 31, 2011, (i) the consolidated balance sheet of Holdings as
of the end of such fiscal quarter and related consolidated statements of income
and cash flows for such fiscal quarter and for the then elapsed portion of the
fiscal year, in comparative form with the consolidated statements of income and
cash flows for the comparable periods in the previous fiscal year, and notes
thereto, all prepared in accordance with Regulation S-X and accompanied by a
certificate of a Financial Officer stating that such financial statements fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of Holdings as of the date and for the periods
specified in accordance with GAAP consistently applied, and on a basis
consistent with audited financial statements referred to in clause (a) of this
Section 5.01, subject to normal year-end audit adjustments, (ii) a management
report in a form reasonably satisfactory to the Administrative Agent setting
forth a statement of income items and Consolidated EBITDA of Holdings for such
fiscal quarter and for the then elapsed portion of the fiscal year, showing
variance, by dollar amount and percentage, from amounts for the comparable
periods in the previous fiscal year and budgeted amounts, and (iii) a narrative
report and management’s discussion and analysis, in a form reasonably
satisfactory to the Administrative Agent, of the financial condition and results
of operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year and
budgeted amounts (it being understood that the information required by clause
(i) and (iii) (other than with respect to comparisons to budgeted amounts) may
be furnished in the form of a Form 10-Q);

(c) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) or (b), a Compliance Certificate
(A) certifying that no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (B) setting forth computations in
reasonable detail satisfactory to the Administrative Agent demonstrating
compliance with the covenants contained in Sections 6.10 and, concurrently with
any delivery of financial statements under Section 5.01(a) above (beginning with
the fiscal year ending December 31, 2011), setting forth Holdings’ calculation
of Excess Cash Flow and (C) showing a reconciliation of Consolidated EBITDA to
the net income set forth on the statement of income; and (ii) concurrently with
any delivery of financial statements under Section 5.01(a) above, a report of
the accounting firm opining on or certifying such financial statements stating
that in the course of its regular audit of the financial statements of Holdings
and its Subsidiaries, which audit was conducted in accordance with generally
accepted auditing standards, such accounting firm obtained no knowledge that any
Default insofar as it relates to accounting matters has occurred or, if in the
opinion of such accounting firm such a Default has occurred, specifying the
nature and extent thereof;

(d) Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of (i) financial statements under Section 5.01(a), (A) a certificate of
a Financial Officer setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection

 

-69-



--------------------------------------------------------------------------------

Certificate Supplement and (B) summary chart of revenues of Holdings broken down
by jurisdiction in a form substantially similar to that provided Administrative
Agent on the Closing Date and otherwise reasonably satisfactory to the
Administrative Agent, and (ii) financial statements under Section 5.01(a) and
5.01(b), a certificate of a Financial Officer containing supplemental schedules
of Patents, Trademarks and Copyrights (each as defined in the Security
Documents) acquired by the Loan Parties or during the fiscal quarter then most
recently ended, as applicable;

(e) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Company with the SEC, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
or distributed to holders of Permitted Senior Notes or Permitted Subordinated
Notes, in each case pursuant to the terms of the documentation governing such
notes (or, in each case, any trustee, agent or other representative therefor),
as the case may be;

(f) Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter” received by any such person from its certified
public accountants and the management’s responses thereto;

(g) Budgets. Within 90 days after the beginning of the first fiscal year after
the Closing Date, and within 60 days after the beginning of each fiscal year
thereafter, a budget for Holdings in form reasonably satisfactory to the
Administrative Agent, but to include (x) statements of income and (y) balance
sheets and sources and uses of cash to the extent any line items included
therein are necessary for the determination of compliance with either of the
covenants set forth in Sections 6.10(a) and (b) or for the calculation of
Capital Expenditures, in each case, for (i) each quarter of such fiscal year
prepared in detail and (ii) each fiscal year thereafter, through and including
the fiscal year in which the Final Maturity Date occurs, prepared in summary
form, in each case, with appropriate presentation and discussion of the
principal assumptions upon which such budgets are based, accompanied by the
statement of a Financial Officer of Holdings to the effect that the budget of
Holdings is a reasonable estimate for the periods covered thereby and, promptly
when available, any significant revisions of such budget;

(h) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Notwithstanding anything contained herein, documents required to be delivered
pursuant to Section 5.01(a), (b) or (e) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which Holdings posts such documents, or provides a link thereto
on Holdings’ website on the Internet at
http://ir.rovicorp.com/irweblinkx/docs.aspx?iid=4206196; or (ii) on which such
documents are posted on Holdings’ behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website, a regulatory agency’s website or whether
sponsored by the Administrative Agent); provided that: (i) Holdings shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to the Lenders that request Holdings to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) Holdings shall notify the
Administrative Agent and each Lender (by facsimile or other form of electronic
communication) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies))
of such documents. Notwithstanding anything contained herein, in every instance
Holdings shall

 

-70-



--------------------------------------------------------------------------------

be required to provide copies of the Compliance Certificates required by
Section 5.01(c) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by Holdings with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

SECTION 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly (and, in any event, within three
Business Days of the occurrence thereof):

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

(b) the filing or commencement of, or any threat in writing of any person to
file or commence, any action, suit, litigation or proceeding, whether at law or
in equity by or before any Governmental Authority, (i) against any Company or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect or (ii) with respect to any Loan Document;

(c) any development that has resulted in, or could reasonably be expected to
result, in a Material Adverse Effect;

(d) the occurrence of a Casualty Event (singly or together with all other
Casualty Events) resulting or expected to result in Net Cash Proceeds in excess
of $25.0 million; and

(e) the incurrence of any material Lien (other than Permitted Collateral Liens)
on, or claim asserted against, any of the Collateral.

SECTION 5.03 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or Section 6.06 or, in the case of any Subsidiary,
where the failure to perform such obligations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names necessary to conduct its business as it is then conducted, except
where the failure to do so or cause to be done could not reasonably be expected
to result in a Material Adverse Effect; comply with all applicable Requirements
of Law (including any and all zoning, building, Environmental Law, ordinance,
code or approval or any building permits or any restrictions of record or
agreements affecting the Real Property) and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; and at all times maintain,
preserve and protect all property material to the conduct of such business and
keep all material tangible property in good repair, working order and condition
(other than wear and tear occurring in the ordinary course of business) and from
time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times; provided that nothing in this

 

-71-



--------------------------------------------------------------------------------

Section 5.03(b) shall prevent (i) sales of property, consolidations or mergers
by or involving any Company in accordance with Section 6.05 or Section 6.06;
(ii) the withdrawal by any Company of its qualification as a foreign corporation
in any jurisdiction where such withdrawal, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect; or
(iii) the abandonment by any Company of any rights, franchises, licenses,
trademarks, trade names, copyrights or patents that such person reasonably
determines are not useful to its business or no longer commercially desirable.

SECTION 5.04 Insurance.

(a) Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the business of the Companies against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations, including
(i) commercial general liability against claims for bodily injury, death or
property damage covering any and all insurable claims, (ii) business
interruption insurance, and (iii) worker’s compensation insurance and such other
insurance as may be required by any Requirement of Law (such policies to be in
such form and amounts and having such coverage as may be reasonably satisfactory
to the Administrative Agent and the Collateral Agent).

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days (or 10 days with respect to
cancellation due to nonpayment of premiums) after receipt by the Collateral
Agent of written notice thereof, (ii) name the Collateral Agent as mortgagee (in
the case of property insurance) or additional insured on behalf of the Secured
Parties (in the case of liability insurance) or loss payee (in the case of
property insurance), as applicable, (iii) if reasonably requested by the
Collateral Agent, include a breach of warranty clause and (iv) be reasonably
satisfactory in all other respects to the Collateral Agent.

(c) Notice to Agents. Notify the Administrative Agent and the Collateral Agent
immediately whenever any separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 5.04
is taken out by any Company; and promptly deliver to the Administrative Agent
and the Collateral Agent a duplicate original copy of such policy or policies.

(d) Flood Insurance. If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then (i) maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(ii) deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent.

(e) Broker’s Report. Deliver to the Administrative Agent and the Collateral
Agent and the Lenders a report of a reputable insurance broker with respect to
such insurance and such supplemental reports with respect thereto as the
Administrative Agent or the Collateral Agent may from time to time reasonably
request.

 

-72-



--------------------------------------------------------------------------------

(f) Mortgaged Properties. No Loan Party that is an owner of Mortgaged Property
shall take any action that is reasonably likely to be the basis for termination,
revocation or denial of any insurance coverage required to be maintained under
such Loan Party’s respective Mortgage or that could be the basis for a defense
to any claim under any Insurance Policy maintained in respect of the Premises,
and each Loan Party shall otherwise comply in all material respects with all
Insurance Requirements in respect of the Premises; provided, however, that each
Loan Party may, at its own expense and after written notice to the
Administrative Agent, (i) contest the applicability or enforceability of any
such Insurance Requirements by appropriate legal proceedings, the prosecution of
which does not constitute a basis for cancellation or revocation of any
insurance coverage required under this Section 5.04 or (ii) cause the Insurance
Policy containing any such Insurance Requirement to be replaced by a new policy
complying with the provisions of this Section 5.04.

SECTION 5.05 Obligations and Taxes.

(a) Payment of Obligations. Pay its Material Indebtedness and other material
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all material Taxes imposed upon it or upon its income or
profits or in respect of its property, before the same shall become delinquent
or in default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, would by law become a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax or
claim so long as (x)(i) the validity or amount thereof shall be contested in
good faith by appropriate proceedings timely instituted and diligently conducted
and the applicable Company shall have set aside on its books adequate reserves
or other appropriate provisions with respect thereto in accordance with GAAP and
(ii) in the case of a material Tax or claim such contest operates to suspend
collection of the contested obligation, Tax, assessment or charge and
enforcement of a Lien other than a Permitted Lien and (y) the failure to pay
could not reasonably be expected to, individually or in the aggregate, result in
a Material Adverse Effect.

(b) Filing of Returns. Timely and correctly file all material Tax Returns
(taking into account valid extensions) required to be filed by it. Withhold,
collect and remit all Taxes that it is required to collect, withhold or remit.

(c) Tax Shelter Reporting. Holdings does not intend to treat the Loans as being
a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4. In the event Holdings determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.

SECTION 5.06 Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within
5 days after any Responsible Officer of any Company or any ERISA Affiliates of
any Company knows or has reason to know that, any ERISA Event has occurred or,
is reasonably expected to occur, that, alone or together with any other ERISA
Event could reasonably be expected to result in liability of the Companies or
any of their ERISA Affiliates in an aggregate amount that could reasonably be
expected to have a Material Adverse Effect or the imposition of a Lien, a
statement of a Financial Officer of Holdings setting forth details as to such
ERISA Event and the action, if any, that the Companies propose to take with
respect thereto; (y) upon request by the Administrative Agent, copies of
(i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by any Company or any ERISA Affiliate with the Internal Revenue
Service with respect to each Plan; (ii) the most recent actuarial valuation
report for each Plan; (iii) all notices received by any Company or

 

-73-



--------------------------------------------------------------------------------

any ERISA Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan (or employee benefit plan (as such term is
defined in Section 3(3) of ERISA) sponsored or contributed to by any Company) as
the Administrative Agent shall reasonably request and (z) promptly following any
request therefor, copies of (i) any documents described in Section 101(k) of
ERISA that any Company or its ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(1) of ERISA
that any Company or its ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if any Company or its ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Company or ERISA Affiliate shall
promptly make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings.

(a) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law are made of all
dealings and transactions in relation to its business and activities. Holdings
will permit any representatives designated by the Administrative Agent or any
Lender (in coordination with the Administrative Agent) to visit and inspect the
financial records and the property of Holdings and its Subsidiaries at
reasonable times and as often as reasonably requested upon reasonable notice and
to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances, accounts and condition of any Company with the officers
and employees thereof and advisors therefor (including independent accountants);
provided that, so long as no Default has occurred and is continuing, only two
such visits and inspections during each fiscal year of Holdings shall be at
Borrowers’ expense.

(b) Within 105 days after the end of each fiscal year of the Companies, at the
request of the Administrative Agent or Required Lenders, hold a meeting or
conference call (at a mutually agreeable time and, to the extent applicable,
location and venue, the costs of such venue or call to be paid by Borrowers)
with all Lenders who choose to attend such meeting, at which meeting shall be
reviewed the financial results of the previous fiscal year and the financial
condition of the Companies and the budgets presented for the current fiscal year
of the Companies.

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12.

SECTION 5.09 Compliance with Environmental Laws; Environmental Reports.

(a) Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all material respects
with all Environmental Laws and Environmental Permits applicable to its
operations and Real Property; obtain and renew all material Environmental
Permits applicable to its operations and Real Property; and conduct all
Responses required by, and in accordance with, Environmental Laws; provided that
no Company shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

 

-74-



--------------------------------------------------------------------------------

(b) If a Default caused by reason of a breach of Section 3.18 or Section 5.09(a)
shall have occurred and be continuing for more than 20 days without the
Companies commencing activities reasonably likely to cure such Default in
accordance with Environmental Laws, at the written request of the Administrative
Agent or the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request (or such longer period as the
Administrative Agent agrees may be reasonably required to conduct any on
site-investigation or sampling), at the expense of Borrowers, an environmental
assessment report regarding the matters which are the subject of such Default,
including, where appropriate, soil and/or groundwater sampling, prepared by an
environmental consulting firm and, in the form and substance, reasonably
acceptable to the Administrative Agent and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or Response to
address them.

SECTION 5.10 Interest Rate Protection. If, on the one-year anniversary of the
Closing Date, less than 30% of the aggregate principal amount of Holdings’
Consolidated Indebtedness (net of consolidated cash and Cash Equivalents that
bear or otherwise earn interest at a floating rate) is subject to a fixed or
maximum interest rate, not later than the 30th day after such one-year
anniversary of the Closing Date, Holdings shall enter into, and for a minimum of
three years thereafter maintain, Hedging Agreements with terms and conditions
acceptable to the Administrative Agent that result in at least 30% of the
aggregate principal amount of Holdings’ Consolidated Indebtedness (net of
consolidated cash and Cash Equivalents that bear or otherwise earn interest at a
floating rate) being effectively subject to a fixed or maximum interest rate.

SECTION 5.11 Additional Collateral; Additional Guarantors.

(a) Subject to this Section 5.11, with respect to any property owned or acquired
after the Closing Date by any Loan Party that is intended to be subject to the
Lien created by any of the Security Documents but is not so subject, promptly
(and in any event within 30 days after the acquisition thereof) (i) execute and
deliver to the Administrative Agent and the Collateral Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent or the Collateral Agent shall deem necessary or advisable
to grant to the Collateral Agent, for its benefit and for the benefit of the
other Secured Parties, a Lien on such property subject to no Liens other than
Permitted Collateral Liens, (ii) take all actions necessary to cause such Lien
to be duly perfected to the extent required by such Security Document in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent and (iii) with respect to any property constituting
Material Foreign Intellectual Property owned by any Foreign Subsidiary, use
commercially reasonable efforts to transfer such Material Foreign Intellectual
Property to a Loan Party; provided that no Foreign Subsidiary shall be required
to take the actions specified in clause (iii) of this Section 5.11(a) if doing
so would or could reasonably be expected to (A) result in a material increase in
the amounts included in the gross income of a United States shareholder of such
Foreign Subsidiary pursuant to Section 951 (or a successor provision) of the
Code, (B) result in a material amount of transfer Taxes or a material non-U.S.
Tax liability of such Foreign Subsidiary that would not be incurred absent such
transfer or (C) materially increase the future Taxes of Holdings and its
Subsidiaries (taking into account any offsetting Tax savings or other benefits),
in each case as reasonably determined by Holdings. Holdings shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall require to confirm the
validity, perfection and priority of the Lien of the Security Documents on such
after-acquired properties. Notwithstanding the foregoing, any required filings
with the United States Patent and Trademark Office and United States Copyright
Office shall be made within 60 days after the acquisition of the related
property is required to be reported pursuant to Section 5.01(d).

 

-75-



--------------------------------------------------------------------------------

(b) With respect to (x) any person that is or becomes a Subsidiary (other than
an Immaterial Subsidiary) after the Closing Date and (y) any Subsidiary
previously designated by Holdings as an Immaterial Subsidiary pursuant to the
definition thereof that at any time fails to meet either of the qualifications
of an Immaterial Subsidiary under the definition thereof or is designated
Holdings as no longer being an Immaterial Subsidiary pursuant to
Section 5.11(d), in each case promptly (and in any event within 30 days after
such person becomes a Subsidiary or is no longer an Immaterial Subsidiary, or,
in the case of a person that becomes a Subsidiary in connection with a Permitted
Acquisition that is consummated by means of a “two-step” acquisition, the
earlier of (A) 120 days after the closing of the tender offer or other fist step
or (B) 30 days after such Subsidiary becomes a Wholly Owned Subsidiary)
(i) unless such Equity Interests are uncertificated, deliver to the Collateral
Agent the certificates, representing all of the Equity Interests of such
Subsidiary owned by such Loan Party, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Loan Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Loan Party and (ii) cause such Subsidiary (A) to execute a
Joinder Agreement or such comparable documentation to become a Guarantor and a
joinder agreement to the applicable Security Agreement, substantially in the
form annexed thereto or, in the case of a Foreign Subsidiary that owns Material
Foreign Intellectual Property, execute a security agreement compatible with the
laws of such Foreign Subsidiary’s jurisdiction in form and substance reasonably
satisfactory to the Administrative Agent, and (B) to take all actions necessary
or advisable in the opinion of the Administrative Agent or the Collateral Agent
to cause the Lien created by the applicable security agreement to be duly
perfected to the extent required by such agreement in accordance with all
applicable Requirements of Law, including the filing of financing statements in
such jurisdictions as may be reasonably requested by the Administrative Agent or
the Collateral Agent. Notwithstanding the foregoing, (1) the Equity Interests
required to be delivered to the Collateral Agent pursuant to clause (i) of this
Section 5.11(b) shall not include any Equity Interests of a Foreign Subsidiary
created or acquired after the Closing Date and (2) no Foreign Subsidiary shall
be required to take the actions specified in clause (ii) of this
Section 5.11(b), if, in the case of either clause (1) or (2), doing so would or
could reasonably be expected to (A) result in a material increase in the amounts
included in the gross income of a United States shareholder of such Foreign
Subsidiary pursuant to Section 951 (or a successor provision) of the Code,
(B) result in a material amount of transfer Taxes or a material non-U.S. Tax
liability of such Foreign Subsidiary that would not be incurred absent such
transfer or (C) materially increase the future Taxes of Holdings and its
Subsidiaries (taking into account any offsetting Tax savings or other benefits),
in each case as reasonably determined by Holdings; provided that this exception
shall not apply to (A) Voting Stock of any Subsidiary which is a first-tier
controlled foreign corporation (as defined in Section 957(a) of the Code)
representing 66% of the total voting power of all outstanding Voting Stock of
such Subsidiary and (B) 100% of the Equity Interests not constituting Voting
Stock of any such Subsidiary, except that any such Equity Interests constituting
“stock entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2) shall be treated as Voting Stock for purposes of this
Section 5.11(b).

(c) Promptly grant to the Collateral Agent, within 60 days of the acquisition
thereof (unless sooner disposed of in an Asset Sale permitted by Section 6.06 or
a Sale and Leaseback Transaction permitted by Section 6.03), a security interest
in and Mortgage on each Real Property owned in fee by such Loan Party as is
acquired by such Loan Party after the Closing Date and that, together with any
improvements thereon, individually has a fair market value of at least $15.0
million as additional security for the Secured Obligations (unless the subject
property is already mortgaged to a third party to the extent permitted by
Section 6.02). Such Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
the Collateral Agent and

 

-76-



--------------------------------------------------------------------------------

shall constitute valid and enforceable perfected Liens subject only to Permitted
Collateral Liens or other Liens acceptable to the Collateral Agent. The
Mortgages or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall require to confirm the
validity, perfection and priority of the Lien of any existing Mortgage or new
Mortgage against such after-acquired Real Property (including a title policy, a
Survey, a life of loan flood hazard determination and local counsel opinion (in
form and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent) in respect of such Mortgage).

(d) To the extent the consolidated total assets or the consolidated total
revenues for all Immaterial Subsidiaries in the aggregate exceed the amounts
specified in the proviso to the definition of “Immaterial Subsidiary”, Holdings
shall cause one or more Immaterial Subsidiaries to become Guarantors to the
extent required by Section 5.11(b) such that the consolidated total assets and
the consolidated total revenues for all remaining Immaterial Subsidiaries in the
aggregate do not exceed the amounts specified in the proviso to such definition.

(e) Notwithstanding anything to the contrary in this Section 5.11, assets will
be excluded from the Collateral in circumstances where the Administrative Agent
reasonably determines that the cost of obtaining a security interest in such
assets is excessive in relation to the value afforded thereby, or to the extent
the granting of a security interest in such asset (or portion thereof) would be
prohibited by enforceable (after giving effect to all applicable provisions of
law, including relevant provisions of the Uniform Commercial Code)
anti-assignment provisions of any contract or by applicable Law.

SECTION 5.12 Security Interests; Further Assurances. Promptly, upon the
reasonable request of the Administrative Agent, the Collateral Agent or the
Required Lenders, at Borrowers’ expense, execute, acknowledge and deliver, or
cause the execution, acknowledgment and delivery of, and thereafter register,
file or record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby subject
to no other Liens except as permitted by the applicable Security Document or
this Agreement, or use reasonable commercial efforts to obtain any consents or
waivers as may be necessary or appropriate in connection therewith. Deliver or
cause to be delivered to the Administrative Agent and the Collateral Agent from
time to time such other documentation, consents, authorizations, approvals and
orders in form and substance reasonably satisfactory to the Administrative Agent
and the Collateral Agent as the Administrative Agent and the Collateral Agent
shall reasonably deem necessary to perfect or maintain the Liens on the
Collateral pursuant to the Security Documents. Upon the exercise by the
Administrative Agent, the Collateral Agent or the Required Lenders of any power,
right, privilege or remedy pursuant to any Loan Document which requires any
consent, approval, registration, qualification or authorization of any
Governmental Authority execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent, the
Collateral Agent or such Lenders may require. If the Administrative Agent, the
Collateral Agent or the Required Lenders determine that they are required by a
Requirement of Law to have appraisals prepared in respect of the Real Property
of any Loan Party constituting Collateral, Holdings shall provide to the
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform

 

-77-



--------------------------------------------------------------------------------

Amendments of FIRREA and are otherwise in form and substance satisfactory to the
Administrative Agent and the Collateral Agent.

SECTION 5.13 Information Regarding Collateral.

Not effect any change (i) in any Loan Party’s legal name, (ii) in the location
of any Loan Party’s chief executive office, (iii) in any Loan Party’s identity
or organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Collateral Agent and the Administrative Agent not less than 30 days’
prior written notice (in the form of an Officers’ Certificate), or such lesser
notice period agreed to by the Collateral Agent, of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to the Collateral Agent to maintain the perfection and priority of
the security interest of the Collateral Agent for the benefit of the Secured
Parties in the Collateral, if applicable. Each Loan Party agrees to promptly
provide the Collateral Agent with certified Organizational Documents reflecting
any of the changes described in the preceding sentence. Each Loan Party also
agrees to promptly notify the Collateral Agent of any change in the location of
any office in which it maintains books or records relating to Collateral owned
by it or any office or facility at which Collateral is located (including the
establishment of any such new office or facility), other than changes in
location to a Mortgaged Property.

SECTION 5.14 Senior Indebtedness. Cause the Obligations to constitute “Senior
Indebtedness”, “Designated Senior Indebtedness” or any similar designation under
and as defined in any agreement governing any Subordinated Indebtedness.

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document have been paid in full
(other than contingent indemnification obligations), unless the Required Lenders
shall otherwise consent in writing, no Loan Party will, nor will they cause or
permit any Subsidiaries to:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 6.01(b),
including without limitation the Existing Convertible Notes, and Permitted
Refinancings thereof;

(c) Indebtedness under Hedging Obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes; provided that if such Hedging Obligations relate
to interest rates, (i) such Hedging Obligations relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and

 

-78-



--------------------------------------------------------------------------------

(ii) the notional principal amount of such Hedging Obligations at the time
incurred does not exceed the principal amount of the Indebtedness to which such
Hedging Obligations relate;

(d) Indebtedness permitted by Sections 6.04(f), (j), (k) or (m);

(e) Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations and Attributable Indebtedness in respect of Sale and Leaseback
Transactions, in an aggregate amount under this clause (e) not to exceed $50.0
million at any time outstanding;

(f) Indebtedness incurred by Foreign Subsidiaries that are not Guarantors in an
aggregate amount not to exceed $100.0 million at any time outstanding;

(g) Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed);

(h) Contingent Obligations of any Loan Party in respect of Indebtedness
otherwise permitted under this Section 6.01;

(i) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(j) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(k) Indebtedness in an aggregate amount for all Companies not to exceed $100.0
million at any time outstanding;

(l) Holdings and its Subsidiaries may become and remain liable with respect to
customary indemnification and purchase price adjustment obligations incurred in
connection with Asset Sales or other sales of assets;

(m) Indebtedness assumed in connection with Permitted Acquisitions in an
aggregate amount not to exceed $150.0 million at any time outstanding; provided
that (x) such Indebtedness (i) was not incurred in contemplation of such
Permitted Acquisition, (ii) is secured only by the assets acquired in the
applicable Permitted Acquisition (including any acquired Equity Interests),
(iii) the only obligors with respect to any Indebtedness incurred pursuant to
this clause (m) shall be those persons who were obligors of such Indebtedness
prior to such Permitted Acquisition, (y) both immediately prior to and after
giving effect thereto no Default shall exist or result therefrom and
(z) Holdings shall be in compliance on a Pro Forma Basis after giving effect to
the assumption of such Indebtedness with each of the covenants set forth in
Section 6.10(a) and (b) for the Test Period then last ended;

(n) (i) Indebtedness under Permitted Senior Notes and Permitted Subordinated
Notes, the Net Cash Proceeds of which are applied to prepay Loans pursuant to
Section 2.10(d) and

 

-79-



--------------------------------------------------------------------------------

(ii) Permitted Refinancings thereof; provided that (x) both immediately prior to
and after giving effect thereto no Default shall exist or result therefrom and
(y) Holdings shall be in compliance on a Pro Forma Basis after giving effect to
the incurrence of such Indebtedness with each of the covenants set forth in
Sections 6.10(a) and (b) for the Test Period then last ended;

(o) Indebtedness under Permitted Subordinated Notes and Permitted Refinancings
thereof; provided that (x) both immediately prior to and after giving effect
thereto no Default shall exist or result therefrom and (y) in the case of the
initial incurrence thereof (but not any Permitted Refinancings) Holdings shall
be in compliance on a Pro Forma Basis after giving effect to the incurrence of
such Indebtedness with each of the covenants set forth in Sections 6.10(a) and
(b) for the Test Period then last ended;

(p) Indebtedness under Permitted Senior Notes and Permitted Refinancings
thereof; provided that (x) both immediately prior to and after giving effect
thereto no Default shall exist or result therefrom; (y) in the case of the
initial incurrence thereof (but not any Permitted Refinancings), Holdings shall
be in compliance on a Pro Forma Basis after giving effect to the incurrence of
such Indebtedness with each of the covenants set forth in Sections 6.10(a) and
(b) for the Test Period then last ended; and (z) the aggregate principal amount
of Permitted Senior Notes incurred under this clause (p) shall not exceed $400.0
million at any one time outstanding;

(q) Indebtedness in respect of Permitted Additional Notes, the net proceeds of
which are used to redeem, refinance, repurchase, defease or otherwise repay (any
of the foregoing, as used in this clause (q), “Repay”, and “Repayment” has a
corollary meaning) the Existing Convertible Notes (provided that (x) such
Permitted Additional Notes have a final maturity date that is no earlier than
181 days after the Final Maturity Date and (y) no Default or Event of Default
shall have occurred and be continuing or would result therefrom and Holdings
shall be in compliance on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness with each of the covenants set forth in Sections
6.10(a) and (b) for the Test Period then last ended) and, in each case,
Permitted Refinancings thereof, provided that (i) the aggregate outstanding
principal amount of all Permitted Senior Notes (including Permitted Refinancings
thereof) under this clause (q) shall at no time exceed $250.0 million and
(ii) the aggregate outstanding principal amount of all Indebtedness under this
clause (q) (including Permitted Refinancings and all Indebtedness described in
clause (i) above) shall at no time exceed $500.0 million, plus, in the case of
any such Indebtedness incurred to Repay the Existing Convertible Notes, any
additional amounts necessary to Repay such Existing Convertible Notes, including
any Convertible Notes Premium/Hedge Amount (it being understood that any
Permitted Additional Notes that otherwise satisfy the requirements of this
clause (q) with respect to any Existing Convertible Notes may be deemed by
Holdings to be issued pursuant to this clause (q) even if issued prior to or
after the Repayment of the related Convertible Notes, but, if issued prior to
such Repayment, such Permitted Additional Notes shall not be deemed issued
pursuant to this clause (q) unless and until (and only to the extent of) the
relevant Repayment has been consummated); and

(r) Indebtedness in respect of reimbursement obligations under letters of credit
issued on behalf of Holdings in the ordinary course of business in an amount not
to exceed $15.0 million.

SECTION 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):

 

-80-



--------------------------------------------------------------------------------

(a) inchoate Liens for ad valorem property Taxes not yet due and payable or
Liens for Taxes, which are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings (or orders entered in connection with such proceedings)
have the effect of preventing the forfeiture or sale of the property subject to
any such Lien;

(b) Liens in respect of property of any Company imposed by Requirements of Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole
and (ii) which, if they secure obligations that are then due and unpaid, are
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property subject to any such Lien;

(c) any Lien in existence on the Closing Date and set forth on Schedule 6.02(c)
and any Lien granted as a replacement or substitute therefor; provided that any
such replacement or substitute Lien (i) except as permitted by clause (a) of the
definition of “Permitted Refinancing,” does not secure an aggregate amount of
Indebtedness, if any, greater than that secured on the Closing Date and
(ii) does not encumber any property other than the property subject thereto on
the Closing Date;

(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness, (ii) individually or in the aggregate materially impairing the
value or marketability of such Real Property or (iii) individually or in the
aggregate materially interfering with the ordinary conduct of the business of
the Companies at such Real Property;

(e) Liens arising out of judgments, attachments or awards not resulting in a
Default and in respect of which such Company shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings;

(f) Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements of
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, (y) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(i) with respect to clauses (x), (y) and (z) of this paragraph (f), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings or orders entered in connection with
such proceedings have the effect of preventing the forfeiture or sale of the
property subject to any such Lien

 

-81-



--------------------------------------------------------------------------------

and (ii) to the extent such Liens are not imposed by Requirements of Law, such
Liens shall in no event encumber any property other than cash and Cash
Equivalents;

(g) Leases of the properties of any Company granted by such Company to third
parties, in each case (i) entered into in the ordinary course of such Company’s
business so long as such Leases do not, individually or in the aggregate,
(A) interfere in any material respect with the ordinary conduct of the business
of any Company or (B) materially impair the use (for its intended purposes) or
the value of the property subject thereto or (ii) entered into on a transitional
basis in connection with Asset Sales otherwise permitted by this Agreement;

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business in accordance with the past practices of such
Company;

(i) Liens securing Indebtedness incurred pursuant to Section 6.01(e); provided
that any such Liens attach only to the properties being financed pursuant to
such Indebtedness and do not encumber any other properties of any Company;

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents and other Investments on deposit in
one or more accounts maintained by any Company, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that, unless such Liens are
non-consensual and arise by operation of law, in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness;

(k) Liens (1) on assets acquired or (2) on property of a person, in each case
existing at the time such assets or person is acquired or merged with or into or
consolidated with any Company to the extent permitted hereunder (and not created
in anticipation or contemplation thereof) and to the extent the Indebtedness
secured by such Liens is permitted by Section 6.01; provided that such Liens do
not extend to assets or property not subject to such Liens at the time of
acquisition (other than improvements thereon);

(l) Liens granted pursuant to the Security Documents to secure the Secured
Obligations;

(m) licenses of Intellectual Property granted by or in favor of any Company in
the ordinary course of business (whether in consideration of periodic royalties
or upfront payments in the ordinary course of business) and not interfering in
any material respect with the ordinary conduct of business of the Companies;

(n) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(o) Liens securing Indebtedness incurred pursuant to Section 6.01(f); provided
that (i) such Liens do not extend to, or encumber, property which constitutes
Collateral and (ii) such Liens extend only to the property (or Equity Interests)
of the Foreign Subsidiary incurring such Indebtedness;

 

-82-



--------------------------------------------------------------------------------

(p) Liens on cash collateral securing Indebtedness incurred pursuant to
Section 6.01(c) or (g);

(q) Liens incurred with respect to obligations that do not in the aggregate
exceed $50.0 million at any time outstanding, provided that to the extent that
such obligations exceed $25.0 million and the Lien incurred hereunder to secure
such obligations extends to Collateral (other than cash and Cash Equivalents),
such Lien is junior to the Liens granted pursuant to the Security Documents;

(r) Liens on cash collateral securing Indebtedness incurred pursuant to
Section 6.01(r); and

(s) the interests of lessors or licensors with respect to leased or licensed
property;

(t) any option or other agreement to purchase any asset of any Company, the
purchase, sale or other disposition of which is not prohibited by this
Agreement;

(u) exclusive licenses of Intellectual Property permitted by Section 6.06(h);

(v) Liens comprising contractual rights of setoff relating to purchase orders
and other agreements entered into with customers of any Company in the ordinary
course of business; and

(w) Liens in favor of customs and revenue authorities arising as a matter of law
and in the ordinary course of business to secure payment of customs duties in
connection with the importation of goods.

SECTION 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06 and (ii) any
Attributable Indebtedness in respect of such Sale and Leaseback Transaction
permitted by Section 6.01.

SECTION 6.04 Investment, Loan and Advances. Directly or indirectly, lend money
or credit (by way of guarantee or otherwise) or make advances to any person, or
purchase or acquire any stock, bonds, notes, debentures or other obligations or
securities of, or any other interest in, or make any capital contribution to,
any other person (all of the foregoing, collectively, “Investments”), except
that the following shall be permitted:

(a) [Reserved];

(b) Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);

(c) the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) invest in, acquire and
hold cash and Cash Equivalents, (iii) endorse negotiable instruments held for
collection in the ordinary course of business or (iv) make lease, utility and
other similar deposits in the ordinary course of business;

 

-83-



--------------------------------------------------------------------------------

(d) Hedging Obligations incurred pursuant to Section 6.01(c);

(e) loans and advances to directors, employees and officers of Holdings and its
Subsidiaries for bona fide business purposes and to purchase Equity Interests of
Holdings, in an aggregate amount not to exceed $15.0 million at any time
outstanding; provided that no loans in violation of Section 402 of the
Sarbanes-Oxley Act shall be permitted hereunder;

(f) Investments (i) by any Company in any Borrower or any Guarantor or (ii) by a
Subsidiary that is not a Borrower or a Guarantor in any other Subsidiary that is
not a Borrower or a Guarantor; provided that any Investment in the form of a
loan or advance (other than intercompany accounts payable and receivables and
transfer pricing arrangements permitted under Section 6.09(h)) shall be
evidenced by the Intercompany Note and, in the case of a loan or advance by a
Loan Party, pledged by such Loan Party as Collateral pursuant to the Security
Documents, and in the case of a loan or advance (other than intercompany
accounts payable and receivables and transfer pricing arrangements permitted
under Section 6.09(h)) made to a Loan Party by a non-Loan Party, such
Intercompany Note shall be subordinated to the Obligations in a manner
reasonably satisfactory to the Administrative Agent;

(g) Investments in securities and promissory notes of trade creditors or
customers in the ordinary course of business received upon a workout or
foreclosure or pursuant to any plan of reorganization or liquidation or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

(h) Investments made by any Company as a result of non-cash consideration
received in connection with an Asset Sale made in compliance with Section 6.06;

(i) Investments comprising the Sonic Acquisition (including any Investments held
by a person that becomes a Company through the Sonic Acquisition at the time
thereof);

(j) Investments:

(1) pursuant to Permitted Acquisitions (including any Investments held by a
person that becomes a Company through such Permitted Acquisition at the time
thereof);

(2) by any Loan Party in any Subsidiary that is not a Guarantor; and

(3) in joint ventures.

provided that (x) the aggregate amount of the foregoing Investments made
pursuant to this clause (i) outstanding at any time (excluding any Investments
under clause (j)(1) above in persons that are, or will become upon the
consummation of such Permitted Acquisition, Loan Parties as a result of such
Investment) shall not exceed the sum of (A) $150.0 million plus (B) the
Available Basket Amount at such time (or if at such time the Available Basket
Amount is less than $0, then $0) and (y) any such Investment under this clause
in the form of a loan or advance shall be evidenced by the Intercompany Note
and, in the case of a loan or advance by a Loan Party, pledged by such Loan
Party as Collateral pursuant to the Security Documents, and in the case of a
loan or advance made to a Loan Party by a non-Loan Party, such Intercompany Note
shall be subordinated to the Obligations in a manner reasonably satisfactory to
the Administrative Agent;

 

-84-



--------------------------------------------------------------------------------

(k) Investments by any non-Loan Party to the extent such Investments were
financed with internally generated cash flow of such non-Loan Party or any other
non-Loan Party;

(l) other Investments in an aggregate amount not to exceed $25.0 million at any
time outstanding;

(m) Investments made pursuant to Permitted Acquisitions of persons that are not
organized under the laws of the United States of America, any state thereof or
the District of Columbia in an aggregate amount for all Investments under this
clause (m) since the Closing Date not to exceed $750.0 million;

(n) the purchase by Holdings of any forward purchase contract, accelerated share
repurchase contract or other derivative in respect of its Equity Interests,
provided that any repurchase under such contract or derivative shall be
permitted by Section 6.08 at the time such contract is entered into or such
derivative is purchased; and

(o) the purchase by Holdings of any option (or similar instrument) to purchase
Equity Interests (other than Disqualified Capital Stock) of Holdings entered
into contemporaneously and otherwise in connection with the issuance of
convertible notes otherwise permitted to be issued under this Agreement;
provided that the aggregate consideration for such option or options shall not
exceed $75.0 million plus the amount of any Net Cash Proceeds received by
Holdings from the sale of a warrant (or similar instrument) to sell Equity
Interests (other than Disqualified Capital Stock) of Holdings entered into
contemporaneously and otherwise in connection with the purchase of such option
and incurrence of such convertible notes; provided, further, that no Default or
Event of Default has occurred and is continuing or would result therefrom.

SECTION 6.05 Mergers and Consolidations. Wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation (or agree to do
any of the foregoing at any future time), except that the following shall be
permitted:

(a) the Sonic Acquisition;

(b) Asset Sales in compliance with Section 6.06;

(c) mergers or consolidations in connection with Permitted Acquisitions;

(d) any Company may merge or consolidate with or into (x) any Borrower or any
Guarantor (as long a Borrower is the surviving person in the case of any merger
or consolidation involving a Borrower and a Guarantor is the surviving person
and remains a Wholly Owned Subsidiary of Holdings in any other case); provided
that the Lien on and security interest in such property granted or to be granted
in favor of the Collateral Agent under the Security Documents shall be
maintained or created in accordance with the provisions of Section 5.11 or
Section 5.12, as applicable or (y) if such Company is not a Loan Party, any
other Subsidiary of Holdings that is not a Loan Party; and

(e) any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that (x) such dissolution, liquidation or winding up, as applicable,
could not reasonably be expected to have a Material Adverse Effect and (y) if
such Subsidiary is a Loan Party, all remaining assets of such Loan Party are
transferred to any Borrower or another Guarantor or disposed of in compliance
with Section 6.06.

 

-85-



--------------------------------------------------------------------------------

SECTION 6.06 Asset Sales. Effect any Asset Sale, or agree to effect any Asset
Sale, except that the following shall be permitted:

(a) disposition of used, worn out, obsolete or surplus property by any Company
in the ordinary course of business and the abandonment or other disposition of
Intellectual Property that is, in the reasonable judgment of Holdings, no longer
economically practicable to maintain or useful in the conduct of the business of
the Companies taken as a whole;

(b) Asset Sales; provided that (i) the aggregate consideration received in
respect of any such Asset Sale pursuant to this clause (b) (x) shall be in an
amount at least equal to the fair market value thereof and (y) shall consist of
not less than 75% cash consideration, (ii) no Event of Default has occurred and
is continuing or would result therefrom and (iii) except in the case of any
Asset Sale for which, under the definitions of Consolidated EBITDA and
Consolidated Interest Expense, no calculation on a Pro Forma Bases is required,
Holdings shall be in compliance on a Pro Forma Basis after giving effect to such
Asset Sale with each of the covenants set forth in Sections 6.10(a) and (b) for
the Test Period then last ended; provided further that, solely for purposes of
clause (i)(y) above, Designated Non-cash Consideration received by Holdings or
such Subsidiary in such Asset Sale with an aggregate fair market value of all
such Designated Non-cash Consideration received and not disposed of (and without
giving effect to any subsequent change in value thereof) not exceeding $50.0
million shall be deemed to be cash;

(c) leases or subleases of real or personal property in the ordinary course of
business and in accordance with the applicable Security Documents;

(d) the disposition of property which constitutes a Casualty Event;

(e) mergers and consolidations in compliance with Section 6.05;

(f) Investments in compliance with Section 6.04;

(g) Sale and Leaseback Transactions of property acquired after the Closing Date
so long as the Attributable Indebtedness with respect to such Sale and Leaseback
Transaction is permitted to be incurred pursuant to Section 6.01;

(h) any long-term exclusive license to, or an assignment of, the right to
commercialize Intellectual Property (including the rights to make, have made,
use, sell, offer for sale and import Intellectual Property and any associated
goodwill);

(i) Permitted Liens;

(j) dispositions consisting of the sale, transfer, assignment or other
disposition of accounts receivable in connection with the collection, compromise
or settlement thereof in the ordinary course of business and not as part of a
financing transaction;

(k) the surrender, waiver or settlement of contractual rights or claims and
litigation claims in the ordinary course of business;

(l) the sale of Equity Interests in a joint venture pursuant to drag along and
similar rights or obligations under agreements relating to such joint venture;

 

-86-



--------------------------------------------------------------------------------

(m) (i) Asset Sales by any Loan Party to another Loan Party, and (ii) Asset
Sales by any Subsidiary that is not a Loan Party to any other Subsidiary that is
not a Loan Party;

(n) Asset Sales to the extent that (i) the property disposed of is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Asset Sale are reasonably promptly applied to the purchase
price of such replacement property;

(o) Asset Sales of intangible property to Foreign Subsidiaries made as part of
the tax planning strategy of Holdings and its Subsidiaries; provided that
(i) the aggregate consideration received or receivable in respect of any such
Asset Sale pursuant to this clause (o) shall be in an amount at least equal to
the fair market value thereof and (ii) the aggregate fair market value of all
assets transferred under this clause (o) after the Closing Date shall not exceed
$200.0 million; and

(p) Asset Sales of Equity Interests in (i) Sonic in connection with the Sonic
Acquisition or (ii) any Subsidiary acquired in connection with any a Permitted
Acquisition prior to the time of such Subsidiary becoming a Wholly Owned
Subsidiary, in each case pursuant to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or the exercise of
warrants, options or other securities convertible into or exchangeable for the
Equity Interests of such Subsidiary, so long as such rights, plans, warrants,
options or other securities were not entered into or issued in connection with
or in contemplation of such person becoming a Subsidiary of Holdings.

SECTION 6.07 [Reserved].

SECTION 6.08 Dividends. Authorize, declare, make or pay, directly or indirectly,
any Dividends with respect to any Company, except that the following shall be
permitted:

(a) Dividends by any Company to Holdings or any of its Wholly Owned Subsidiaries
(and, in the case of a Dividend by a non-Wholly Owned Subsidiary, to any other
Subsidiary of Holdings and to each other owner of Equity Interests of such
non-Wholly Owned Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests (so long as such Subsidiary of Holdings
receives its pro rata share of such Dividends));

(b) Dividends by Holdings (including without limitation repurchases and
redemptions of Equity Interests of Borrower) not otherwise permitted by the
other clauses of this Section 6.08; provided that the aggregate amount of all
Dividends permitted under this Section 6.08(b) shall not exceed the sum of
(i) $350.0 million plus (ii) the Available Basket Amount (or if at such time the
Available Basket Amount is less than $0, then $0) plus (iii) the amount of any
Net Cash Proceeds received in respect of any warrants or similar instrument to
sell Equity Interests (other than Disqualified Capital Stock) of Holdings
entered into contemporaneously with such Dividends or from the cash settlement
of any call option, forward purchase contract or accelerated share purchase
contract or other derivative, determined at such time (or, in the case of a
Dividend effected by a forward purchase contract, accelerated share repurchase
contract or other derivative, at the time such contract is entered into or
derivative is purchased);

(c) purchase, redemption or other acquisition of Equity Interests of any Company
with the proceeds received from the substantially concurrent issue of new
Qualified Capital Stock;

 

-87-



--------------------------------------------------------------------------------

(d) purchase, redemption, retirement or other acquisition for value of Equity
Interests in Holdings held by current or former officers, directors, employees
or consultants of any Company (or their estates or beneficiaries under their
estates) upon death, disability, retirement or termination of employment or
alteration of employment status or pursuant to the terms of any agreement under
which such Equity Interests were issued; provided, however, that the aggregate
cash consideration paid for such purchase, redemption, retirement or other
acquisition of such Equity Interests does not exceed $15.0 million in any fiscal
year;

(e) cash payments, in lieu of issuance of fractional shares in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for the Equity Interests of any Company;

(f) (i) repurchases of Equity Interests deemed to occur upon the exercise of
stock options, warrants or other convertible or exchangeable securities if such
Equity Interests represents a portion of the exercise, conversion or exchange
price thereof and (ii) repurchases of Equity Interests deemed to occur upon the
withholding of a portion of the Equity Interests granted or awarded to a current
or former officer, director, employee or consultant to pay for the taxes payable
by such person upon such grant or award (or upon vesting thereof);

(g) repurchases of Holdings capital stock in connection with the issuance of any
Convertible Notes (including through payments under or pursuant to accelerated
or forward stock repurchase arrangements or settlement of call spreads entered
into at the time of and in connection with such issuance), but in each case
under this clause (g) solely to the extent necessary to repurchase the “delta
hedge” amount related to such issuance, determined in accordance with customary
practices;

(h) repurchases of Equity Interests of Holdings (including any outstanding
warrants) in connection with the settlement of call options outstanding on the
date hereof originally entered into in connection with the issuance of Existing
Convertible Notes; and

(i) purchase, redemption, retirement or other acquisition for value of Equity
Interests (and any related stock appreciation rights, plans, equity incentive or
achievement plans or any similar plans) in a person being acquired in the Sonic
Acquisition or any Permitted Acquisition, in connection with the Sonic
Acquisition or such Permitted Acquisition, as applicable.

SECTION 6.09 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Company (other than
(x) solely between or among Loan Parties or (y) between or among Subsidiaries
that are not Loan Parties), other than on terms and conditions at least as
favorable to such Company as would reasonably be obtained by such Company at
that time in a comparable arm’s-length transaction with a person other than an
Affiliate, except that the following shall be permitted:

(a) Dividends permitted by Section 6.08;

(b) Investments permitted by Sections 6.04(b),(e), (f), (i), (j), (k) and (m);

(c) (i) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements and
(ii) reasonable incentive bonuses payable to officers and

 

-88-



--------------------------------------------------------------------------------

employees in connection with dispositions of assets of Holdings or its
Subsidiaries, in each case approved by the Board of Directors of Holdings;

(d) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(e) sales of Qualified Capital Stock of Holdings to Affiliates of Holdings not
otherwise prohibited by the Loan Documents and the granting of registration and
other customary rights in connection therewith;

(f) any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock of Holdings;

(g) [Reserved]; and

(h) transfer pricing payments by one Company to another Company in the ordinary
course of business and consistent with past practices or pursuant to any
Requirements of Law.

SECTION 6.10 Financial Covenants.

(a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, as of the
last day of any Test Period ending on or about the dates set forth in the table
below, to exceed the ratio set forth opposite such Test Period in such table:

 

Test Period

   Total Leverage Ratio June 30, 2011    5.00 to 1.0 September 30, 2011    4.75
to 1.0 December 31, 2011    4.50 to 1.0 March 31, 2012    4.50 to 1.0 June 30,
2012    4.25 to 1.0 September 30, 2012    4.00 to 1.0 December 31, 2012    3.75
to 1.0 March 31, 2013    3.50 to 1.0 June 30, 2013    3.25 to 1.0
September 30, 2013 and thereafter    3.00 to 1.0

(b) Minimum Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio for any Test Period ending after the date hereof to be
less than 4.00 to 1.00.

 

-89-



--------------------------------------------------------------------------------

SECTION 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. Directly or indirectly:

(a) make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Indebtedness outstanding under the Permitted Additional
Notes, Convertible Notes or any Subordinated Indebtedness, except (i) Permitted
Refinancings thereof otherwise permitted by Section 6.01 and refinancings,
redemptions, repurchases, or other repayment of Existing Convertible Notes
pursuant to Section 6.01(q) (it being understood that such Permitted
Refinancings, refinancings, redemptions, repurchases or other repayments shall
not be required to be incurred contemporaneously to the same extent as provided
for Permitted Refinancings under Section 6.01(b) or a refinancing permitted
under Section 6.01(q), as applicable); (ii) repurchases or other acquisition for
value of Convertible Notes 2011; (iii) repurchases, redemption or other
acquisitions for value of Convertible Notes 2040 for aggregate consideration up
to $250.0 million; and (iv) repurchases, redemptions, defeasance or other
acquisitions for value of Permitted Additional Notes and Convertible Notes 2040
in an aggregate amount not to exceed the Available Basket Amount at the time of
such repurchase (and any such purchase shall reduce the Available Basket
Amount); provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

(b) amend or modify, or permit the amendment or modification of any document
governing any Material Indebtedness in any manner that is adverse in any
material respect to the interests of the Lenders; or

(c) terminate, amend or modify any of its Organizational Documents (including
(x) by the filing or modification of any certificate of designation and (y) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a “security” under Section 8-103 of the UCC other than concurrently with the
delivery of certificates representing such Pledged Securities to the Collateral
Agent) or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments
or modifications or such new agreements which are not adverse in any material
respect to the interests of the Lenders; provided that Holdings may issue such
Equity Interests, so long as such issuance is not prohibited by any provision of
this Agreement, and may amend or modify its Organizational Documents to
authorize any such Equity Interests.

SECTION 6.12 Limitation on Certain Restrictions on Subsidiaries. Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) pay dividends
or make any other distributions on its capital stock or any other interest or
participation in its profits owned by Holdings or any Subsidiary, or pay any
Indebtedness owed to Holdings or a Subsidiary except to the extent such
Indebtedness is expressly subordinated to the Loans, (b) make loans or advances
to Holdings or any Subsidiary or (c) transfer any of its properties to Holdings
or any Subsidiary, except for such encumbrances or restrictions existing under
or by reason of (i) applicable Requirements of Law; (ii) this Agreement and the
other Loan Documents; (iii) any Permitted Additional Notes; (iv) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of a Subsidiary; (v) customary provisions restricting
assignment of any agreement entered into by a Subsidiary in the ordinary course
of business; (vi) any Lien permitted by Section 6.02 restricting the transfer or
encumbrance of the property subject thereto; (vii) customary restrictions and
conditions contained in any agreement relating to any transaction permitted
under Section 6.05 or the sale of any property permitted under Section 6.06
pending the consummation of such transaction or sale; (viii) any agreement in
effect at the time such Subsidiary

 

-90-



--------------------------------------------------------------------------------

becomes a Subsidiary of Holdings, so long as such agreement was not entered into
in connection with or in contemplation of such person becoming a Subsidiary of
Holdings; (ix) without affecting the Loan Parties’ obligations under
Section 5.11, customary provisions in partnership agreements, limited liability
company organizational governance documents, asset sale and stock sale
agreements and other similar agreements entered into in the ordinary course of
business that restrict the transfer of ownership interests in such partnership,
limited liability company or similar person; (x) restrictions on cash or other
deposits or net worth imposed by suppliers or landlords under contracts entered
into in the ordinary course of business; (xi) any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition, which
encumbrance or restriction is not applicable to any person, or the properties or
assets of any person, other than the person or the properties or assets of the
person so acquired; (xii) in the case of any joint venture which is not a Loan
Party in respect of any matters referred to in clauses (b) and (c) above,
restrictions in such person’s Organizational Documents or pursuant to any joint
venture agreement or stockholders agreements solely to the extent of the Equity
Interests of or property held in the subject joint venture or other entity; or
(xiii) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents or the
contracts, instruments or obligations referred to in clauses (iii), (vi),
(viii) or (xi) above; provided that such amendments or refinancings are no more
materially restrictive with respect to such encumbrances and restrictions than
those prior to such amendment or refinancing.

SECTION 6.13 [Reserved.]

SECTION 6.14 [Reserved.]

SECTION 6.15 Business.

(a) With respect to Holdings and its Subsidiaries (other than any Foreign IP
Subsidiary) engage (directly or indirectly) to any material extent (determined
on a consolidated basis) in any business other than those businesses in which
Holdings and its Subsidiaries and Sonic and its Subsidiaries are engaged on the
Closing Date (or, in the good faith judgment of the Board of Directors, which
are reasonably related or incidental thereto or are reasonable extensions
thereof); and

(b) With respect to Index Systems Inc, engage in any business activities or have
any properties or liabilities, other than its ownership of Intellectual Property
and any property owned on the Closing Date and activities and properties
incidental to the foregoing or create, incur, assume, or permit to exist,
directly or indirectly, any Indebtedness or Liens (other than Liens described in
clause (a), (e), (h), (j), (l), (m), (s) or (t) of Section 6.02).

SECTION 6.16 Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices, except changes that are required by
GAAP (including any such changes that are adopted earlier than the date required
by GAAP).

SECTION 6.17 Fiscal Year. Change its fiscal year-end to a date other than
December 31.

SECTION 6.18 No Further Negative Pledge. Enter into any agreement, instrument,
deed or lease which prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of their respective
properties or revenues, whether now owned or hereafter acquired, or which
requires the grant of any security for an obligation if security is granted for
another obligation, except the following: (1) this Agreement and the other Loan
Documents; (2) covenants in

 

-91-



--------------------------------------------------------------------------------

documents creating Liens permitted by Section 6.02 prohibiting further Liens on
the properties encumbered thereby; (3) the Permitted Additional Notes, if any;
(4) customary provisions restricting assignment of any agreement or license
entered into by a Company in the ordinary course of business; (5) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the Secured
Obligations and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of property of any Loan Party to secure the Secured Obligations;
and (6) any prohibition or limitation that (a) exists pursuant to applicable
Requirements of Law, (b) consists of customary restrictions and conditions
contained in any agreement relating to any transaction permitted under
Section 6.05 or the sale of any property permitted under Section 6.06,
(c) restricts subletting or assignment of leasehold interests contained in any
Lease governing a leasehold interest of Holdings or a Subsidiary, (d) exists in
any agreement in effect at the time such Subsidiary becomes a Subsidiary of
Holdings, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary, (e) exists in any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition, which
encumbrance or restriction is not applicable to any person, or the properties or
assets of any person, other than the person or the properties or assets of the
person so acquired or (f) is imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clause (2), (3), (4), (5) or (6)(d) or (e); provided
that such amendments and refinancings are no more materially restrictive with
respect to such prohibitions and limitations than those prior to such amendment
or refinancing.

SECTION 6.19 Anti-Terrorism Law; Anti-Money Laundering.

(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.20, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.19).

(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Requirement of Law.

SECTION 6.20 Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by a Requirement of Law, or the Loans made by the Lenders would be
in violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan

 

-92-



--------------------------------------------------------------------------------

Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law.

ARTICLE VII

GUARANTEE

SECTION 7.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the Loans made by the Lenders to,
and the Notes held by each Lender of, Borrowers, and all other Secured
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or any Hedging Agreement or Treasury Services Agreement
entered into with a counterparty that is a Secured Party, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors hereby jointly and
severally agree that if any Borrower or other Guarantor(s) shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

SECTION 7.02 Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Requirements of Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or

 

-93-



--------------------------------------------------------------------------------

waived in any respect or any other guarantee of any of the Guaranteed
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, any Secured Party
or Agent as security for any of the Guaranteed Obligations shall fail to be
perfected; or

(v) the release of any other Guarantor pursuant to Section 7.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against any Loan Party under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Loan Parties and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against any Loan Party or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Secured
Parties, and their respective successors and assigns.

SECTION 7.03 Reinstatement. The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

SECTION 7.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 7.01, whether by subrogation or otherwise, against any
Borrower or any other Guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations. Any Indebtedness of any Loan
Party permitted pursuant to Section 6.01(d) shall be subordinated to such Loan
Party’s Secured Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

SECTION 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Secured Parties, the obligations of each Borrower
under this Agreement and the Notes, if any, may be declared to be forthwith due
and payable as provided in Section 8.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in

 

-94-



--------------------------------------------------------------------------------

Section 8.01) for purposes of Section 7.01, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against any Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by Borrowers) shall forthwith become due and payable by the Guarantors for
purposes of Section 7.01.

SECTION 7.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Secured Party or
Agent, at its sole option, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213.

SECTION 7.07 Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 7.10) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

SECTION 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, the Equity Interests of any Guarantor are sold
or otherwise transferred such that such Guarantor no longer constitutes a
Subsidiary (a “Transferred Guarantor”) to a person or persons, none of which is
Holdings or a Subsidiary, such Transferred Guarantor shall, upon the
consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 10.03 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and the pledge of such Equity Interests to the Collateral
Agent pursuant to the Security Agreements shall be automatically released, and,
so long as Holdings shall have provided the Agents such certifications or
documents as any Agent shall reasonably request, the Collateral Agent shall take
such actions within 30 days after notice to the Collateral Agent of such
transfer, as are necessary to effect each release described in this Section 7.09
in accordance with the relevant provisions of the Security Documents, so long as
Holdings shall have provided the Agents such certifications or documents as any
Agent shall reasonably request in order to demonstrate compliance with this
Agreement.

SECTION 7.10 Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 7.04. The provisions of
this Section 7.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

 

-95-



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”):

(a) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof
(including a Repayment Date) or at a date fixed for prepayment (whether
voluntary or mandatory) thereof or by acceleration thereof or otherwise;

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or Credit Extension hereunder, or any representation. warranty
or certification contained in any report, certificate, financial statement or
other instrument furnished in connection with or pursuant to any Loan Document,
shall prove to have been false or misleading in any material respect when so
made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in Section 5.02, 5.03(a) or
5.08 or in Article VI;

(e) default shall be made in the due observance or performance by any Loan Party
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from the Administrative Agent (including at the
request of any Lender) or the Required Lenders to Borrowers;

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause (ii)
is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
purchase by the obligor; provided that it shall not constitute an Event of
Default pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) then exceeds $35.0 million
(provided that, in the case of Hedging Obligations, the amount counted for this
purpose shall be the amount payable by all Companies if such Hedging Obligations
were terminated at such time);

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of the property of any Company,
under Title 11 of the U.S. Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law; (ii) the

 

-96-



--------------------------------------------------------------------------------

appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Company or for a substantial part of the property of
any Company; or (iii) the winding-up or liquidation of any Company; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(h) any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (g) above;
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Company or for a
substantial part of the property of any Company; (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing; or
(viii) except as expressly permitted by Section 6.05, wind up or liquidate;

(i) one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $25.0 million (to the extent not covered by
independent third party insurance as to which the insurer is rated at least “A”
by A.M. Best Company and has not denied coverage) shall be rendered against any
Company or any combination thereof and the same shall remain undischarged,
unvacated or unbonded for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to levy upon properties of any Company to enforce any such
judgment;

(j) one or more ERISA Events or similar events with respect to Foreign Plans
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other such ERISA Events and similar events with respect to
Foreign Plans that have occurred, could reasonably be expected to result in a
Material Adverse Effect or in the imposition of a Lien on any properties of a
Company;

(k) any security interest and Lien purported to be created by any Security
Document with respect to any Collateral having a value, individually or in the
aggregate, in excess of $1.0 million shall cease to be, or shall be asserted in
writing by Holdings or any Loan Party not to be, in full force and effect and
providing a perfected first priority security interest in and Lien on such
Collateral thereunder in favor of the Collateral Agent, all to the extent
required pursuant to the terms of the applicable Security Document;

(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny in writing any
portion of its liability or obligation for the Obligations; or

(m) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to Holdings or
either Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the

 

-97-



--------------------------------------------------------------------------------

Administrative Agent may, and at the request of the Required Lenders shall, by
notice to Holdings, take either or both of the following actions, at the same or
different times: (i) terminate forthwith the Commitments and (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Administrative Agent Fees
and all other Obligations of Borrowers accrued hereunder and under any other
Loan Document, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrowers and the Guarantors, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event,
with respect to Holdings or either Borrower described in paragraph (g) or
(h) above, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued Administrative Agent Fees and all other Obligations of Borrowers
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrowers and the Guarantors,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.

SECTION 8.02 Rescission. If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, Borrowers shall pay all arrears of
interest and all payments on account of principal of the Loans owing by it that
shall have become due otherwise than by acceleration (with interest on principal
and, to the extent permitted by law, on overdue interest, at the rates specified
herein) and all Defaults (other than non-payment of principal of and accrued
interest on the Loans due and payable solely by virtue of acceleration) shall be
remedied or waived pursuant to Section 10.02, then upon the written consent of
the Required Lenders and written notice to Holdings, the termination of the
Commitments or the acceleration and their consequences may be rescinded and
annulled; but such action shall not affect any subsequent Default or impair any
right or remedy consequent thereon. The provisions of the preceding sentence are
intended merely to bind the Lenders to a decision that may be made at the
election of the Required Lenders, and such provisions are not intended to
benefit Borrowers and do not give Borrowers the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.

SECTION 8.03 Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, in full or in part, together with any other
sums then held by the Collateral Agent pursuant to this Agreement, promptly by
the Collateral Agent as follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Administrative Agent, Collateral Agent and their agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent and Collateral Agent in connection therewith and all
amounts for which the Administrative Agent and Collateral Agent is entitled to
indemnification pursuant to the provisions of any Loan Document, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

 

-98-



--------------------------------------------------------------------------------

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations (other than principal) and any fees,
premiums and scheduled periodic payments due under Hedging Agreements or
Treasury Services Agreements constituting Secured Obligations and any interest
accrued thereon, in each case equally and ratably in accordance with the
respective amounts thereof then due and owing;

(d) Fourth, to the indefeasible payment in full in cash, pro rata, of principal
amount of the Obligations and any premium thereon and any breakage, termination
or other payments under Hedging Agreements and Treasury Services Agreements
constituting Secured Obligations and any interest accrued thereon; and

(e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

SECTION 9.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints JPMorgan Chase Bank (and any successor Administrative Agent appointed
as provided herein), to act on its behalf as the Administrative Agent and the
Collateral Agent hereunder and under the other Loan Documents and authorizes
such Agents to take such actions on its behalf and to exercise such powers as
are delegated to such Agents by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. With the exception of
the second and fifth sentences of Section 9.06, provisions of this Article are
solely for the benefit of the Administrative Agent, the Collateral Agent and the
Lenders, and neither Borrowers nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

SECTION 9.02 Rights as a Lender. Each person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each person serving as an Agent hereunder in its
individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Holdings or any Subsidiary
or other Affiliate thereof as if such person were not an Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 9.03 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

-99-



--------------------------------------------------------------------------------

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrowers or a
Lender.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

Each party to this Agreement acknowledges and agrees that the Administrative
Agent will use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that such service provider will be deemed to be acting
at the request and on behalf of Borrowers and the other Loan Parties. No Agent
shall be liable for any action taken or not taken by such service provider.

SECTION 9.04 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such

 

-100-



--------------------------------------------------------------------------------

condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. Each Agent may consult with legal counsel (who may be counsel for
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 9.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by such Agent. Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

SECTION 9.06 Resignation of Agent. Each Agent may at any time give notice of its
resignation to the Lenders and Holdings. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, so long as no Event of
Default has occurred and is continuing with the consent of Holdings (such
consent not to be unreasonably withheld or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders, appoint a
successor Agent meeting the qualifications set forth above provided that if the
Agent shall notify Holdings and the Lenders that no qualifying person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders under any of the Loan Documents, the
retiring Collateral Agent shall continue to hold such collateral security as
nominee until such time as a successor Collateral Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through an Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent in consultation with
Holdings as provided for above in this paragraph. Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this paragraph). The fees
payable by Borrowers to a successor Agent shall be the same as those payable to
its predecessor unless otherwise agreed between Borrowers and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article IX and Section 10.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

SECTION 9.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender further represents and warrants that it has reviewed the Confidential
Information Memorandum and each other document made available to it on the
Platform in connection with this Agreement and has acknowledged and accepted the
terms and conditions

 

-101-



--------------------------------------------------------------------------------

applicable to the recipients thereof. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 9.08 Withholding Tax. To the extent required by any applicable law, the
Agents may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
authority of the United States or other jurisdiction asserts a claim that an
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify the Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective), such Lender shall
indemnify and hold harmless the Agent (to the extent that the Agent has not
already been reimbursed by Borrowers and without limiting the obligation of
Borrowers to do so) for all amounts paid, directly or indirectly, by the Agent
as taxes or otherwise, including any interest, additions to tax or penalties
thereto, together with all expenses incurred, including legal expenses and any
other out-of-pocket expenses, whether or not such tax was correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.

SECTION 9.09 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, Joint Lead Arrangers or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, the
Collateral Agent or a Lender hereunder.

SECTION 9.10 Collateral Matters. The Lenders irrevocably agree that any Lien on
any property granted to or held by the Administrative Agent or the Collateral
Agent under any Loan Document shall be automatically released (i) upon payment
in full of all Secured Obligations (other than (x) Hedging Obligations not yet
due and payable, (y) obligations under Treasury Services Agreements not yet due
and payable and (z) contingent indemnification obligations not yet accrued and
payable), (ii) at the time the property subject to such Lien is transferred or
to be transferred as part of or in connection with any transfer permitted
hereunder or under any other Loan Document (and the Administrative Agent or
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry) to
any person other than a Loan Party, (iii) subject to Section 10.02, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to Section 7.09.

In each case as specified in this Section 9.10, the Administrative Agent will
(and each Lender irrevocably authorizes the Administrative Agent to), at
Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the security interest granted under the Collateral
Documents, in each case in accordance with the terms of the Loan Documents,
Section 7.09 and this Section 9.10.

 

-102-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to any Loan Party, to Holdings at:

Rovi Corporation

2830 De La Cruz Boulevard

Santa Clara, California 95050

Attention: General Counsel

Telecopier No.: (408) 567-1807

Email: stephen.yu@rovicorp.com

with a copy to:

Rovi Corporation

2830 De La Cruz Boulevard

Santa Clara, California 95050

Attention: Treasurer

Telecopier No.: (650) 249-2007

Email: mark.alloy@rovicorp.com

Cooley LLP

3175 Hannover Street

Palo Alto, California 94304

Attention: Jon Gavenman

Telecopier No.: (650) 618-0387

Telephone: (650) 843-5055

(ii) if to the Administrative Agent or the Collateral Agent, to it at:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY 10179

Attention: Christophe Vohmann

Telecopier No.: 212-270-5127

Email: Christophe.vohmann@jpmorgan.com

with a copy to:

 

-103-



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

1111 Fannin Street, Floor 10

Houston, TX 77002-6925

Attention: Maryann Bui

Telecopier No.: 713-750-2878

Email: Maryann.t.bui@jpmchase.com

(ii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may (subject to Section 10.01(d)) be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Collateral Agent or Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it (including as
set forth in Section 10.01(d)); provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the

 

-104-



--------------------------------------------------------------------------------

scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
Maryann.t.bui@jpmchase.com or at such other e-mail address(es) provided to
Borrowers from time to time or in such other form, including hard copy delivery
thereof, as the Administrative Agent shall require. In addition, each Loan Party
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in this Agreement or any other Loan Document or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall require. Nothing in this Section 10.01 shall prejudice the right of the
Agents, any Lender or any Loan Party to give any notice or other communication
pursuant to this Agreement or any other Loan Document in any other manner
specified in this Agreement or any other Loan Document or as any such Agent
shall require.

To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Holdings upon request shall also
deliver to the Administrative Agent an executed original of each Compliance
Certificate required to be delivered hereunder.

Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
IntraLinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such person’s gross
negligence or willful misconduct.

SECTION 10.02 Waivers; Amendment.

(a) Generally. No failure or delay by any Agent or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of each Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
this Section 10.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be

 

-105-



--------------------------------------------------------------------------------

construed as a waiver of any Default, regardless of whether any Agent or any
Lender may have had notice or knowledge of such Default at the time. No notice
or demand on any Borrower in any case shall entitle Borrowers to any other or
further notice or demand in similar or other circumstances.

(b) Required Consents. Subject to Section 10.02(c), neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrowers and
the Administrative Agent or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent,
the Collateral Agent (in the case of any Security Document) and the Loan Party
or Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);

(ii) reduce the principal amount or premium, if any, of any Loan or reduce the
rate of interest thereon (other than interest pursuant to Section 2.06(c)), or
reduce any Administrative Agent Fees payable hereunder, or change the form or
currency of payment of any Obligation, without the written consent of each
Lender directly affected thereby (it being understood that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in the rate of interest for purposes of this clause (ii));

(iii) (A) change the scheduled final maturity of any Loan, or any scheduled date
of payment (or permitted prepayment) of or the installment otherwise due on the
principal amount of any Loan under Section 2.09, or (B) change the amount of,
waive or excuse any such payment (other than waiver of any increase in the
interest rate pursuant to Section 2.06(c)), in any case, without the written
consent of each Lender directly affected thereby;

(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;

(v) permit the assignment or delegation by Borrowers of any of their rights or
obligations under any Loan Document, without the written consent of each Lender;

(vi) release all or substantially all of the Guarantors from their Guarantee
(except as expressly provided in Article VII), or limit their liability in
respect of such Guarantee, without the written consent of each Lender;

(vii) release all or a substantial portion of the Collateral from the Liens of
the Security Documents or alter the relative priorities of the Secured
Obligations entitled to the Liens of the Security Documents, in each case
without the written consent of each Lender (it being understood that additional
Loans pursuant to Section 2.17 or consented to by the Required Lenders may be
equally and ratably secured by the Collateral with the then existing Secured
Obligations under the Security Documents);

 

-106-



--------------------------------------------------------------------------------

(viii) change Section 2.14(b), (c) or (d) or Section 8.03 in a manner that would
alter the pro rata sharing of payments or setoffs required thereby or any other
provision in a manner that would alter the pro rata allocation among the Lenders
of Loan disbursements, including the requirements of Sections 2.02(a), without
the written consent of each Lender directly affected thereby;

(ix) change any provision of this Section 10.02(b) or (c), without the written
consent of each Lender directly affected thereby (except for additional
restrictions on amendments or waivers for the benefit of Lenders of additional
Loans pursuant to Section 2.17 or consented to by the Required Lenders);

(x) change the percentage set forth in the definition of “Required Lenders”,
“Required Tranche A Lenders”, “Required Tranche B Lenders” or any other
provision of any Loan Document (including this Section 10.02) specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, other than to increase such percentage or
number or to give any additional Lender or group of Lenders such right to waive,
amend or modify or make any such determination or grant any such consent;

(xi) subordinate the Obligations to any other obligation, without the written
consent of each Lender;

(xii) apply by its express terms to the interests, rights or obligations of the
Tranche A Lenders in a manner substantially different and adverse from any
application of such agreement on the Tranche B Lenders, unless consented to by
the Required Tranche A Lenders;

(xiii) apply by its express terms to the interests, rights or obligations of the
Tranche B Lenders in a manner substantially different and adverse from any
application of such agreement on the Tranche A Lenders, unless consented to by
the Required Tranche B Lenders;

(xiv) change or waive any provision of Article IX as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent; or

(xv) change the definition of “Secured Obligations” without the written consent
of each Secured Party directly affected thereby

provided, further, that any waiver, amendment or modification prior to the
completion of the primary syndication of the Commitments and Loans (as
determined by the Arrangers) may not be effected without the written consent of
the Arrangers.

(c) Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable Requirements of Law or to
effect the release of any Collateral

 

-107-



--------------------------------------------------------------------------------

upon disposition thereof by the applicable Loan Party or Parties to the extent
the disposition thereof is not prohibited by the Loan Documents.

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrowers shall jointly and severally pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, each Arranger and their respective Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent and/or the Collateral Agent) in connection
with the syndication of the credit facilities provided for herein (including the
obtaining and maintaining of CUSIP numbers for the Loans), the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendment, amendment and restatement, modification
or waiver of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), including in connection
with post-closing searches to confirm that security filings and recordations
have been properly made and including any costs and expenses of the service
provider referred to in Section 9.03, (ii) all documented out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent or any Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 10.03, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans and (iii) all documentary and similar
taxes and charges in respect of the Loan Documents.

(b) Indemnification by Borrowers. Borrowers shall jointly and severally
indemnify the Administrative Agent (and any sub-agent thereof), the Collateral
Agent (and any sub-agent thereof), each Arranger, each Lender and each Related
Party of any of the foregoing persons (each such person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any party hereto or any third
party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any amendment, amendment
and restatement, modification or waiver of the provisions hereof or thereof, or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release or threatened Release of Hazardous Materials on, at,
under or from any property owned, leased or operated by any Company at any time,
or any Environmental Claim related in any way to any Company, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 10.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Collateral Agent or any Related Party of any

 

-108-



--------------------------------------------------------------------------------

of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Collateral Agent (or any sub-agent thereof)
or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (such indemnity shall be effective
whether or not the related losses, claims, damages, liabilities and related
expenses are incurred or asserted by any party hereto or any third party);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Collateral Agent
(or any sub-agent thereof) in its capacity as such, or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or the Collateral Agent (or any sub-agent thereof) in connection with
such capacity. The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Section 2.14. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the
outstanding Loans and unused Commitments at the time.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent any such damages incurred by a Loan Party are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(e) Payments. All amounts due under this Section 10.03 shall be payable not
later than three Business Days after demand therefor.

SECTION 10.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower shall assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the Collateral Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section 10.04, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 10.04 or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section 10.04 (and any other attempted
assignment or transfer by any Borrower or any Lender shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph (d)
of this Section 10.04 and, to the extent expressly contemplated hereby, the
other Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

-109-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

(i) except in the case of any assignment made in connection with the primary
syndication of the Commitment and Loans by the Arrangers or an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $1.0 million unless each of the Administrative Agent and, so long
as no Default has occurred and is continuing, Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate tranches on a non-pro rata basis; and

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.04.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrowers, shall maintain at one of its offices in New
York, New York a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrowers, the Administrative Agent and
the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this

 

-110-



--------------------------------------------------------------------------------

Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrowers, the Collateral Agent and any Lender (with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrowers or the Administrative Agent, sell participations to any
person (other than a natural person or Holdings or any of Holdings’ Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrowers, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (e) of this Section 10.04, Borrowers agree
that each Participant shall be entitled to the benefits of Sections 2.12, 2.13
and 2.15 (subject to the requirements of those Sections) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.14 as
though it were a Lender. In addition, each Lender selling a participation to one
or more Participants under this Section 10.4(d) (i) shall, acting as a
non-fiduciary agent of Borrowers, keep a register, specifying each such
Participant’s entitlement to payments of principal and interest with respect to
such participation (the “Participant Register”), and (ii) shall collect from
each such Participant the appropriate forms, certificates and statements
described in Section 2.15 as if such Participant were a Lender under
Section 2.15(e). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12, 2.13 and 2.15 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrowers’ prior written consent, not to be
unreasonably withheld or delayed.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of Borrowers or the Administrative Agent, collaterally
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for,

 

-111-



--------------------------------------------------------------------------------

or any other representative of holders of, obligations owed or securities
issued, by such fund, as security for such obligations or securities.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 10.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.12, 2.14, 2.15 and
Article X shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
or the termination of this Agreement or any provision hereof; provided, however,
that Section 10.12 shall survive and remain in full force and effect until the
date that is one year following the repayment of the Loans or the termination of
this Agreement.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any

 

-112-



--------------------------------------------------------------------------------

and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or any such Affiliate to or for the credit or
the account of any Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of such Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section 10.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify Borrowers and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

(b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 10.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.

 

-113-



--------------------------------------------------------------------------------

SECTION 10.10 Waiver of Jury Trial. Each Loan Party hereby waives, to the
fullest extent permitted by applicable Requirements of Law, any right it may
have to a trial by jury in any legal proceeding directly or indirectly arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 10.10.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority or regulatory authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable Requirements of Law or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Borrower and their obligations or (iii) any rating
agency for the purpose of obtaining a credit rating applicable to any Lender,
(g) with the consent of Holdings or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 10.12 or (y) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than Borrowers. For purposes of this Section 10.12, “Information” means
all information received from Holdings or any of its Subsidiaries relating to
Holdings or any of its Subsidiaries or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by Holdings or any of its
Subsidiaries. Any person required to maintain the confidentiality of Information
as provided in this Section 10.12 shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord to
its own confidential information.

SECTION 10.13 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrowers that pursuant to the requirements of the Patriot Act
it is required to obtain, verify and record information that identifies
Borrowers, which information includes the name, address and tax identification
number of Borrowers and other information regarding Borrowers that will allow
such Lender or the Administrative Agent, as applicable, to identify Borrowers in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective as to the Lenders and the
Administrative Agent.

 

-114-



--------------------------------------------------------------------------------

SECTION 10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section 10.14 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

SECTION 10.15 [Reserved.].

SECTION 10.16 Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

SECTION 10.17 Joint and Several Liability. All Loans, upon funding, shall be
deemed to be jointly funded to and received by Borrowers. Each Borrower is
jointly and severally liable under this Agreement for all Obligations,
regardless of the manner or amount in which proceeds of Loans are used,
allocated, shared or disbursed by or among Borrowers themselves, or the manner
in which an Agent and/or any Lender accounts for such Loans on its books and
records.

SECTION 10.18 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrowers and their Affiliates, on the one
hand, and the Lenders, on

 

-115-



--------------------------------------------------------------------------------

the other hand, (B) the Borrowers have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate, and
(C) the Borrowers are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Lenders is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrowers or any of their Affiliates, or any other Person and
(B) no Lender has any obligation to the Borrowers or any of their Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) each of
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their Affiliates, and no Lender has any obligation to disclose any of such
interests to the Borrowers or their Affiliates. To the fullest extent permitted
by law, the Borrowers hereby waive and release any claims that it may have
against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

[Signature Pages Follow]

 

-116-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ROVI CORPORATION, as Holdings By:  

/s/ James Budge

Name:   James Budge Title:   Chief Financial Officer ROVI SOLUTIONS CORPORATION,
in its individual capacity as Borrower and as Managing Member of MACROVISION
INTERNATIONAL HOLDINGS LLC By:  

/s/ James Budge

Name:   James Budge Title:   Chief Financial Officer

ROVI GUIDES, INC.,

as Borrower

By:  

/s/ James Budge

Name:   James Budge Title:   Chief Financial Officer ALL MEDIA GUIDE, LLC ALL
MEDIA GUIDE HOLDINGS, INC. APTIV DIGITAL, INC. CONTINENTAL PAPER COMPANY
DIRECTCOM NETWORKS, INC. EUROMEDIA GROUP, INC. GEMSTAR DEVELOPMENT CORPORATION
GEMSTAR–TV GUIDE INTERACTIVE, LLC GEMSTAR–TV GUIDE MARKETING LLC INDEX SYSTEMS
INC IPG DEVELOPMENT VENTURE LLC MOODLOGIC, INC. PDT HOLDINGS, INC. ROVI
CORPORATE SERVICES, INC. ROVI DATA SOLUTIONS, INC. ROVI PAYROLL SERVICES LLC
ROVI TECHNOLOGIES CORPORATION STARSIGHT TELECAST, INC. TV GUIDE, INC.

 

S-1



--------------------------------------------------------------------------------

TV GUIDE AFFILIATE SALES & MARKETING, INC.

TV GUIDE DISTRIBUTION, INC.

TV GUIDE INTERACTIVE GROUP, INC.

TV GUIDE INTERACTIVE, INC.

TV GUIDE INTERNATIONAL IPG, INC.

TV GUIDE MEDIA SALES, INC.

TV GUIDE MEDIA SERVICES, INC.

TV GUIDE MOBILE ENTERTAINMENT, INC.

TV GUIDE ON SCREEN, INC.

TV GUIDE ONLINE, INC.

TV GUIDE ONLINE, LLC

TV GUIDE VISION GROUP, INC.

TVSM, INC.

TVSM PUBLISHING, INC.

UNITED VIDEO PROPERTIES, INC.

UV CORP. UV HOLDINGS, INC.

UV VENTURES, INC.,

as Guarantors

By:  

/s/ James Budge

Name:   James Budge Title:   Chief Financial Officer

 

S-2



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

    as Joint Lead Arranger, Joint Bookrunner, Syndication Agent and a Lender

By:  

/s/ Michael Monk

  Name: Michael Monk   Title: Vice President

J.P. MORGAN SECURITIES LLC,
as Joint Lead Arranger and Joint Bookrunner

By:  

/s/ Dan Alster

  Name: Dan Alster   Title: Executive Director

BANK OF AMERICA, N.A.,
as Documentation Agent and a Lender

By:  

/s/ Thomas K. Sullivan

  Name: Thomas K. Sullivan   Title: Senior Vice President

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent and a Lender

By:  

/s/ Christophe Vohmann

  Name: Christophe Vohmann   Title: Executive Director

 

S-3



--------------------------------------------------------------------------------

Annex 1

Part A.

Tranche A Amortization Table

 

Date

   Tranche A
Loan
Amount  

February 7, 2012

   $ 22,500,000   

February 7, 2013

   $ 22,500,000   

February 7, 2014

   $ 45,000,000   

February 7, 2015

   $ 45,000,000   

Tranche A Maturity Date

    
 
  All remaining
amounts
outstanding.   
  
  

Notwithstanding the foregoing schedule, to the extent not previously paid, all
Tranche A Loans shall be due and payable on the Tranche A Maturity Date.



--------------------------------------------------------------------------------

Part B.

Tranche B Amortization Table

 

Date

   Tranche B
Loan
Amount  

June 30, 2011

   $ 750,000   

September 30, 2011

   $ 750,000   

December 31, 2011

   $ 750,000   

March 31, 2012

   $ 750,000   

June 30, 2012

   $ 750,000   

September 30, 2012

   $ 750,000   

December 31, 2012

   $ 750,000   

March 31, 2013

   $ 750,000   

June 30, 2013

   $ 750,000   

September 30, 2013

   $ 750,000   

December 31, 2013

   $ 750,000   

March 31, 2014

   $ 750,000   

June 30, 2014

   $ 750,000   

September 30, 2014

   $ 750,000   

December 31, 2014

   $ 750,000   

March 31, 2015

   $ 750,000   

June 30, 2015

   $ 750,000   

September 30, 2015

   $ 750,000   

December 31, 2015

   $ 750,000   

March 31, 2016

   $ 750,000   

June 30, 2016

   $ 750,000   

September 30, 2016

   $ 750,000   

December 31, 2016

   $ 750,000   

March 31, 2017

   $ 750,000   



--------------------------------------------------------------------------------

Date

   Tranche B
Loan
Amount  

June 30, 2017

   $ 750,000   

September 30, 2017

   $ 750,000   

December 31, 2017

   $ 750,000   

Tranche B Maturity Date

    
 
  All remaining
amounts
outstanding.   
  
  

Notwithstanding the foregoing schedule, to the extent not previously paid, all
Tranche B Loans shall be due and payable on the Tranche B Maturity Date.